 

Exhibit 10.1

 

EXECUTION COPY

 

 


ex_207444img001.gif [ex_207444img001.gif]

 

AMENDED AND RESTATED CREDIT AGREEMENT


dated as of

 

October 20, 2020,

 

among

 

H.B. FULLER COMPANY


The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
CITIBANK, N.A. and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
acting through MUFG Bank, Ltd. and Morgan Stanley, N.A.,
as Co-Syndication Agents

 

and

 

BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION, and

PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

     

 

JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION
and MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
acting through MUFG Bank, Ltd. and Morgan Stanley, N.A.,
as Joint Bookrunners and Co-Lead Arrangers

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

ARTICLE I Definitions  1     SECTION 1.01. Defined Terms 1 SECTION 1.02.
Classification of Loans and Borrowings 39 SECTION 1.03. Terms Generally 39
SECTION 1.04. Accounting Terms; GAAP. 40 SECTION 1.05. Currency Equivalents
Generally 40 SECTION 1.06. Collateral Limitation 40 SECTION 1.07. Interest
Rates; LIBOR Notification 41 SECTION 1.08. Letter of Credit Amounts 41 SECTION
1.09. Divisions 41 SECTION 1.10. Amendment and Restatement of the Existing
Credit Agreement; Reaffirmation 41     ARTICLE II The Credits  43     SECTION
2.01. Revolving Commitments 43 SECTION 2.02. Loans and Borrowings 43 SECTION
2.03. Requests for Borrowings 44 SECTION 2.04. Determination of Dollar Amounts
45 SECTION 2.05. Swingline Loans 45 SECTION 2.06. Letters of Credit 47 SECTION
2.07. Funding of Borrowings 53 SECTION 2.08. Interest Elections 53 SECTION 2.09.
Termination and Reduction of Revolving Commitments; Termination of Facility 55
SECTION 2.10. Repayment of Loans; Evidence of Debt 55 SECTION 2.11. Prepayment
of Loans 56 SECTION 2.12. Fees 57 SECTION 2.13. Interest 58 SECTION 2.14.
Alternative Rate of Interest 58 SECTION 2.15. Increased Costs 61 SECTION 2.16.
Break Funding Payments 62 SECTION 2.17. Taxes 63 SECTION 2.18. Payments
Generally; Pro Rata Treatment; Sharing of Set-offs 64 SECTION 2.19. Mitigation
Obligations; Replacement of Lenders 66 SECTION 2.20. Increase of Revolving
Commitments 67 SECTION 2.21. Market Disruption 68 SECTION 2.22. Judgment
Currency 69 SECTION 2.23. [Reserved] 69 SECTION 2.24. [Reserved] 69 SECTION
2.25. Defaulting Lenders 69     ARTICLE III Representations and Warranties  72  
  SECTION 3.01. Organization; Powers; Subsidiaries 72 SECTION 3.02.
Authorization; Enforceability 72

 

i

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page

 

SECTION 3.03. Governmental Approvals; No Conflicts 72 SECTION 3.04. Financial
Condition; No Material Adverse Change 73 SECTION 3.05. Properties 73 SECTION
3.06. Litigation and Environmental Matters 73 SECTION 3.07. Compliance with Laws
and Agreements 74 SECTION 3.08. Investment Company Status 74 SECTION 3.09. Taxes
74 SECTION 3.10. ERISA 74 SECTION 3.11. Disclosure 74 SECTION 3.12. Federal
Reserve Regulations 74 SECTION 3.13. No Default 74 SECTION 3.14. Anti-Corruption
Laws and Sanctions 74 SECTION 3.15. Affected Financial Institutions 75 SECTION
3.16. Collateral Documents 75 SECTION 3.17. Plan Assets; Prohibited Transactions
75     ARTICLE IV Conditions  75     SECTION 4.01. Effective Date 75 SECTION
4.02. Each Credit Event 77     ARTICLE V Affirmative Covenants 77     SECTION
5.01. Financial Statements; Ratings Change and Other Information 77 SECTION
5.02. Notices of Material Events 80 SECTION 5.03. Existence; Conduct of Business
80 SECTION 5.04. Payment of Obligations 80 SECTION 5.05. Maintenance of
Properties; Insurance 81 SECTION 5.06. Books and Records; Inspection Rights 81
SECTION 5.07. Compliance with Laws 81 SECTION 5.08. Use of Proceeds 81 SECTION
5.09. Subsidiary Guaranty 82 SECTION 5.10. Most Favored Lender Status 84 SECTION
5.11. Post-Closing Conditions 85 SECTION 5.12. Further Assurances 85 SECTION
5.13. Intellectual Property 85     ARTICLE VI Negative Covenants  85     SECTION
6.01. Indebtedness 86 SECTION 6.02. Liens 88 SECTION 6.03. Fundamental Changes
90 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 92
SECTION 6.05. Swap Agreements 93 SECTION 6.06. Restricted Payments 93 SECTION
6.07. Transactions with Affiliates 94 SECTION 6.08. Restrictive Agreements 94

 

ii

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page

 

SECTION 6.09. Financial Covenants 94     ARTICLE VII  95     SECTION 7.01.
Events of Default 95 SECTION 7.02. Remedies Upon an Event of Default 97    
ARTICLE VIII The Administrative Agent  98     SECTION 8.01. Authorization and
Action 98 SECTION 8.02. Administrative Agent’s Reliance, Limitation of
Liability, Etc. 101 SECTION 8.03. Posting of Communications 102 SECTION 8.04.
The Administrative Agent Individually 103 SECTION 8.05. Successor Administrative
Agent 103 SECTION 8.06. Acknowledgments of Lenders and Issuing Banks 104 SECTION
8.07. Collateral Matters 105 SECTION 8.08. Credit Bidding 106 SECTION 8.09.
Certain ERISA Matters 106 SECTION 8.10. Defined Terms 108     ARTICLE IX
Miscellaneous 108     SECTION 9.01. Notices 108 SECTION 9.02. Waivers;
Amendments 109 SECTION 9.03. Expenses; Indemnity; Damage Waiver 111 SECTION
9.04. Successors and Assigns 113 SECTION 9.05. Survival 116 SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 117 SECTION 9.07.
Severability 118 SECTION 9.08. Right of Setoff 118 SECTION 9.09. Governing Law;
Jurisdiction; Consent to Service of Process 118 SECTION 9.10. WAIVER OF JURY
TRIAL 119 SECTION 9.11. Headings 119 SECTION 9.12. Confidentiality 120 SECTION
9.13. USA PATRIOT Act 120 SECTION 9.14. Interest Rate Limitation 121 SECTION
9.15. No Advisory or Fiduciary Responsibility 121 SECTION 9.16. Release of
Subsidiary Guarantors and Collateral 121 SECTION 9.17. Acknowledgement and
Consent to Bail-In of Affected Financial Institutions 122 SECTION 9.18.
Intercreditor Agreement 123 SECTION 9.19. MIRE Events 123 SECTION 9.20.
Acknowledgment Regarding Any Supported QFCs 123

 

iii

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page

 

ARTICLE X Company Guarantee  124     ARTICLE XI Limitation on Foreign
Subsidiaries 126

 

iv

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

SCHEDULES:

         

Schedule 2.01

-- Revolving Commitments Schedule 2.02 -- Letter of Credit Commitments

Schedule 2.06

-- Existing Letters of Credit

Schedule 3.01

-- Subsidiaries

Schedule 3.06

-- Disclosed Matters

Schedule 5.09

-- Certain Mortgaged Properties Schedule 6.01 -- Existing Indebtedness

Schedule 6.02

-- Existing Liens

Schedule 6.08

-- Restrictive Agreements      

EXHIBITS:

         

Exhibit A

-- Form of Assignment and Assumption

Exhibit B

-- Form of Opinion of Loan Parties’ U.S. Counsel

Exhibit C-1

-- Form of Increasing Lender Supplement Exhibit C-2 -- Form of Augmenting Lender
Supplement

Exhibit D

-- List of Closing Documents

Exhibit E

-- [Reserved]

Exhibit F

-- [Reserved] Exhibit G -- [Reserved] Exhibit H -- Form of Perfection
Certificate Exhibit I -- Form of Perfection Certificate Supplement Exhibit J --
Form of Mortgage

 

 

v

--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of October
20, 2020, among H.B. FULLER COMPANY, the LENDERS from time to time party hereto,
U.S. BANK, NATIONAL ASSOCIATION, CITIBANK, N.A. and MORGAN STANLEY MUFG LOAN
PARTNERS, LLC, acting through MUFG Bank, Ltd. and Morgan Stanley, N.A., as
Co-Syndication Agents, BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL
ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent, are currently party to a Credit Agreement, dated as of
April 12, 2017 (as amended prior to the Effective Date, the “Existing Credit
Agreement”);

 

WHEREAS, the Company, the Lenders party hereto and the Administrative Agent have
agreed to enter into this Agreement in order to (i) amend and restate the
Existing Credit Agreement in its entirety, (ii) extend the maturity date in
respect of the existing revolving credit facility under the Existing Credit
Agreement, (iii) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement and (iv) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrower;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

 

WHEREAS, it is also the intent of the Borrower and the other Loan Parties to
confirm that all obligations and Liens under the applicable “Loan Documents” (as
referred to and defined in the Existing Credit Agreement) shall continue in full
force and effect as modified or restated by the Loan Documents (as referred to
and defined herein) and that, from and after the Effective Date, all references
to the “Credit Agreement” contained in any such existing “Loan Documents” shall
be deemed to refer to this Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree that the
Existing Credit Agreement is hereby amended and restated as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“2017 Indenture” means that certain Indenture between the Company and U.S. Bank
National Association, as trustee, dated as of February 14, 2017, as in effect on
the Effective Date.

 

1

--------------------------------------------------------------------------------

 

 

“2017 Supplemental Indenture” means that First Supplemental Indenture, dated as
of February 14, 2017, supplementing the 2017 Indenture in respect of the
Company’s 4.000% Notes due 2027, as in effect on the Effective Date.

 

“2019 10-K” means the Company’s Annual Report on Form 10-K for the fiscal year
ended November 30, 2019.

 

“2020 10-Q” means the Company’s Quarterly Report on Form 10-Q for the quarterly
period ending August 29, 2020.

 

“2020 Supplemental Indenture” means that Second Supplemental Indenture dated as
of October 20, 2020, supplementing the 2017 Indenture in respect of the
Company’s 4.250% Notes due 2028, as in effect on the Effective Date.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acknowledgment of Grantors” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Related Person” has the meaning assigned to such term in Section 9.03(c).

 

“Agreed Currencies” means (a) Dollars, (b) euro, (c) Pounds Sterling, and (d)
any other currency (x) that is a lawful currency (other than Dollars) that is
readily available, not restricted and freely transferable and convertible into
Dollars, (y) available in the London interbank deposit market in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent, each of the Lenders and, with respect to any Letter of
Credit issued by any Issuing Bank, such Issuing Bank; provided that with respect
to Swingline Loans only, “Agreed Currencies” shall mean Dollars and each other
currency as is acceptable to the Swingline Lender in its sole discretion.

 

2

--------------------------------------------------------------------------------

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBOR Screen
Rate (or if the LIBOR Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until the Benchmark Replacement has been determined pursuant to Section
2.14(c)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate shall be less than 1.00% per
annum, such rate shall be deemed to be 1.00% per annum for purposes of this
Agreement.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

 

“Applicable Percentage” means, with respect to any Lender, the percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment and
the denominator of which is the aggregate Revolving Commitments of all Lenders
(if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.25 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any ABR Revolving Loan or with respect to the unused commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Unused
Commitment Fee Rate”, as the case may be, based upon the Secured Leverage Ratio
as determined below:

 

Pricing

Level

Secured Leverage Ratio

Eurocurrency Spread

ABR Spread

Unused

Commitment

Fee Rate

1

Less than 2.50:1.00

1.50%

0.50%

0.20%

2

Equal to or higher than 2.50:1.00 and lower than 3.25:1.00

1.75%

0.75%

0.25%

3

Equal to or higher than 3.25:1.00 and lower than 4.00:1.00

2.00%

1.00%

0.30%

4

Equal to or higher than 4.00:1.00 and lower than 4.75:1.00

2.25%

1.25%

0.35%

5

Equal to or higher than 4.75:1.00

2.50%

1.50%

0.40%

 

3

--------------------------------------------------------------------------------

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered pursuant to
Section 5.01(c); provided that, at the option of the Required Lenders, Pricing
Level 5 shall apply (1) as of the first Business Day after the date on which a
compliance certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such compliance certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (2) as
of the first Business Day after an Event of Default under Section 7.01(a), (b),
(h), (i) or (j) shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply). Notwithstanding the foregoing, Pricing Level 2
shall apply from the Effective Date until the first Business Day immediately
following the date a compliance certificate is delivered pursuant Section
5.01(c) in respect of the Borrower’s fiscal year ended November 28, 2020.

 

“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“ASP Royal Acquisition” means the acquisition by the Company, directly or
indirectly through a wholly owned subsidiary, of ASP Royal Acquisition Corp.
(“ASP Royal”) pursuant to a Stock Purchase Agreement (together with all
exhibits, schedules and disclosure letters thereto) dated as of September 2,
2017 among ASP Royal, the Company, and ASP Royal Holdings LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means “Attributable Debt” as defined in either
Supplemental Indenture.

 

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Permitted Receivables Facility is
structured as a lending agreement or other similar agreement, constitutes the
principal amount of such Indebtedness or (b) if a Permitted Receivables Facility
is structured as a purchase agreement or other similar agreement, would be
outstanding at such time under the Permitted Receivables Facility if the same
were structured as a lending agreement rather than a purchase agreement or such
other similar agreement (whether such amount is described as “capital” or
otherwise).

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Available Amount” means, as at any date, an amount equal to:

 

(a) the sum, without duplication, of

 

(i) $100,000,000; plus

 

4

--------------------------------------------------------------------------------

 

 

(ii) if positive, 50% of the Consolidated Net Income of the Company and its
Subsidiaries for the period (taken as one accounting period) commencing with the
fiscal year ending on or about November 28, 2020 and ending as of the end of the
most recent fiscal quarter ending prior to such date for which financial
statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, as of such date (or, in the case such Consolidated Net Income is a
deficit, minus 100% of such deficit); plus

 

(iii) 100% of the aggregate amount of the net cash proceeds received after the
Effective Date from any issuance of Qualified Equity Interests by the Company,
to the extent not otherwise applied, minus

 

(b) the sum of

 

(i) the aggregate amount of any Restricted Payments made prior to such date
pursuant to Section 6.06(d), plus

 

(ii) the aggregate amount of any investments made prior to such date pursuant to
Section 6.04(n).

 

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to Section 2.14(g).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

5

--------------------------------------------------------------------------------

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benchmark” means, initially, LIBO Rate; provided that if a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date have occurred with respect to the
LIBO Rate or the then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement to the extent that such Benchmark Replacement has replaced
such prior benchmark rate pursuant to Section 2.14(c) or (d).

 

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date; provided that, in the case of any
Loan denominated in a Foreign Currency, “Benchmark Replacement” shall mean the
alternative set forth in (3) below:

 

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Company as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to (i)
any selection or recommendation of a replacement benchmark rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a benchmark rate
as a replacement for the then-current Benchmark for syndicated credit facilities
denominated in the applicable Agreed Currency at such time and (b) the related
Benchmark Replacement Adjustment;

 

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that solely with respect to a Loan denominated in
dollars, notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, upon the occurrence of a Term SOFR Transition Event, and
the delivery of a Term SOFR Notice,  on the applicable Benchmark Replacement
Date the “Benchmark Replacement” shall revert to and shall be deemed to be the
sum of (a) Term SOFR and (b) the related Benchmark Replacement Adjustment, as
set forth in clause (1) of this definition (subject to the first proviso above).
If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Loan Documents.

 

6

--------------------------------------------------------------------------------

 

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

 

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

 

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

 

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

 

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in the applicable Agreed Currency at
such time;

 

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day”, the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement and the other Loan Documents).

 

7

--------------------------------------------------------------------------------

 

 

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;

 

(3) in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Company pursuant to Section 2.14(d); or

 

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

 

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to the
then-current Benchmark:

 

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Board, the NYFRB, an insolvency official
with jurisdiction over the administrator for such Benchmark (or such component),
a resolution authority with jurisdiction over the administrator for such
Benchmark (or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component), in each case which states that the administrator of such Benchmark
(or such component) has ceased or will cease to provide all Available Tenors of
such Benchmark (or such component thereof) permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

 

8

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (1) or (2) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced the then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section 2.14
and (y) ending at the time that a Benchmark Replacement has replaced the
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 2.14.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

9

--------------------------------------------------------------------------------

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Company by any Person or group.

 

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.14.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“CNTA Covered Indebtedness” means (a) all “Secured Debt” (as defined in either
Supplemental Indenture) (other than debt secured by Permitted Mortgages) or (b)
Attributable Indebtedness of the Company and its Indenture Restricted
Subsidiaries in respect of any Sale and Leaseback Transaction (other than debt
secured by Permitted Mortgages), in each case to the extent subject to the
“Restrictions on Secured Debt” covenant in either Supplemental Indenture.

 

“CNTA Basket” means the basket under the “Restrictions on Secured Debt” covenant
in either Supplemental Indenture for CNTA Covered Indebtedness, in an aggregate
amount for all CNTA Covered Indebtedness not to exceed the CNTA Limit.

 

“CNTA Limit” means, as of any time of incurring any CNTA Covered Indebtedness,
15% of Consolidated Net Tangible Assets at such time.

 

“Co-Documentation Agent” means each of Bank of America, N.A., HSBC Bank USA,
National Association and PNC Bank, National Association in its capacity as a
co-documentation agent for the credit facility evidenced by this Agreement.

 

“Co-Lead Arranger” means each of JPMorgan Chase Bank, N.A., U.S. Bank National
Association, Citigroup Global Markets Inc. and Morgan Stanley MUFG Loan
Partners, LLC, acting through MUFG Bank, Ltd. and Morgan Stanley, N.A., in its
capacity as a co-lead arranger for the credit facility evidenced by this
agreement.

 

10

--------------------------------------------------------------------------------

 

 

“Co-Syndication Agent” means each of U.S. Bank National Association, Citibank,
N.A. and Morgan Stanley MUFG Loan Partners, LLC, acting through MUFG Bank, Ltd.
and Morgan Stanley, N.A., in its capacity as a co-syndication agent for the
credit facility evidenced by this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all “Collateral” or “Mortgaged Property” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document; provided that at no time shall
this definition or any of the foregoing include any Excluded Property.

 

“Collateral Account” has the meaning assigned to such term is Section 2.06(j).

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as collateral agent for the Secured Parties under
the Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, any Security
Agreement Supplements, any Intellectual Property Security Agreements, each
Existing Mortgage and each other Mortgage delivered to the Collateral Agent
pursuant to Section 5.09.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Company” means H.B. Fuller Company, a Minnesota corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Consolidated EBITDA” means, with reference to any period, the sum of the
following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of the following for such period (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) all amounts attributable
to depreciation and amortization, (iv) non-cash impairment losses related to
long-lived assets, intangible assets or goodwill, (v) nonrecurring or unusual
non-cash losses incurred other than in the ordinary course of business, (vi)
nonrecurring or unusual non-cash restructuring charges and the non-cash impact
of purchase accounting, (vii) fees, premiums, expenses and other transaction
costs incurred or paid by the Borrower or any of its Subsidiaries on the
Effective Date in connection with the Transactions, this Agreement and the other
Loan Documents, the 2020 Supplemental Indenture and the transactions
contemplated hereby and thereby, (viii) one-time, non-capitalized charges and
expenses relating to the Company’s SAP implementation during fiscal years ending
in 2017 through 2024, in an amount not exceeding $15,000,000 in any single
fiscal year of the Company, (ix) charges and expenses relating to the ASP Royal
Acquisition, including but not limited to advisory and financing costs, during
the Company’s fiscal years ending in 2020 and 2021, in an aggregate amount (as
to such years combined) not exceeding $40,000,000, (x) charges and expenses
related to the reorganization of the Company and its Subsidiaries from five
business units to three business units to reduce costs during the Company’s
fiscal years ending in 2020 and 2021 in an aggregate amount (as to such years
combined) not exceeding $24,000,000, and (xi) charges and expenses related to
the Company’s manufacturing and operations project to improve delivery,
implement cost savings and reduce inventory during the Company’s fiscal years
ending in 2020, 2021 and 2022 in an aggregate amount (as to such years combined)
not exceeding $15,500,000, minus (c) without duplication and to the extent
included in determining such Consolidated Net Income, nonrecurring or unusual
non-cash gains incurred other than in the ordinary course of business; all
calculated for the Company and its Subsidiaries in accordance with GAAP on a
consolidated basis. For purposes of Section 6.09(b), Consolidated EBITDA for any
period of four (4) consecutive fiscal quarters (each, a “Reference Period”)
during which a Material Acquisition or a Material Disposition shall have been
made by the Company or any Subsidiary shall be calculated after giving pro forma
effect (calculated in a manner reasonably acceptable to the Administrative Agent
but in any case without giving effect to any cost savings in excess of
$5,000,000 during any Reference Period) to such Material Acquisition or Material
Disposition (as applicable), as if such Material Acquisition or Material
Disposition (as applicable) occurred on the first day of such Reference Period.
For purposes of this definition, the term “Material Acquisition” means any
acquisition or series of related acquisitions by the Company or any Subsidiary
that (A) constitutes a Permitted Acquisition, and (B) involves the payment of
consideration by the Company and its Subsidiaries in excess of $10,000,000 and
the term “Material Disposition” means any sale, transfer or other disposition or
series of related sales, transfers or dispositions by the Company or any
Subsidiary that (C) constitutes a disposition of all or substantially all of the
assets of, or all or a majority of the Equity Interests in, a Person or division
or line of business of a Person, and (D) involves the receipt of consideration
by the Company and its Subsidiaries in excess of $10,000,000. For the avoidance
of doubt, for purposes of this definition, cash expenses shall be deemed to be
incurred when recorded in the financial statements in accordance with GAAP,
regardless of the date on which such cash expenses are, in fact, paid.

 

11

--------------------------------------------------------------------------------

 

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation the portion of Capital Lease
Obligations that constitutes imputed interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP, and including, to the extent
allocable to such period in accordance with GAAP, (a) net costs (or benefits)
under Interest Rate Swap Agreements, (b) commissions, discounts and other fees
and charges with respect to letters of credit and bankers acceptance financing
and (c) the interest component of all Attributable Receivables Indebtedness of
the Company and its Subsidiaries.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Net Tangible Assets” means “Consolidated Net Tangible Assets” as
defined in each Supplemental Indenture.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness for Borrowed Money of the Company
and its Subsidiaries calculated on a consolidated basis in accordance with GAAP
as of such time, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances, and (c) Indebtedness of the type referred
to in clauses (a) or (b) hereof of another Person guaranteed by the Company or
any of its Subsidiaries. For the avoidance of doubt, Consolidated Total
Indebtedness includes all Attributable Receivables Indebtedness.

 

12

--------------------------------------------------------------------------------

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

 

“Country Risk Event” means:

 

(a)     any law, action or failure to act by any Governmental Authority in the
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:

 

(i)     changing the obligations under the relevant Letter of Credit, this
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to the Issuing Banks, the
Lenders or the Administrative Agent,

 

(ii)     changing the ownership or control by the Borrower or Letter of Credit
beneficiary of its business, or

 

(iii)     preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

 

(b)     force majeure; or

 

(c)     any similar event

 

which, in relation to (a), (b) and (c), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the applicable Issuing Bank and freely available to the
Administrative Agent or such Issuing Bank.

 

“Covered Entity” means any of the following:

 

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to such term in Section 9.20.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

 

13

--------------------------------------------------------------------------------

 

 

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Disclosed Matters” means the actions, suits and proceedings, the labor
controversies and the environmental matters disclosed in the Company’s 2019
10-K, the Company’s 2020 10-Q and Schedule 3.06.

 

“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Company or any
of its Subsidiaries.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date.

 

14

--------------------------------------------------------------------------------

 

 

“Dollar Amount” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with such
Foreign Currency last provided (either by publication or otherwise provided to
the Administrative Agent) by Reuters on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with such Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America or any state thereof or the
District of Columbia.

 

“Early Opt-in Election” means:

 

 

(a)

in the case of Loans denominated in dollars, the occurrence of:

 

(1)     a notification by the Administrative Agent to (or the request by the
Company to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and

 

(2)     the joint election by the Administrative Agent and the Company to
trigger a fallback from LIBO Rate and the provision by the Administrative Agent
of written notice of such election to the Lenders; and

 

(b)          in the case of Loans denominated in any Foreign Currency, the
occurrence of:

 

(1)      (i) a determination by the Administrative Agent or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Foreign Currency being executed at such time, or
that include language similar to that contained in Section 2.14 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

 

(2)      (i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Company and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

15

--------------------------------------------------------------------------------

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Elected Subsidiary” has the meaning assigned to such term in Section 5.09(a).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Equivalent Amount” means, for any amount of any Foreign Currency, at the time
of determination thereof, (a) if such amount is expressed in such Foreign
Currency, such amount and (b) if such amount is expressed in Dollars, the
equivalent of such amount in such Foreign Currency determined by using the rate
of exchange for the purchase of such Foreign Currency with Dollars last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of such Foreign Currency
with Dollars, as provided by such other publicly available information service
which provides that rate of exchange at such time in place of Reuters chosen by
the Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion).

 

16

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived under final regulations in
effect on the Effective Date); (b) the failure to comply with the applicable
minimum funding standards of Section 412 of the Code and Sections 302 and 303 of
ERISA; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability to the PBGC under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Company or any ERISA
Affiliate from the PBGC of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal of the Company or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Company or any ERISA Affiliate of any notice concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies which is a Foreign Currency, the office, branch,
affiliate or correspondent bank of the Administrative Agent for such currency as
specified from time to time by the Administrative Agent to the Company and each
Lender.

 

“Eurocurrency Swingline Loan” means a Eurocurrency Loan made as a Swingline Loan
denominated in a Foreign Currency.

 

17

--------------------------------------------------------------------------------

 

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Rate” means, for any Foreign Currency, the rate of exchange therefor
as described in clause (b) of the definition of “Dollar Amount”.

 

“Excluded Property” means (a) (i) all owned real property other than Material
Real Property and (ii) all leasehold interests in real property; (b) (i) motor
vehicles and other assets subject to certificates of title, (ii) rolling stock,
barges and minority interests in aircraft and (iii) letter of credit rights in
an amount less than $5,000,000 (except, in the case of each of clauses (i), (ii)
and (iii), to the extent perfection can be achieved by filing a UCC-1 financing
statement), (c) commercial tort claims in an amount less than $5,000,000; (d)
pledges and security interests prohibited by applicable law, rule or regulation
(in each case, except to the extent such prohibition is unenforceable after
giving effect to the applicable anti-assignment provisions of the UCC or similar
laws) or which could require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received); (e) all (A) voting Equity Interests
in each Foreign Subsidiary in excess of 65% of the total combined voting power
of the Equity Interests of such Subsidiary directly owned by Loan Parties, (B)
Equity Interests in each non-wholly-owned entity to the extent such pledge is
prohibited by the organizational documents of such entity (except to the extent
such prohibition is unenforceable after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or similar laws) and
(C) Equity Interests in the Specified Subsidiary and any intercompany debt owed
to the Company by the Specified Subsidiary (so long as such Equity Interests in
the Specified Subsidiary and such intercompany debt do not secure any other
Material Indebtedness); (f) rights arising under any contract, instrument,
lease, license or other agreement, or any property subject to a purchase money
security interest, Capital Lease Obligation or other arrangement, to the extent
that a grant of a security interest therein would violate or invalidate such
contract, instrument, lease, license or agreement, or any documents governing
such purchase money security interest, Capital Lease Obligation or other
arrangement, or create a right of termination in favor of any other party
thereto (other than the Company and its Subsidiaries), in each case after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or similar laws; (g) those assets as to which the cost of obtaining a
security interest therein or perfection thereof would be excessive in relation
to the value afforded to the Lenders thereby, as reasonably agreed by the
Company and the Administrative Agent; (h) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti assignment
provisions of the Uniform Commercial Code or similar laws; (i) “intent-to-use”
trademark applications; (j) any property acquired after the Effective Date that
is subject to a pre-existing security interest permitted hereunder (provided
that such security interest was not incurred in anticipation of the acquisition
of such property) for so long as the contract or other agreement governing such
security interest prohibits the creation of any other security interest on such
property, except to the extent such prohibition is rendered ineffective after
giving effect to applicable anti-assignment provisions of the Uniform Commercial
Code or similar laws; (k) property to the extent the granting of a security
interest in such property could reasonably be expected to result in material
adverse tax consequences to the Company and its Subsidiaries taken as a whole,
as reasonably determined in good faith by the Company and subject to the
reasonable consent of the Administrative Agent; (l) tax, payroll, healthcare,
employee wage or benefit, fiduciary, escrow, defeasance, redemption and trust
accounts; (m) all accounts that are swept to a zero balance on a daily basis;
(n) Margin Stock; and (o) Equity Interests of any captive insurance companies
and special purpose entities that are Receivables Entities.

 

18

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
or any political subdivision or state thereof, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender or any Issuing Bank, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any political subdivision or state thereof, or
any similar tax imposed by any other jurisdiction in which the Company is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Company under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Company with respect to such withholding tax
pursuant to Section 2.17(a) and (d) any United States federal withholding taxes
imposed by FATCA.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Joint Venture” means any corporation, limited liability company, joint
venture or similar limited liability legal entity in existence on the Effective
Date which was formed or entered into by the Company or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person, which legal entity does not constitute a Subsidiary.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“Existing Mortgage” means, as the context requires, all or any of (a) the
Open-Ended Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of January 31, 2018, in respect of the real property
located at 417 N.W. 136th Street, Vancouver, Washington, and granted by the
Company for the benefit of the Collateral Agent, (b) the Open-Ended Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of January 31, 2018, in respect of the real property located at 5000 Charter Oak
Drive, Paducah, Kentucky, and granted by the Company for the benefit of the
Collateral Agent, and (c) the Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of January 31, 2018, in respect of the
real property located at 1200 Willow Lake Boulevard, St. Paul, Minnesota, and
3450 Labore Road, St. Paul, Minnesota, and granted by the Company for the
benefit of the Collateral Agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

 

19

--------------------------------------------------------------------------------

 

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as shall be set forth on the NYFRB’s Website from
time to time) and published on the next succeeding Business Day by the NYFRB as
the federal funds effective rate. For the avoidance of doubt, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Company determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Expense accrued (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Consolidated Interest Expense) during such period and (b) scheduled principal
payments in respect of Indebtedness owed to third parties by the Company or its
Subsidiaries during such period (excluding, for the avoidance of doubt, any
mandatory prepayments).

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the four fiscal quarter period most recently
ended on or prior to such date of determination to (ii) the Fixed Charges for
such period.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004.

 

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.

 

“Foreign Currencies” means each Agreed Currency other than Dollars.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

20

--------------------------------------------------------------------------------

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a counterparty to a Swap Agreement with a
Loan Party or any Subsidiary and that is a Lender, the Administrative Agent or
an Affiliate of any of the foregoing as of the Effective Date or, if later, the
date on which such Swap Agreement is entered into, in each case in its capacity
as a party thereto.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (with the amount of such Indebtedness being the lesser of the
amount secured and the fair market value of the property subject to such Lien),
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) the net obligations of such Person under any Swap Agreement or
under any similar type of agreement and (l) all Attributable Receivables
Indebtedness of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For purposes of the financial covenants under this
Agreement, preferred stock issued by any Person shall not be considered
Indebtedness of such Person. Notwithstanding anything to the contrary in the
foregoing, in connection with any Permitted Acquisition or any other acquisition
by the Company or any Subsidiary permitted hereunder (or any sale, transfer or
other disposition by the Company or any Subsidiary permitted hereunder), the
term “Indebtedness” shall not include, to the extent the same are not, and will
not be, reflected as indebtedness or liabilities on the consolidated balance
sheet of the Company, contingent post-closing purchase price adjustments or
earn-outs to which the seller in such Permitted Acquisition or such other
acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may be
owed to such seller (or buyer, if applicable) in respect thereof.

 

21

--------------------------------------------------------------------------------

 

 

“Indebtedness for Borrowed Money” of any Person means, without duplication, the
sum of Indebtedness of such Person described in clauses (a), (b), (h), (i), (j)
and (l) of the definition of “Indebtedness”, but shall exclude (a) notes, bills
and checks presented in the ordinary course of business by such Person to banks
for deposit or collection, and (b) with respect to the Company and its
Subsidiaries, all obligations of the Company and its Subsidiaries of the
character referred to in this definition to the extent owing to the Company or
any of its Subsidiaries.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Loan Parties under any Loan Document.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Indenture Restricted Subsidiary” means a “Restricted Subsidiary” as defined in
either Supplemental Indenture.

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of October
20, 2017, among JPMorgan Chase Bank, N.A., as Initial Revolving Credit Facility
Agent, JPMorgan Chase Bank, N.A., as Initial Term Credit Facility Agent, and the
Loan Parties party thereto from time to time, as may be in effect from time to
time.

 

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

22

--------------------------------------------------------------------------------

 

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interest Rate Swap Agreement” means any Swap Agreement settled by reference to
one or more interest rates.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) U.S. Bank
National Association, (iii) Citibank, N.A., (iv) MUFG Bank, Ltd. (formerly known
as The Bank of Tokyo-Mitsubishi UFJ, Ltd.) and (v) Morgan Stanley Bank, N.A.
each in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference herein to the “Issuing Bank” in connection with a
Letter of Credit or other matter shall be deemed to mean a reference to the
relevant Issuing Bank with respect thereto.

 

“Joint Venture” means any corporation, limited liability company, joint venture
or similar limited liability legal entity formed or entered into by the Company
or any of its Subsidiaries with another Person in order to conduct a common
venture or enterprise with such Person, which legal entity does not constitute a
Subsidiary.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

23

--------------------------------------------------------------------------------

 

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

 

“Lender-Related Person” has the meaning assigned to such term in Section
9.03(d).

 

“Lenders” means, as of any date of determination, a Person listed on Schedule
2.01 with a Revolving Commitment or Schedule 2.02 with a Letter of Credit
Commitment, as applicable, and any other Person that shall have become a Lender
hereunder pursuant to Section 2.20 or pursuant to an Assignment and Assumption
or other documentation contemplated thereby, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated thereby. Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender and the Issuing Banks.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.02, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. Each
Issuing Bank’s Letter of Credit Commitment may be decreased or increased from
time to time with the written consent of the Company and the applicable Issuing
Banks, and notified to the Administrative Agent; provided that any decrease in
the Letter of Credit Commitment of any Issuing Bank to an amount less than such
Issuing Bank’s Letter of Credit Commitment as of the Effective Date (or the date
such Issuing Bank assumed a Letter of Credit Commitment hereunder, as
applicable), shall require the consent of the Company, the Administrative Agent
and such Issuing Bank.

 

“Leverage Ratio” means, on any date of determination, the ratio of
(i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters most recently ended on or prior to such
date.

 

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

 

24

--------------------------------------------------------------------------------

 

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that, if the LIBOR Screen Rate shall not
be available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Agreed Currency and such Interest Period
shall be the Interpolated Rate. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14. For the avoidance of doubt, if the LIBO Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any Agreed Currency and for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on either of such Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that, if the LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, any Letter of Credit applications, the
Subsidiary Guaranty, the Reaffirmation Agreement, each Collateral Document, the
Intercreditor Agreement (if in effect), any promissory notes executed and
delivered pursuant to Section 2.10(e), any intercreditor agreement contemplated
by the last sentence of Section 6.02, any agreements between the Company and an
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Company and such Issuing Bank in
connection with the issuance of Letters of Credit and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Margin Stock” has the meaning provided in Regulation U of the Board.

 

25

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, results of operations or prospects of the Company
and the Subsidiaries taken as a whole or (b) the ability of the Borrower or any
other Loan Party to perform any of its obligations under this Agreement or any
other Loan Document or (c) the rights of or benefits or remedies available to
the Lenders or the Administrative Agent under this Agreement or any other Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Real Property” means each fee-owned real property of the Loan Parties
(i) subject to an Existing Mortgage or (ii) with a fair market value (as
determined by the Borrower in its reasonable discretion) in excess of $5,000,000
as of October 20, 2017 (with respect to each real property owned on October 20,
2017 ) or as of the date of acquisition of such real property (with respect to
any such real property acquired after October 20, 2017 ), including each real
property listed on Schedule 5.09.

 

“Material Subsidiary” means (x) each Elected Subsidiary and (y) each Subsidiary
(a) which, as of the most recent fiscal quarter of the Company, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01, contributed greater than five
percent (5%) of the Company’s Consolidated EBITDA for such period or (b) which
contributed greater than five percent (5%) of the Company’s Consolidated Total
Assets as of such date; provided that if, upon delivery of any annual or
quarterly consolidated financial statements of the Company under Section 5.01(a)
or (b), the aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for the period of
4 fiscal quarters then ending or ten percent (10%) of Consolidated Total Assets
as of the end of such fiscal quarter, the Borrower shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries; provided further that the Borrower
may at any time designate any Subsidiary as a Material Subsidiary in its sole
discretion, even if not required to satisfy the foregoing; provided further that
the Borrower may remove any Subsidiary’s designation as a Material Subsidiary if
no Event of Default is continuing and, after giving effect to such removal, the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets (as
determined as of the date of the most recent annual or quarterly consolidated
financial statements delivered under Section 5.01(a) or (b)) attributable to all
Domestic Subsidiaries that are not Material Subsidiaries would not exceed ten
percent (10%) of Consolidated EBITDA or ten percent (10%) of Consolidated Total
Assets, as determined by the most recent annual or quarterly consolidated
financial statements of the Company delivered under Section 5.01(a) or (b).

 

“Maturity Date” means July 22, 2024.

 

“MIRE Event” shall mean if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Revolving Commitments or Loans
(including any increase of Revolving Commitments under Section 2.20 of this
Agreement, but excluding (i) any continuation or conversion of borrowings, (ii)
the making of any Loan or (iii) the issuance, renewal or extension of any Letter
of Credit).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

26

--------------------------------------------------------------------------------

 

 

“Mortgage Policy” has the meaning set forth in Section 5.09.

 

“Mortgaged Property” means each Material Real Property (i) subject to an
Existing Mortgage or (ii) that is required to be subject to a Mortgage pursuant
to Section 5.09.

 

“Mortgages” means, collectively, the Existing Mortgages and any other mortgages,
deeds of trust, trust deeds, and deeds to secure debt, as applicable, that are
required to be executed and delivered pursuant to Section 5.09, in each case
substantially in the form of Exhibit J attached hereto or any other form
reasonably approved by the Administrative Agent and the Company, in each case
creating and evidencing a Lien on a Mortgaged Property, with such terms and
provisions as may be required by the applicable laws of the relevant
jurisdiction; provided, that any such Mortgage, to the extent encumbering a
Principal Property, shall provide that the Obligations secured by Principal
Property or any shares of stock of any Indenture Restricted Subsidiary or any
debt owed to the Company by any Indenture Restricted Subsidiary (other than to
the extent secured by Permitted Mortgages) (together with any other CNTA Covered
Indebtedness) shall not exceed, at any time that any CNTA Covered Indebtedness
is incurred, the CNTA Limit at such time so as to not require any notes issued
pursuant to the 2017 Indenture to be equally and ratably secured with the
Obligations.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the Company or any Governmental Authority in the Borrower’s or
any applicable Letter of Credit beneficiary’s country occurring by reason of (a)
any law, action or requirement of any Governmental Authority in the Borrower’s
or such Letter of Credit beneficiary’s country, or (b) any request in respect of
external indebtedness of borrowers in the Borrower’s or such Letter of Credit
beneficiary’s country applicable to banks generally which conduct business with
such borrowers, or (iii) any agreement in relation to clause (a) or (b), in each
case to the extent calculated by reference to the Total Revolving Credit
Exposure outstanding prior to such increase.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org or
any successor source.

 

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Company and its Subsidiaries to any of
the Lenders, the Administrative Agent, the Issuing Banks or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or to the Lenders or any of their
Affiliates under any Secured Swap Agreement or any Banking Services Agreement or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof; provided that the definition of “Obligations” shall not
create or include any guarantee by any Loan Party of (or grant of security
interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

27

--------------------------------------------------------------------------------

 

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, but in any event excluding Excluded
Taxes.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning set forth in Section 9.04.

 

“Participant Register” has the meaning set forth in Section 9.04.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit H hereto, as
the same shall be supplemented from time to time.

 

28

--------------------------------------------------------------------------------

 

 

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit I.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Company and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Company and the Subsidiaries are in compliance, on a pro forma basis reasonably
acceptable to the Administrative Agent after giving effect to such acquisition
(without giving effect to any cost savings in excess of $5,000,000 during any
Reference Period as described in the definition of Consolidated EBITDA), with
the covenants contained in Section 6.09 recomputed as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds
$100,000,000, the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company to such effect, together with
all relevant financial information, statements and projections requested by the
Administrative Agent and (e) in the case of an acquisition, merger or
consolidation involving the Company or a Subsidiary, the Company or such
Subsidiary is the surviving entity of such merger and/or consolidation.

 

“Permitted Encumbrances” means:

 

(a)      Liens imposed by law for taxes, assessments or governmental charges or
levies on property that are not yet due or are due but may thereafter be paid
without penalty or are being contested in compliance with Section 5.04;

 

(b)      landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
servicemen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)      pledges and deposits (including letters of credit, surety bonds and
other escrowed or trust holdings) made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)      liens covering cash deposits and other investments to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds, customs bonds and other obligations of a like
nature, in each case in the ordinary course of business;

 

(e)      judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.01(k);

 

(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

29

--------------------------------------------------------------------------------

 

 

(g)      bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights in favor
of the relevant depository institutions in connection with any cash management
services provided to the Company and its Subsidiaries;

 

(h)      Liens granted in the ordinary course of business to licensors or
sublicensors which encumber licensed intellectual property and inventory
produced thereunder (but not any receivables from the sale, distribution or
licensing thereof);

 

(i)      Liens representing any interest of a licensee or sublicense arising by
virtue of being granted a license or sublicense (including the provision of
software under an open source license) permitted by this Agreement (so long as
any such Lien does not secure any Indebtedness); and

 

(j)      contractual rights of setoff or any contractual Liens or netting
rights, in each case in favor of swap counterparties.

 

“Permitted Investments” means:

 

(a)      direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)       obligations of any State of the United States of America or any
political subdivision thereof, the interest with respect to which is exempt from
federal income taxation under Section 103 of the Code, having a long term rating
from S&P of AA or better, or from Moody’s of Aa2 or better, and maturing within
one year from the date of acquisition thereof;

 

(c)      investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)      fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) or (b) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

 

(e)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a short term
credit rating from S&P of A-1 or better, or from Moody’s of P-1 or better;

 

(f)      money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

 

(g)     in the case of investments by any Foreign Subsidiary, (i) investments in
certificates of deposit, bankers’ acceptances, time deposits and similar bank
obligations in the ordinary course of business and generally consistent with
past practice to the extent placed with any well-capitalized commercial bank or
financial institution which is located in the jurisdiction where such Foreign
Subsidiary is located and (ii) other investments of a nature substantially
similar and of similar credit quality to the investments described above to the
extent made in the ordinary course of business and generally consistent with
past practice in the jurisdiction in which such Foreign Subsidiary is located;
and

 

30

--------------------------------------------------------------------------------

 

 

(h)     other investments made in accordance with the Company’s investment
policy as disclosed to the Administrative Agent prior to the Effective Date and
with such amendments or modifications thereto as are from time to time approved
by the Administrative Agent.

 

“Permitted Mortgage” means any Permitted Mortgage, as defined in either
Supplemental Indenture.

 

“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to a Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell,
transfer and/or pledge interests in the respective Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permitted to issue
or convey purchaser interests, investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Company and/or the respective Receivables Sellers, in each case as more fully
set forth in the Permitted Receivables Facility Documents.

 

“Permitted Receivables Facility Assets” means (a) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred, sold and/or pledged to a Receivables Entity pursuant to a Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred, sold and/or pledged to such Receivables Entity and all
proceeds thereof and (b) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Company and its Subsidiaries which are made
pursuant to a Permitted Receivables Facility.

 

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (a) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any of its Subsidiaries that are more restrictive
in any material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement unless otherwise
consented to by the Administrative Agent, (b) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
way to the interests of the Lenders and (c) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Permitted Receivables Related Assets” means any assets that are customarily
transferred, sold and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, records in respect of Receivables and collections in respect of
Receivables).

 

31

--------------------------------------------------------------------------------

 

 

“Permitted Supplier Financing” means the sale by the Company or any Subsidiary
of accounts receivable owing to it by one or more account debtors which would
otherwise pay on terms longer than general market practices pursuant to a
receivables purchase agreement or other customary documentation between the
Company and/or any Subsidiary and a counterparty institution (any such agreement
or other documentation, a “Receivables Purchase Agreement”), whereby the Company
or such Subsidiary, as applicable, promptly receives cash proceeds from the
counterparty institution in an amount equal to the face value of the sold
accounts receivable net of a commercially reasonable and customary discount
rate; provided, that:

 

 

(i)

any such sale is a true sale with any recourse to the Company or such Subsidiary
limited to breach of representation, warranty or covenant by the Company or such
Subsidiary, as applicable, with respect to the sold accounts receivable;

       

(ii)

such Receivables Purchase Agreement is on customary terms for such arrangement;
and

     

 

(iii)

no Event of Default exists under Section 7.01(a), (b), (h) or (i) at the time
of, or would result from, the sale of such accounts receivable.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

“Principal Property” means any Principal Property, as defined in either
Indenture.

 

“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.

 

“PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

32

--------------------------------------------------------------------------------

 

 

“QFC Credit Support” has the meaning assigned to such term in Section 9.20.

 

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

“Reaffirmation Agreement” means the Reaffirmation Agreement dated as of the
Effective Date and executed by the Loan Parties in favor of the Administrative
Agent and the Collateral Agent, on behalf of the Secured Parties.

 

“Receivables” means any right to payment created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

 

“Receivables Entity” means a wholly-owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as a “Receivables Entity” (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Company
or any other Subsidiary of the Company (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
Standard Securitization Undertakings, (ii) is recourse to or obligates the
Company or any other Subsidiary of the Company in any way (other than pursuant
to Standard Securitization Undertakings) or (iii) subjects any property or asset
of the Company or any other Subsidiary of the Company, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the Company nor any
of its Subsidiaries has any contract, agreement, arrangement or understanding
(other than pursuant to the Permitted Receivables Facility Documents (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Company or such Subsidiary than those that might be obtained at
the time from persons that are not Affiliates of the Company, and (c) to which
neither the Company nor any other Subsidiary of the Company has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results (other than pursuant to Standard
Securitization Undertakings). Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Company certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

 

“Receivables Sellers” means the Company and those Subsidiary Guarantors that are
from time to time party to the Permitted Receivables Facility Documents (other
than any Receivables Entity).

 

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.

 

33

--------------------------------------------------------------------------------

 

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means (i) with respect to a Benchmark Replacement
in respect of Loans denominated in dollars, the Board and/or the NYFRB, or a
committee officially endorsed or convened by the Board and/or the NYFRB or, in
each case, any successor thereto, and (ii) with respect to a Benchmark
Replacement in respect of Loans denominated in a Foreign Currency, (a) the
central bank for the currency in which such Benchmark Replacement is denominated
or any central bank or other supervisor which is responsible for supervising
either (1) such Benchmark Replacement or (2) the administrator of such Benchmark
Replacement or (b) any working group or committee officially endorsed or
convened by (1) the central bank for the currency in which such Benchmark
Replacement is denominated, (2) any central bank or other supervisor that is
responsible for supervising either (A) such Benchmark Replacement or (B) the
administrator of such Benchmark Replacement, (3) a group of those central banks
or other supervisors or (4) the Financial Stability Board or any part thereof.

 

“Required Lenders” means, subject to Section 2.25, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 7.02 or the
Revolving Commitments terminating or expiring, Lenders having Revolving Credit
Exposures and Unfunded Commitments representing more than 50% of the sum of the
Total Revolving Credit Exposure and Unfunded Commitments at such time, provided
that, solely for purposes of declaring the Loans to be due and payable pursuant
to Section 7.02, the Unfunded Commitment of each Lender shall be deemed to be
zero; and (b) for all purposes after the Loans become due and payable pursuant
to Section 7.02 or the Revolving Commitments expire or terminate, Lenders having
Revolving Credit Exposures representing more than 50% of the Total Revolving
Credit Exposure at such time; provided that, in the case of clauses (a) and
(b) above, (x) the Revolving Credit Exposure of any Lender that is a Swingline
Lender shall be deemed to exclude any amount of its Swingline Exposure in excess
of its Applicable Percentage of all outstanding Swingline Loans, adjusted to
give effect to any reallocation under Section 2.25 of the Swingline Exposures of
Defaulting Lenders in effect at such time, and the Unfunded Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount and (y) for the purpose of determining the Required
Lenders needed for any waiver, amendment, modification or consent of or under
this Agreement or any other Loan Document, if, and to the extent then permitted
under Section 9.04, any Lender is the Borrower or an Affiliate of the Borrower,
then such Lender shall be disregarded.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.

 

34

--------------------------------------------------------------------------------

 

 

“Revolving Commitment” means, with respect to each Lender, the commitment to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, in amounts set forth on Schedule 2.01, as applicable
opposite such Lender’s name, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code), expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial aggregate amount of the Lenders’
Revolving Commitments is $400,000,000.

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a revolving loan made pursuant to Sections 2.01 and 2.03.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means a Sale and Leaseback Transaction, as
defined in either Supplemental Indenture.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any applicable EU member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b) or (d) any Person otherwise the subject of any
Sanctions..

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any applicable EU member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Leverage Ratio” has the meaning assigned to such term in Section
6.09(b).

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Issuing Bank, each Hedge Bank with respect to any
Secured Swap Agreement, each Lender and its Affiliates with respect to any
Banking Services Agreement and each sub-agent appointed by the Administrative
Agent from time to time pursuant to Article VIII with matters relating to any
Collateral Document.

 

35

--------------------------------------------------------------------------------

 

 

“Secured Swap Agreement” means any Swap Agreement entered into between a Hedge
Bank and a Loan Party or any Subsidiary.

 

“Security Agreement” means the Security Agreement, dated as of October 20, 2017,
among the Company, the Subsidiary Guarantors from time to time party thereto and
the Collateral Agent, which shall provide among other things that the
Obligations secured by Principal Property or any shares of stock of any
Indenture Restricted Subsidiary or any debt owed to the Company by any Indenture
Restricted Subsidiary (other than to the extent secured by Permitted Mortgages)
(together with any other CNTA Covered Indebtedness) shall not exceed, at any
time that any CNTA Covered Indebtedness is incurred, the CNTA Limit at such time
so as to not require any notes issued pursuant to the 2017 Indenture to be
equally and ratably secured with the Obligations.

 

“Security Agreement Supplement” has the meaning assigned to such term in the
Security Agreement.

 

“Senior Secured Term Loan Documents” means, as the context requires, all or any
of the Term Loan Credit Agreement, dated as of October 20, 2017, among the
Company, the lenders party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent, and any other agreement, document or instrument evidencing
any “Incremental Loan”, “Refinance Loan” or “Extended Loan” permitted
thereunder.

 

“Senior Secured Term Loan Facility” means any Indebtedness evidenced by or
incurred pursuant to any Senior Secured Term Loan Document.

 

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

 

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

 

“SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

 

“Specified Subsidiary” means H.B. Fuller Construction Products, Inc., a
Minnesota corporation, so long as it qualifies as a Indenture Restricted
Subsidiary.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with a Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

 

36

--------------------------------------------------------------------------------

 

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantor” means each Material Subsidiary that is party to the
Subsidiary Guaranty in accordance with Section 5.09. The Subsidiary Guarantors
on the Effective Date are identified as such in the updated Schedule 3.01
hereto.

 

“Subsidiary Guaranty” means that certain Guaranty, dated as of April 12, 2017
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor.

 

“Supplemental Indentures” means, collectively, the 2017 Supplemental Indenture
and the 2020 Supplemental Indenture.

 

“Supported QFC” has the meaning assigned to such term in Section 9.20.

 

“Swap Agreement” means any agreement, including any Secured Swap Agreement, with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Company or the Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by such
Lender in its capacity as a Swingline Lender that are outstanding at such time
to the extent that the other Lenders shall not have funded their participations
in such Swingline Loans), adjusted to give effect to any reallocation under
Section 2.20 of the Swingline Exposure of Defaulting Lenders in effect at such
time, and (b) in the case of any Lender that is a Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time, less the amount of participations
funded by the other Lenders in such Swingline Loans.

 

37

--------------------------------------------------------------------------------

 

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.

 

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Company of the occurrence of a Term SOFR Transition Event.

 

“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has previously occurred resulting in a Benchmark
Replacement in accordance with Section 2.14 that is not Term SOFR.

 

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, the perfection of
the Liens created under the Collateral Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

38

--------------------------------------------------------------------------------

 

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of
which are required to be applied in connection with the issue of perfection of
security interests.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

 

“Unfunded Commitment” means, with respect to each Lender, the Revolving
Commitment of such Lender less its Revolving Credit Exposure.

 

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 9.20.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

SECTION 1.02.  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

39

--------------------------------------------------------------------------------

 

 

SECTION 1.04.  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

SECTION 1.05.  Currency Equivalents Generally. For the purposes of determining
compliance with Sections 6.01 and 6.04 with respect to any amount of
Indebtedness or investment, loan or advance in any currency (other than Dollars)
which is freely traded and convertible into Dollars in the London interbank
market and for which the Dollar Amount thereof can be readily calculated, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or investment, loan or
advance is incurred or made.

 

SECTION 1.06.  Collateral Limitation. Notwithstanding anything to the contrary
in any Loan Document, (i) no Collateral shall be required to be perfected by
control other than with respect to Pledged Debt and Pledged Equity (each as
defined in the Security Agreement) to the extent required by the terms of the
Security Agreement, and (ii) no actions in any non-U.S. jurisdiction or required
by the laws of any non-U.S. jurisdiction shall be required in order to create
any security interests in assets located or titled outside of the U.S. or to
perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

 

40

--------------------------------------------------------------------------------

 

 

SECTION 1.07.  Interest Rates; LIBOR Notification.   The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-In Election, Sections 2.14(c) and (d) provide the mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Company, pursuant to Section 2.14(f), of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including, without
limitation, (i) any such alternative, successor or replacement rate implemented
pursuant to Section 2.14(c) or (d), whether upon the occurrence of a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.14(e)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

 

SECTION 1.08.  Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

 

SECTION 1.09.  Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

SECTION 1.10.  Amendment and Restatement of the Existing Credit Agreement;
Reaffirmation.  (a) The parties to this Agreement agree that, on the Effective
Date, the terms and provisions of the Existing Credit Agreement shall be and
hereby are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement. Neither the execution, delivery and acceptance of
this Agreement nor any of the terms, covenants, conditions or other provisions
set forth herein are intended, nor shall they be deemed or construed, to effect
a novation of any liens or indebtedness or other obligations under the Existing
Credit Agreement or any other Loan Document (as defined in the Existing Credit
Agreement) or to pay, extinguish, release, satisfy or discharge (i) all or any
part of the indebtedness or other obligations evidenced by the Existing Credit
Agreement, (ii) the liability of any Person under the Existing Credit Agreement
or the Loan Documents (as defined under the Existing Credit Agreement) executed
and delivered in connection therewith, (iii) the liability of any Person with
respect to the Existing Credit Agreement or any indebtedness or other
obligations evidenced thereby, or (iv) any deeds of trust, mortgages, liens,
security interests or contractual or legal rights securing all or any part of
such indebtedness or other obligations. All Loans made, and Obligations
incurred, under the Existing Credit Agreement which are outstanding on the
Effective Date (and not terminated or otherwise repaid with the proceeds of any
Loans made hereunder on the Effective Date) shall be re-evidenced as Loans and
Obligations, respectively, under (and shall be governed by the terms of) this
Agreement and the other Loan Documents.

 

41

--------------------------------------------------------------------------------

 

 

(b)      Without limiting the foregoing, upon the effectiveness of the amendment
and restatement contemplated hereby on the Effective Date and except as
otherwise expressly provided herein:

 

(i)      all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Collateral Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, the Collateral Agent, this Agreement and the Loan
Documents;

 

(ii)      the “Revolving Commitments” (as defined in the Existing Credit
Agreement) shall continue as Revolving Commitments hereunder as set forth on the
Schedule 2.01;

 

(iii)      the “Letter of Credit Commitments” (as defined in the Existing Credit
Agreement) shall continue as Letter of Credit Commitments hereunder as set forth
on Schedule 2.02;

 

(iv)      the “Revolving Loans” (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement, if any, shall continue as
Revolving Loans hereunder;

 

(v)      the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of the “Revolving Commitments”
and “Revolving Credit Exposure” (each as defined in and in effect under the
Existing Credit Agreement) as are necessary in order that each Lender’s
Revolving Credit Exposure hereunder reflects such Lender’s Applicable Percentage
thereof on the Effective Date (and in no event exceeds each such Lender’s
Revolving Commitment hereunder), and the Company and each Lender that was a
“Lender” under the Existing Credit Agreement (constituting the “Required
Lenders” under and as defined therein) hereby agrees (with effect immediately
prior to the Effective Date) that (x) such reallocation, sales and assignments
shall be deemed to have been effected by way of, and subject to the terms and
conditions of, Assignment and Assumptions, without the payment of any related
assignment fee, and no other documents or instruments shall be, or shall be
required to be, executed in connection with such assignments (all of which are
hereby waived), (y) such reallocation shall satisfy the assignment provisions of
Section 9.04 of the Existing Credit Agreement and (z) in connection with such
reallocation, sales, assignments or other relevant actions, the Borrower shall
pay all interest and fees outstanding under the Existing Credit Agreement and
accrued to the date hereof to the Administrative Agent for the account of the
Lenders party hereto, together with any losses, costs and expenses incurred by
Lenders under Section 2.16 of the Existing Credit Agreement; and

 

42

--------------------------------------------------------------------------------

 

 

(vi)      each of the signatories hereto that is also a party to the Existing
Credit Agreement hereby consents to any of the actions described in the
foregoing clause (v) and agrees that any and all required notices and required
notice periods under the Existing Credit Agreement in connection with any of the
actions described in the foregoing clause (v) on the Effective Date are hereby
waived and of no force and effect.

 

(c)      Without limiting the foregoing, each Loan Party party hereto, as
debtor, grantor, pledgor, guarantor, or another similar capacity in which such
Loan Party grants liens or security interests in its properties or otherwise
acts as a guarantor, joint or several obligor or other accommodation party, as
the case may be, in each case under the “Loan Documents” as defined in the
Existing Credit Agreement, hereby (i) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, under each of the “Loan
Documents” as defined in the Existing Credit Agreement to which it is a party
and (ii) to the extent such Loan Party granted liens on or security interests in
any of its properties pursuant to any of the “Loan Documents” as defined in the
Existing Credit Agreement, hereby ratifies and reaffirms such grant of security
(and any filings with Governmental Authorities made in connection therewith) and
confirms that such liens and security interests continue to secure the
Obligations.

 

ARTICLE II

The Credits

 

SECTION 2.01.  Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrower in Agreed Currencies from time to time during the
Revolving Credit Availability Period in an aggregate principal amount that will
not result in (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the Total Revolving Credit Exposure exceeding the aggregate Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Type
made by the Lenders ratably in accordance with their respective Revolving
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Revolving Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

(b)  Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars.
Each Swingline Loan shall be an ABR Loan (in the case of a Swingline Loan
denominated in Dollars to the Company) or a Eurocurrency Swingline Loan. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

43

--------------------------------------------------------------------------------

 

 

(c)  At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $3,000,000 (or the Equivalent Amount of each such
amount if such Borrowing is denominated in a Foreign Currency). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the aggregate Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000 (or the Equivalent Amount of
each such amount if such Borrowing is denominated in a Foreign Currency).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of fifteen (15)
Eurocurrency Borrowings outstanding.

 

(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03.  Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower) not later than 11:00 a.m., Local Time, four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of the proposed Borrowing or (b) by
telephone in the case of an ABR Borrowing, not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing; provided that any such notice
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)   the name of the Company;

 

(ii)  the aggregate amount of the requested Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v)  in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(vi) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

44

--------------------------------------------------------------------------------

 

 

SECTION 2.04.  Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

 

(a)  each Eurocurrency Borrowing denominated in a Foreign Currency as of the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurocurrency Borrowing denominated in a Foreign Currency,

 

(b)  the LC Exposure in respect of any Letter of Credit as of (i) the date of
issuance of such Letter of Credit, (ii) the first Business Day of each calendar
month and (iii) the date of any amendment of such Letter of Credit that has the
effect of increasing the face amount thereof, and

 

(c)  the Total Revolving Credit Exposure on and as of the first Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein referred to as
a “Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05.  Swingline Loans. (a)   Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Agreed Currencies to the Borrower from time to time during the
Revolving Credit Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal Dollar
Amount of outstanding Swingline Loans exceeding $40,000,000, (ii) the Dollar
Amount of the Total Revolving Credit Exposure exceeding the aggregate Revolving
Commitments or (iii) the Dollar Amount of the Swingline Lender’s Revolving
Credit Exposure exceeding its Revolving Commitment; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

 

(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request (i) by telephone (confirmed by telecopy or electronic
mail), not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan in Dollars and (ii) by irrevocable written notice (via a written
Borrowing Request in a form approved by the Swingline Lender and signed by the
Borrower, promptly followed by telephonic confirmation of such request), not
later than 12:00 noon, Local Time, two (2) Business Days before the day of a
proposed Swingline Loan in a Foreign Currency. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), currency, Interest Period (in the case of a Eurocurrency Swingline Loan)
and amount of the requested Swingline Loan and the account to which the proceeds
of such Swingline Loan are to be credited. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Company or any other Company. The Swingline Lender shall make each Swingline
Loan available to the Borrower by means of a credit to an account of the
Borrower (as designated by the Borrower in such notice) (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., Local Time, on the requested date of such Swingline Loan.

 

45

--------------------------------------------------------------------------------

 

 

(c)  The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, three (3) Business Days before the
date of the proposed acquisition of participations, require the Lenders to
acquire participations on such date in all or a portion of the Swingline Loans
outstanding in the applicable Agreed Currency of such Swingline Loans. Such
notice shall specify the applicable Agreed Currency of Swingline Loans in which
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans and
the Agreed Currency of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay in the applicable Agreed Currency to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Notwithstanding the foregoing, upon the occurrence of
(i) the Maturity Date, (ii) any Event of Default described in Section 7.01(h) or
(i), (iii) the date on which the Loans are accelerated, or (iv) the date on
which the Revolving Commitments shall be terminated, each Lender shall be deemed
to absolutely and unconditionally acquire participations in all of the Swingline
Loans outstanding in the applicable Agreed Currency of such Swingline Loans at
such time in each case without notice or any further action from the Swingline
Lender, any Lender or the Administrative Agent. Each Lender hereby absolutely
and unconditionally agrees, promptly upon receipt of written notice from the
Administrative Agent specifying such Lender’s Applicable Percentage of such
Swingline Loan or Loans (and in any event, if such notice is received by
10:00 a.m., Local Time, on any Business Day no later than 4:00 p.m., Local Time
on the third (3rd) Business Day after such notice is received and if such notice
is received after 10:00 a.m., Local Time, “on a Business Day” shall mean no
later than 9:00 a.m., Local Time on the fourth (4th) Business Day after such
notice is received), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of all such Swingline
Loans in the applicable Agreed Currency of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Company (or other party on behalf of the Company) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Company for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Company of any default in the payment thereof.

 

(d)  The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

 

46

--------------------------------------------------------------------------------

 

 

(e)  Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

 

SECTION 2.06.  Letters of Credit.  (a)  General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Credit Availability Period; provided that,
notwithstanding anything in this Agreement to the contrary, Morgan Stanley Bank,
N.A., in its capacity as an Issuing Bank, shall only be required to issue
standby Letters of Credit. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Company to, or
entered into by the Company with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control; provided,
however, if such Issuing Bank is requested to issue Letters of Credit with
respect to a jurisdiction such Issuing Bank deems, in its reasonable judgment,
may at any time subject it to a New Money Credit Event or a Country Risk Event,
the Company shall, at the request of such Issuing Bank, guaranty and indemnify
such Issuing Bank against any and all costs, liabilities and losses resulting
from such New Money Credit Event or Country Risk Event, in each case in a form
and substance reasonably satisfactory to the applicable Issuing Bank. The
letters of credit identified on Schedule 2.06 (the “Existing Letters of Credit”)
shall be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three (3) Business Days, or such shorter period as agreed by the applicable
Issuing Bank) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. In addition, as a condition to any
such Letter of Credit issuance, the Company shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of letters of
credit and/or shall submit a letter of credit application, in each case, as
required by the respective Issuing Bank and using such Issuing Bank’s standard
form (each, a “Letter of Credit Agreement”). In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control.. A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Company shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$40,000,000, (ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
Total Revolving Credit Exposure shall not exceed the aggregate Revolving
Commitments, (iii) subject to Section 2.04 and 2.11(b), no Lender’s Dollar
Amount of Revolving Credit Exposure shall exceed its Revolving Commitment, and
(iv) subject to Section 2.04 and 2.11(b), the aggregate undrawn Dollar Amount of
all outstanding Letters of Credit issued by any Issuing Bank at such time, plus
the aggregate Dollar Amount of all LC Disbursements made such Issuing Bank that
have not yet been reimbursed by or on behalf of the Company at such time, shall
not exceed the Letter of Credit Commitment of such Issuing Bank. The Company
may, at any time and from time to time, increase or reduce the Letter of Credit
Commitment of any Issuing Bank pursuant to the definition of “Letter of Credit
Commitment”; provided that the Company shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.

 

47

--------------------------------------------------------------------------------

 

 

An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

 

(i)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
shall prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it; or

 

(ii)  the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally.

 

(c)  Expiration Date. Each Letter of Credit shall have a stated expiry date that
is no later than (or be subject to termination by notice from the applicable
Issuing Bank to the beneficiary thereof at or prior to) the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after the then-current expiration date of such Letter of Credit) and (ii) the
date that is five Business Days prior to the Maturity Date; provided, that (A) a
Letter of Credit may, upon the request of the Company, include a provision
mutually acceptable to the Company and the applicable Issuing Bank whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of one year or less (provided that such Letter of Credit expires,
subject to the following clause (B), on the date that is at least five Business
Days prior to the Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed, and (B) a Letter of Credit
that is issued, renewed or extended in the one-year period immediately preceding
the Maturity Date may expire on the date that is on or before one year after the
Maturity Date so long as the Company cash collateralizes on terms and conditions
satisfactory to the Administrative Agent 105% of the face amount of such Letter
of Credit no later than five (5) Business Days prior to the Maturity Date.

 

(d)  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate Dollar Amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason, including after the Maturity Date. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

48

--------------------------------------------------------------------------------

 

 

(e)  Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the Company shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if such Issuing Bank shall so elect
in its sole discretion by notice to the Company, in such other Agreed Currency
which was paid by such Issuing Bank pursuant to such LC Disbursement in an
amount equal to such LC Disbursement) not later than 12:00 noon, Local Time, on
the date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent Dollar Amount
of such LC Disbursement and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Company, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
such Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to such Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, such Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Equivalent Amount, calculated using the applicable Exchange Rates,
on the date such LC Disbursement is made, of such LC Disbursement.

 

49

--------------------------------------------------------------------------------

 

 

(f)  Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that such standard of care shall be
as follows, and that an Issuing Bank shall be deemed to have exercised such
standard of care in the absence of gross negligence or willful misconduct on the
part of such Issuing Bank (as determined by a court of competent jurisdiction by
final and nonappealable judgment). In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either (i) accept documents that appear on their face to be in
substantial compliance with the terms of such Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit, or (ii) decline to accept such documents and to make such
payment if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)  Disbursement Procedures. The applicable Issuing Bank shall, following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit within the period allowed under applicable law
or the specific terms of such Letter of Credit. Such Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Company by
telephone (confirmed by telecopy or electronic mail) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

(h)  Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

50

--------------------------------------------------------------------------------

 

 

(i)  Replacement and Resignation of Issuing Banks.

 

(i)  Any Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
extend or otherwise amend any existing Letter of Credit.

 

(ii)  Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i)(i) above.

 

(j)  Cash Collateralization. If any Event of Default shall occur and be
continuing and the Company receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the Company
shall, within three (3) Business Days after receipt by the Company of such
notice, deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “Collateral
Account”), an amount in cash equal to the Dollar Amount of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Company is not late in
reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and (ii)
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in Section 7.01(h) or (i). For the
purposes of this paragraph, the Foreign Currency LC Exposure shall be calculated
using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Company. The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Sections 2.06(c) and 2.11(b). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations. In
addition, and without limiting the foregoing or paragraph (c) of this Section,
if any LC Exposure remains outstanding after the expiration date specified in
said paragraph (c), the Company shall immediately deposit into the Collateral
Account an amount in cash equal to 105% of such LC Exposure as of such date plus
any accrued and unpaid interest thereon. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Company hereby grants the Administrative Agent a
security interest in the Collateral Account. Other than any interest or profits
earned on the investment of such deposits in Permitted Investments, which
investments shall be made at the option of the Company (if approved by the
Administrative Agent in its sole discretion) and at the Company’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse any applicable Issuing Bank
(ratably in the case of more than one Issuing Bank) for LC Disbursements for
which it has not been reimbursed, together with related fees, costs and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Company for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Obligations. If the
Company is required to provide an amount of cash collateral hereunder, such
amount and all interest and profits thereon (to the extent not applied as
aforesaid) shall be returned to the Company (A) if provided as a result of the
occurrence of an Event of Default, within three Business Days after all Events
of Default have been cured or waived, and (B) if provided pursuant to Section
2.11(b), within three Business Days after cover for LC Disbursements pursuant to
Section 2.11(b) is no longer necessary to eliminate the excess referred to
therein.

 

51

--------------------------------------------------------------------------------

 

 

(k)  Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrower is at
the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made, in each case shall
automatically and with no further action required, be converted into the Dollar
Amount, calculated using the applicable Exchange Rate on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.

 

(l)  Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder supports any obligations of,
or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Company (i) shall reimburse, indemnify and compensate the applicable Issuing
Bank hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of the Company and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Company
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(m) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any payment under any Letter of Credit, the date of such payment under
such Letter of Credit and the amount of such payment, (iv) on any Business Day
on which the Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

 

52

--------------------------------------------------------------------------------

 

 

SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and Borrower and at such Eurocurrency Payment Office for such
currency and Borrower; provided that Swingline Loans shall be made as provided
in Section 2.05. Except in respect of the provisions in this Agreement covering
the reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to 12:00 noon, New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.08.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

 

53

--------------------------------------------------------------------------------

 

 

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or irrevocable written notice
in the case of a Borrowing denominated in Dollars or by irrevocable written
notice (via an Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower) in the case of a Borrowing
denominated in a Foreign Currency by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) change the currency of any Borrowing or (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d).

 

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)   the name of the Company and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Company shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Borrowing is or
was repaid as provided herein. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Company, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing, (ii)
unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

 

54

--------------------------------------------------------------------------------

 

 

SECTION 2.09.  Termination and Reduction of Revolving Commitments; Termination
of Facility.

 

(a)  Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.

 

(b)  The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each partial reduction of Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the Total
Revolving Credit Exposure would exceed the aggregate Revolving Commitments.

 

(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities or
one or more other events specified therein, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Revolving Commitments shall be permanent. Each reduction of the
Revolving Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Commitments. Any such termination of the Revolving
Commitments specifying termination of this Agreement shall be (i) accompanied by
(A) the payment in full of all outstanding Loans, together with accrued interest
thereon, and the cancellation and return of all outstanding Letters of Credit
(or the cash collateralization thereof), (B) the payment in full in cash of all
reimbursable expenses and other Obligations in respect of the Revolving Credit
Exposures (other than contingent indemnity obligations), and (C) with respect to
any Eurocurrency Loans prepaid, payment of the amounts due under Section 2.16,
if any and (ii) effected pursuant to a payoff letter in form and substance
reasonably satisfactory to the Company and the Administrative Agent.

 

SECTION 2.10.  Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
the Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Administrative Agent for the account of the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Company shall repay all Swingline Loans then
outstanding.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

55

--------------------------------------------------------------------------------

 

 

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Agreed Currency and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)  Any Lender may request that Loans made by it to the Borrower be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

 

SECTION 2.11.  Prepayment of Loans.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy or electronic mail) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 10:00 a.m., Local Time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of reduction or termination of the Revolving Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of reduction or termination is revoked in accordance with Section
2.09. Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

 

(b) If (i) at any time, other than as a result of fluctuations in currency
exchange rates, the Dollar Amount of the Total Revolving Credit Exposure
(calculated, with respect to those Credit Events denominated in Foreign
Currencies, using the Exchange Rate in effect as of the most recent Computation
Date with respect to each such Credit Event) exceeds the aggregate Revolving
Commitments and (ii) on any Computation Date, solely as a result of fluctuations
in currency exchange rates, the Dollar Amount of the Total Revolving Credit
Exposure (as so calculated) exceeds 105% of the aggregate Revolving Commitments,
the Borrower shall immediately repay Revolving Borrowings and, if no Revolving
Borrowings are then outstanding, cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), in an aggregate
principal amount sufficient to cause the Dollar Amount of the Total Revolving
Credit Exposure (so calculated) to be less than or equal to the aggregate
Revolving Commitments.

 

56

--------------------------------------------------------------------------------

 

 

SECTION 2.12.  Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender, an unused commitment fee, which shall accrue at
the Applicable Rate on the daily Dollar Amount of the unused Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment terminates;
provided that for purposes of this cause (a), outstanding Swingline Loans shall
be deemed not to be a utilization of the Revolving Commitments. Accrued unused
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All unused commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank for its own
account a fronting fee, which shall accrue at a rate per annum separately agreed
upon between the Company and such Issuing Bank on the average daily Dollar
Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees, other standard costs and charges of such
Issuing Bank relating to the Letters of Credit as from time to time in effect,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). All participation fees and fronting
fees in respect of Letters of Credit shall be paid in Dollars, including, for
the avoidance of doubt, in respect of any Letters of Credit denominated in a
Foreign Currency.

 

(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

(d)  All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section) and immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of unused commitment fees
and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

 

57

--------------------------------------------------------------------------------

 

 

SECTION 2.13.  Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan denominated in Dollars) shall bear interest at the Alternate
Base Rate plus the Applicable Rate. Each Swingline Loan denominated in a
currency other than Dollars shall bear interest at a rate at which the Swingline
Lender offers to place deposits in such currency for the applicable period to
first-class banks in the London interbank market at approximately 11:00 a.m.
London time on the first day of such period.

 

(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal and interest of any Loan, 2%
plus the rate otherwise applicable thereto as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Credit Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.  Alternative Rate of Interest. (a) Subject to clauses (d), (e),
(f), (g) and (h) of this Section 2.14, if at the time that the Administrative
Agent shall seek to determine the LIBOR Screen Rate on the Quotation Day for any
Interest Period for a Eurocurrency Borrowing, the LIBOR Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Eurocurrency Borrowing for any reason, and the Administrative
Agent shall reasonably determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then (i) if such Borrowing shall be requested in Dollars, then
such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate and
(ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO Rate
shall be equal to the rate determined by the Administrative Agent, in its
reasonable discretion after consultation with the Company and consented to in
writing by the Company and the Required Lenders, to be reasonably comparable to
the LIBO Rate as previously determined (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.

 

58

--------------------------------------------------------------------------------

 

 

(b)  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(i)  the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBOR Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time; or

 

(ii)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable Agreed Currency and such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period shall be ineffective and, (A) in
the case of a Eurocurrency Borrowing denominated in Dollars, unless repaid, such
Borrowing shall be converted to an ABR Borrowing on the last day of the
applicable Interest Period and (B) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, such Eurocurrency Borrowing shall be repaid
on the last day of the applicable Interest Period, (ii) if any Borrowing Request
(or request for a Swingline Loan) requests a Eurocurrency Borrowing in Dollars,
such Borrowing shall be made as an ABR Borrowing and (iii) if any Borrowing
Request (or request for a Swingline Loan) requests a Eurocurrency Borrowing
denominated in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be the Alternative Rate; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

(c)  Notwithstanding anything to the contrary herein or in any other Loan
Document (and any Swap Agreement shall be deemed not to be a “Loan Document” for
purposes of this Section 2.14), if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document and (y) if a Benchmark Replacement is determined in
accordance with clause (3) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, such Benchmark Replacement will replace such
Benchmark for all purposes hereunder and under any Loan Document in respect of
any Benchmark setting at or after 5:00 p.m. (New York City time) on the fifth
(5th) Business Day after the date notice of such Benchmark Replacement is
provided to the Lenders without any amendment to, or further action or consent
of any other party to, this Agreement or any other Loan Document so long as the
Administrative Agent has not received, by such time, written notice of objection
to such Benchmark Replacement from Lenders comprising the Required Lenders.

 

59

--------------------------------------------------------------------------------

 

 

(d)  Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, solely with respect
to a Loan denominated in Dollars, if a Term SOFR Transition Event and its
related Benchmark Replacement Date have occurred prior to the Reference Time in
respect of any setting of the then-current Benchmark, then the applicable
Benchmark Replacement will replace the then-current Benchmark for all purposes
hereunder or under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings, without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document;
provided that, this clause (d) shall not be effective unless the Administrative
Agent has delivered to the Lenders and the Company a Term SOFR Notice. For the
avoidance of doubt, the Administrative Agent shall not be required to deliver a
Term SOFR Notice after a Term SOFR Transition Event and may do so in its sole
discretion.

 

(e)  In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

 

(f)  The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement, (iii)
the effectiveness of any Benchmark Replacement Conforming Changes, (iv) the
removal or reinstatement of any tenor of a Benchmark pursuant to clause (d)
below and (v) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 2.14, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 2.14.

 

(g)  Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

 

60

--------------------------------------------------------------------------------

 

 

(h)  Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Company may revoke any request for a Eurocurrency
Borrowing of, conversion to or continuation of Eurocurrency Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, either (x) the Company will be deemed to have converted any request for a
Eurocurrency Borrowing denominated in Dollars into a request for a Borrowing of
or conversion to ABR Loans or (y) any request relating to a Eurocurrency
Borrowing denominated in a Foreign Currency shall be ineffective. During any
Benchmark Unavailability Period or at any time that a tenor for the then-current
Benchmark is not an Available Tenor, the component of ABR based upon the
then-current Benchmark or such tenor for such Benchmark, as applicable, will not
be used in any determination of ABR. Furthermore, if any Eurocurrency Loan in
any Agreed Currency is outstanding on the date of the Company’s receipt of
notice of the commencement of a Benchmark Unavailability Period with respect to
a LIBO Rate applicable to such Eurocurrency Loan, then (i) if such Eurocurrency
Loan is denominated in Dollars, then on the last day of the Interest Period
applicable to such Loan (or the next succeeding Business Day if such day is not
a Business Day), such Loan shall be converted by the Administrative Agent to,
and shall constitute, an ABR Loan denominated in Dollars on such day or (ii) if
such Eurocurrency Loan is denominated in any Foreign Currency, then such Loan
shall, on the last day of the Interest Period applicable to such Loan (or the
next succeeding Business Day if such day is not a Business Day), at the
Company’s election prior to such day: (A) be prepaid by the Borrower on such day
or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this subclause (B)) shall constitute, an ABR Loan denominated in
Dollars (in an amount equal to the Dollar Amount of such Agreed Currency) on
such day (it being understood and agreed that if the Borrower does not so prepay
such Loan on such day by 12:00 noon, Local Time, the Administrative Agent is
authorized to effect such conversion of such Eurocurrency Loan into an ABR Loan
denominated in Dollars), and, in the case of such subclause (B), upon any
subsequent implementation of a Benchmark Replacement in respect of such Agreed
Currency pursuant to this Section 2.14, such ABR Loan denominated in Dollars
shall then be converted by the Administrative Agent to, and shall constitute, a
Eurocurrency Loan denominated in such original Agreed Currency (in an amount
equal to the Equivalent Amount of such Agreed Currency) on the day of such
implementation, giving effect to such Benchmark Replacement in respect of such
Agreed Currency.

 

SECTION 2.15.  Increased Costs. If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)  impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein; or

 

(iii)  subject the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payments to be made hereunder to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Person of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise, then the Company will pay to such
Person such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered.

 

61

--------------------------------------------------------------------------------

 

 

(b)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Company shall compensate each Lender for the loss, cost and expense attributable
to such event. Such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

62

--------------------------------------------------------------------------------

 

 

SECTION 2.17.  Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)  In addition, the Borrower shall pay any Other Taxes related to the Borrower
and imposed on or incurred by the Administrative Agent, a Lender or an Issuing
Bank to the relevant Governmental Authority in accordance with applicable law.

 

(c)  Without duplication of the obligations of the Borrower pursuant to Section
2.17(a) or (b), the Borrower shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

 

(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

 

63

--------------------------------------------------------------------------------

 

 

(g)  [Reserved].

 

(h)  If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(h), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

 

(i)  Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(i).

 

(j)  For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)  The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency, 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in each
case on the date when due, in immediately available funds, without set-off,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit
Event denominated in a Foreign Currency, the Administrative Agent’s Eurocurrency
Payment Office for such currency, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the Borrower
take all risks of the imposition of any such currency control or exchange
regulations.

 

64

--------------------------------------------------------------------------------

 

 

(b)  At any time that payments are not required to be applied in the manner
required by Section 7.02, if insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder not constituting (i) a
specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Company or (ii) a
mandatory prepayment (which shall be applied in accordance with Section 2.11),
such funds shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements (other than those described in the next clause second),
including amounts then due to the Administrative Agent and each Issuing Bank
from the Borrower, second, to pay any fees, indemnities or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to obligations in respect of Secured Swap Agreements or any Banking Services
Agreement ratably, fifth, to pay an amount to the Administrative Agent equal to
one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Obligation due to the Administrative Agent or any other
Secured Party; provided that, notwithstanding the foregoing, (x) any proceeds of
Collateral received by the Administrative Agent or the Collateral Agent shall be
applied as set forth in Section 4.02 of the Security Agreement to the extent
that application of such proceeds is not otherwise specified by this Agreement
or directed by the Company and (y) amounts received from any Loan Party shall
not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Company, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurocurrency Loan, except (A) on the expiration date of the Interest Period
applicable to any such Eurocurrency Loan or (B) in the event, and only to the
extent, that there are no outstanding ABR Loans and, in any event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

 

(c)  If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

65

--------------------------------------------------------------------------------

 

 

(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment or prepayment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or the Issuing Banks, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

 

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or an Issuing Bank to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders. (a) If (i) any
Lender requests compensation under Section 2.15, or (ii) if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or (iii) any
Lender becomes a Defaulting Lender, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

66

--------------------------------------------------------------------------------

 

 

(b)  If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee (other than any
Ineligible Institution) that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Banks and
the Swingline Lender), which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that (x) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (y) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided that any such documents shall be without
recourse to or warranty by the parties thereto.

 

SECTION 2.20.  Increase of Revolving Commitments. The Company may from time to
time elect to increase the Revolving Commitments in minimum increments of
$25,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases does not exceed $300,000,000, minus any incremental term loans
incurred pursuant to the incremental facility fixed dollar basket under the
Senior Secured Term Loan Documents. The Borrower may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, an “Increasing Lender”), or
by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity, an “Augmenting Lender”;
provided that no Ineligible Institution may be an Augmenting Lender), which
agree to increase their existing Revolving Commitments, or extend Revolving
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Administrative Agent, the
Issuing Banks and the Swingline Lender and (ii) (x) in the case of an Increasing
Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit C-1 hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit C-2 hereto. Except as set forth above, no
consent of any Lender (other than the Lenders participating in the increase)
shall be required for any increase in Revolving Commitments pursuant to this
Section 2.20. Increases and new Revolving Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) shall become effective unless, (i) on the proposed
date of the effectiveness of such increase, (A) the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.02 shall be satisfied (and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company) or waived by the
Required Lenders and (B) the Company shall be in compliance (on a pro forma
basis) with the covenants contained in Section 6.09 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the organizational power and authority of the Company to
borrow hereunder after giving effect to such increase. On the effective date of
any increase in the Revolving Commitments, (i) each relevant Increasing Lender
and Augmenting Lender shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Company, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Company pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.20 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Commitment hereunder at any time. In connection with
any increase of the Revolving Commitments pursuant to this Section 2.20, any
Augmenting Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) provide to
the Administrative Agent, its name, address, tax identification number and/or
such other information as shall be necessary for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act. Within a reasonable
time after the effective date of any increase or addition, the Administrative
Agent shall, and is hereby authorized and directed to, revise Schedule 2.01 to
reflect such increase or addition and shall distribute such revised Schedule
2.01 to each of the Lenders and the Borrower, whereupon such revised Schedule
2.01 shall replace the old Schedule 2.01 and become part of this Agreement.

 

67

--------------------------------------------------------------------------------

 

 

SECTION 2.21.  Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (a) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Issuing Banks (if such Credit Event is a Letter of Credit) or the
Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the Agreed
Currency specified by the Company or (b) an Equivalent Amount of such currency
is not readily calculable, then the Administrative Agent shall forthwith give
notice thereof to the Borrower, the Lenders and, if such Credit Event is a
Letter of Credit, the Issuing Banks, and such Credit Events shall not be
denominated in such Agreed Currency but shall, except as otherwise set forth in
Section 2.07, be made on the date of such Credit Event in Dollars, (i) if such
Credit Event is a Borrowing, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related
Borrowing Request or Interest Election Request, as the case may be, as ABR
Loans, unless the Borrower notifies the Administrative Agent at least one
Business Day before such date that (A) it elects not to borrow on such date or
(B) it elects to borrow on such date in a different Agreed Currency, as the case
may be, in which the denomination of such Loans would in the reasonable opinion
of the Administrative Agent and the Required Lenders be practicable and in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Request or Interest Election Request,
as the case may be or (ii) if such Credit Event is a Letter of Credit, in a face
amount equal to the Dollar Amount of the face amount specified in the related
request or application for such Letter of Credit, unless the Borrower notifies
the Administrative Agent at least one Business Day before such date that (A) it
elects not to request the issuance of such Letter of Credit on such date or (B)
it elects to have such Letter of Credit issued on such date in a different
Agreed Currency, as the case may be, in which the denomination of such Letter of
Credit would in the reasonable opinion of the Issuing Banks, the Administrative
Agent and the Required Lenders be practicable and in face amount equal to the
Dollar Amount of the face amount specified in the related request or application
for such Letter of Credit, as the case may be.

 

68

--------------------------------------------------------------------------------

 

 

SECTION 2.22.  Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

 

SECTION 2.23.  [Reserved].

 

SECTION 2.24.  [Reserved].

 

SECTION 2.25.  Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)  fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

 

(b)  the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided
that, except as otherwise provided in Section 9.02, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender or each Lender directly
affected thereby;

 

69

--------------------------------------------------------------------------------

 

 

(c)  if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)  all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time;

 

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the applicable Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)  if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (ii) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted to include any such reallocated LC Exposure in
accordance with such non-Defaulting Lenders’ Applicable Percentages; or

 

(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable ratably to the
applicable Issuing Banks until and to the extent such LC Exposure is cash
collateralized and/or reallocated;

 

(d)  so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.25(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.25(c)(i) (and such
Defaulting Lender shall not participate therein); and

 

70

--------------------------------------------------------------------------------

 

 

(e)  any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory or at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third, to cash collateralize LC Exposure with
respect to such Defaulting Lender in accordance with this Section; fourth, as
the Company may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Commitments without giving effect to clause (d)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto;

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Banks have a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Banks, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Banks, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then (x)
the Swingline Exposure and LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage and (y) any cash collateral provided under this
Section 2.25 shall be promptly released and returned to the Company.

 

71

--------------------------------------------------------------------------------

 

 

ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized or formed, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto (as
supplemented from time to time) identifies (a) each Subsidiary, if such
Subsidiary is a Material Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding and (b) each Existing Joint Venture. All of
the outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 3.01 as
owned by the Company or another Subsidiary are owned, beneficially and of
record, by the Company or any Subsidiary free and clear of all Liens except (i)
those created under the Collateral Documents and (ii) Liens permitted under
Section 6.02. Except as indicated on Schedule 3.01, there are no outstanding
commitments or other obligations of the Company or any Subsidiary to issue, and
no options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of the Company or any
Subsidiary, other than (i) pursuant to employee or director stock option plans
of the Company and its Subsidiaries, and (ii) rights of participants in any
Joint Venture to acquire additional capital stock or other equity interests in
such joint venture.

 

SECTION 3.02.  Authorization; Enforceability. The Transactions are within the
Borrower’s corporate, limited liability company or other like powers and have
been duly authorized by all necessary corporate, limited liability company or
other like action and, if required, by all necessary shareholder, member,
partner or other like action. This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to (x)
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(y) the need for filings and registrations necessary to perfect the Liens on the
Collateral, if any, granted by the Loan Parties in favor of the Secured Parties.

 

SECTION 3.03.  Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) filings and registrations
necessary to perfect the Liens on the Collateral, if any, granted by the Loan
Parties in favor of the Collateral Agent for the benefit of the Secured Parties
and (ii) such as have been obtained or made and are in full force and effect,
(b) will not violate in any material respect any applicable law or regulation or
the charter, by-laws or other organizational documents of the Company or any of
its Subsidiaries or any order of any Governmental Authority binding upon the
Company or any of its Subsidiaries, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Company or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, other than Liens
securing the Obligations.

 

72

--------------------------------------------------------------------------------

 

 

SECTION 3.04.  Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended November 30, 2019, reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended August 29, 2020, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

(b)  Since November 30, 2019, there has been no material adverse change in the
business, assets, financial condition, results of operations or prospects of the
Company and the Subsidiaries taken as a whole.

 

SECTION 3.05.  Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the business of the Company and its Subsidiaries, taken as a whole,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

 

(b)  Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Company and its Subsidiaries, taken as a whole,
and the use thereof by the Company and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.06.  Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions. There are no labor
controversies pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters), or (ii) that involve
this Agreement or the Transactions.

 

(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

 

(c)  Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect. Neither the
Company nor any Subsidiary is party or subject to any law, regulation, rule or
order, or any obligation under any agreement or instrument, that has a Material
Adverse Effect.

 

73

--------------------------------------------------------------------------------

 

 

SECTION 3.07.  Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08.  Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.  Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP, or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10.  ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.  Disclosure. (a) The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished or filed with the SEC) when taken
as a whole and when taken together with the Company’s filings with the SEC prior
to the date hereof contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projections may vary
from actual results and such variances may be material).

 

(b)  As of the Effective Date, to the best knowledge of the Company, the
information included in the Beneficial Ownership Certification (if any) provided
on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects.

 

SECTION 3.12.  Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 3.13.  No Default. No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.14.  Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and, to the knowledge of the Company, their respective
officers, employees, directors and (other than with respect to matters publicly
disclosed in the Company’s filings with the SEC prior to the Effective Date)
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate Anti-Corruption Laws or applicable Sanctions.

 

74

--------------------------------------------------------------------------------

 

 

SECTION 3.15.  Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

 

SECTION 3.16.  Collateral Documents. (a) Subject to Section 5.09 and the other
limitations, exceptions and filing requirements otherwise set forth in this
Agreement and the other Loan Documents, the Collateral Documents are effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral described therein to the extent required thereby.

 

(b) Subject to Section 5.09, upon recording thereof in the appropriate recording
office, each Mortgage shall be effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable perfected Liens on, and security interest in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties
thereunder, subject only to Liens permitted under the Loan Documents, and when
any Mortgage executed and delivered after the date hereof in accordance with the
provisions of Section 5.09 is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Section 5.09, such Mortgages shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in the
Mortgaged Properties, in each case prior and superior in right to any other
Person, other than Liens permitted under the Loan Documents.

 

SECTION 3.17.  Plan Assets; Prohibited Transactions. None of the Company or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the Transactions, including the making of any Loan and the
issuance of any Letter of Credit hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

ARTICLE IV

Conditions

 

SECTION 4.01.  Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

75

--------------------------------------------------------------------------------

 

 

(b)  The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Faegre Drinker Biddle & Reath LLP, U.S. counsel for the Loan Parties,
substantially in the form of Exhibit B, covering such matters relating to the
Loan Parties, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Company hereby requests such counsel to deliver such
opinions.

 

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit D.

 

(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.

 

(e)  (i) The Administrative Agent shall have received, for the ratable account
of each “Lender” under the Existing Credit Agreement, all accrued and unpaid
commitment fees, letter of credit fees and interest owing thereunder immediately
prior to the effectiveness of this Agreement and (ii) the Administrative Agent
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

(f)  The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two recent fiscal years ended prior
to the Effective Date as to which such financial statements are available, (ii)
satisfactory unaudited interim consolidated financial statements of the Company
for each quarterly period ended subsequent to November 30, 2019 and (iii)
satisfactory financial statement projections through and including the Company’s
2025 fiscal year, together with such information as the Administrative Agent and
the Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).

 

(g)  (i) The Administrative Agent shall have received, at least five days prior
to the Effective Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 days prior to the
Effective Date and (ii) to the extent the Company qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Company at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

 

76

--------------------------------------------------------------------------------

 

 

(h)  To the extent not previously filed, delivered or otherwise in effect, and
subject to Section 1.06, each agreement, document or instrument (including any
Uniform Commercial Code financing statements and Intellectual Property Security
Agreements) required by this Agreement or the Collateral Documents, under
applicable law or as reasonably requested by the Administrative Agent to be
executed and delivered, filed, registered or recorded in order to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, shall been received by the
Administrative Agent or shall be in proper form for filing, registration or
recordation, as the case may be.

 

(i)  The Administrative Agent shall have received (i) a completed Perfection
Certificate substantially in the form of Exhibit H and (ii) a counterpart to the
Reaffirmation Agreement, in each case executed and delivered by each Loan Party.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.  Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)  The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or shall be true
and correct in all respects if the applicable representation and warranty is
qualified by materiality or Material Adverse Effect) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), as
applicable.

 

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)  No law or regulation shall prohibit, and no order, judgment or decree of
any Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or any Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

 

ARTICLE V

Affirmative Covenants

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case, without any pending draw (or otherwise become subject to cash
collateralization or other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Banks), and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent for distribution to each
Lender:

 

77

--------------------------------------------------------------------------------

 

 

(a)  within 90 days after the end of each fiscal year of the Company (or, if
earlier, no later than five (5) Business Days after the date that the Annual
Report on Form 10-K of the Company for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP, KPMG LLP, Ernst & Young, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, no later than five (5) Business
Days after the date that the Quarterly Report on Form 10-Q of the Company for
such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers (which certification shall be satisfied by the certification provided
in Exhibit 31.2 to the Company’s applicable Quarterly Report on Form 10-Q) as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (including, for the
avoidance of doubt, calculations for the applicable full four-quarter period and
for each individual quarter in such period) demonstrating compliance with
Sections 6.01, 6.03 and 6.09, (iii) setting forth reasonably detailed
calculations of the Secured Leverage Ratio as required for purposes of
determining the “Applicable Rate” and (iv) stating whether any material change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 that applies to the Company or
any Subsidiary and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

 

(d)  [reserved];

 

(e)  concurrently with any delivery of financial statements under clause (a)
above, a Perfection Certificate Supplement;

 

(f)  promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer or a
Financial Officer of the Company, registration statements and other publicly
available materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange (other than periodic non-material
administrative certifications provided to any national securities exchange
electronically), and (ii) after the distribution thereof, copies of all
financial statements, reports, proxy statements and other materials distributed
by the Company to its shareholders generally; provided that any such documents
that are filed or furnished with the SEC via EDGAR or any successor electronic
document submission program shall be deemed to have been provided to the
Administrative Agent when so filed or furnished; and

 

78

--------------------------------------------------------------------------------

 

 

(g)  promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.

 

All financial statements, certificates (other than the compliance certificates
required by clause (c) above) and other items required to be furnished to the
Administrative Agent under Section 5.01 may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the website on
the Internet at the Company’s website address; or (ii) on which such documents
are available via the EDGAR system (or any successor system) of the SEC on the
internet; provided that the Company shall notify (which notice may be made by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such document to it and maintaining its copies of such
documents.

 

The Company hereby acknowledges that (a) the Administrative Agent may, but shall
not be obligated to, make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on an Approved Electronic Platform
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Company or its Affiliates, or the respective securities of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  The Company hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, that, to the extent such Borrower Materials
constitute Information (as defined in Section 9.12), they shall be treated as
set forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of an Approved Electronic
Platform designated “Public Side Information”; and (z) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of an Approved Electronic
Platform not designated “Public Side Information.”  Notwithstanding the
foregoing, the Company shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

79

--------------------------------------------------------------------------------

 

 

SECTION 5.02.  Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)  the occurrence of any Default;

 

(b)  any event or development that results in, or could reasonably be expected
to result in, a Material Adverse Effect;

 

(c)  subject to Sections 1.06 and 5.09, the Company shall notify the
Administrative Agent and the Collateral Agent in writing at least ten (10) days
before any change in (i) legal name of any Loan Party, (ii) the type of
organization of any Loan Party or (iii) the jurisdiction of organization of any
Loan Party and, upon the reasonable request of the Collateral Agent, take all
actions reasonably necessary to continue the perfection of the Liens on the
Collateral owned by such Loan Party created under the Collateral Documents
following any such change with the same priority as immediately prior to such
change. The Company agrees to promptly provide the Administrative Agent and
Collateral Agent, after notification of any such change, with certified
organizational documents reflecting any of the changes described in the first
sentence of this Section 5.02(c); and

 

(d)  any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

 

Each notice delivered pursuant to clauses (a) and (b) under this Section (i)
shall be in writing and (ii) shall be accompanied by a statement of a Financial
Officer or other executive officer of the Company setting forth in reasonable
detail the nature of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.  Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------

 

 

SECTION 5.05.  Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to:

 

(a)  keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted;

 

(b)  maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as is consistent with sound
business practices;

 

(c)  subject to Section 5.11, ensure that any third-party liability (other than
directors and officers liability insurance; insurance policies relating to
employment practices liability or workers’ compensation; crime; fiduciary
duties; kidnap and ransom; flood (except as required by clause (d) below);
fraud, errors and omissions; marine and aircraft liability and excess liability;
and construction programs) and property insurance policies of the Loan Parties
described in Section 5.05(b) with respect to the Collateral shall name the
Collateral Agent as an additional insured (solely in the case of liability
insurance) or loss payee (solely in the case of property insurance with respect
to the Collateral), as applicable; and

 

(d)  subject to Section 5.09, so long as a Mortgage in respect of Mortgaged
Property with improvements that are located in a special flood hazard area is
then in effect, with respect to each Mortgaged Property located in a special
flood hazard area:

 

(i)  obtain flood insurance in compliance with the Flood Insurance Laws and the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time, as reasonably determined by the
Administrative Agent; and

 

(ii)  deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable.

 

SECTION 5.06.  Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, during
such times when an Event of Default has occurred and is continuing, independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that so long as no Event of Default has occurred and is continuing,
the Company and its Subsidiaries shall have no obligation to pay or reimburse
the Administrative Agent or any Lender for costs and expenses relating to any
such visitation and inspection (other than one visitation and inspection during
any fiscal year). The Company acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Company and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.

 

SECTION 5.07.  Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08.  Use of Proceeds. The proceeds of the Loans will be used only to
repay certain existing Indebtedness, finance the working capital needs, and for
general corporate purposes, of the Company and its Subsidiaries, including
Permitted Acquisitions and the purchase or redemption of capital stock of the
Company as permitted hereunder. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and the Company shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

81

--------------------------------------------------------------------------------

 

 

SECTION 5.09.  Subsidiary Guaranty. (a) As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after (i) any Person becomes a Subsidiary, (ii) any
Subsidiary qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, or (iii) any Domestic Subsidiary is elected at the sole
discretion of the Company to become a Subsidiary Guarantor (any such elected
Domestic Subsidiary, an “Elected Subsidiary”), in each case, the Company shall
provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and shall cause each such Subsidiary which also qualifies as a Material
Subsidiary (other than any Foreign Subsidiary) or is an Elected Subsidiary, as
the case may be, to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty (in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate resolutions, other
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel. Notwithstanding the foregoing, no
Receivables Entity shall be required to become a Subsidiary Guarantor.

 

(b) Subject to Section 1.06, with respect to any Subsidiary required to become
(or that otherwise becomes) a Subsidiary Guarantor hereunder pursuant to Section
5.09(a), the Company shall, no later than the date on which such Domestic
Subsidiary becomes a Subsidiary Guarantor hereunder pursuant to Section 5.09(a)
(or such longer time period if agreed to by the Collateral Agent in its
reasonable discretion), cause such Subsidiary to execute and deliver a Security
Agreement Supplement, an Acknowledgment of Grantors (if the Intercreditor
Agreement shall then be in effect) and a Perfection Certificate and take such
additional actions (including the filing of Uniform Commercial Code financing
statements and, if applicable and required pursuant to the terms of the Loan
Documents, delivering executed Intellectual Property Security Agreements and
certificates, instruments of transfer and stock powers in respect of
certificated Equity Interests), in each case as the Collateral Agent shall
reasonably request for purposes of granting and perfecting a Lien on the assets
of such Subsidiary (other than Excluded Property) in favor of the Collateral
Agent under the Collateral Documents, subject to Liens permitted under the Loan
Documents and otherwise subject to the limitations and exceptions of this
Agreement and the other Loan Documents. If requested by the Collateral Agent,
the Collateral Agent shall receive an opinion or opinions of counsel (which may
be from in-house counsel, provided that such opinion is in respect of New York
law) for the Company in form and substance reasonably satisfactory to the
Collateral Agent in respect of matters reasonably requested by the Collateral
Agent relating to any Security Agreement Supplement, Intellectual Property
Security Agreement or other Collateral Document delivered pursuant to this
Section 5.09(b), dated as of the date of such Security Agreement Supplement,
Intellectual Property Security Agreement or other Collateral Document, as
applicable.

 

(c) Subject to Section 1.06, with respect to each Loan Party that owns Material
Real Property, such Loan Party shall:

 

(i)     no later than thirty (30) days (or such longer period as the Collateral
Agent may agree in its sole discretion) after the later of (x) the date such
Person becomes a Loan Party and (y) the date that any Material Real Property is
acquired by such Loan Party, deliver to the Collateral Agent information
identifying such Material Real Property and the relevant filing offices for
Mortgages with respect to such Material Real Property; and

 

82

--------------------------------------------------------------------------------

 

 

(ii)     no later than ninety (90) days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the later of
(x) the date such Person becomes a Loan Party and (y) the date that any Material
Real Property is acquired by such Loan Party, execute and deliver
(A) counterparts of a Mortgage, duly executed and delivered by the record owner
of such property, together with evidence such Mortgage has been duly executed,
acknowledged and delivered by a duly authorized officer of each party thereto,
in form suitable for filing or recording in all filing or recording offices that
the Collateral Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien subject only to Liens permitted
pursuant to Section 6.02 on the property and/or rights described therein in
favor of the Collateral Agent for the benefit of the Secured Parties, and
evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the Indebtedness evidenced hereby, then the amount secured by such
Mortgage shall be limited to 100% of the fair market value of the property at
the time such Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (B) a fully
paid policy of title insurance (or marked-up title insurance commitment having
the effect of policy of title insurance) on such Mortgaged Property naming the
Collateral Agent as the insured for its benefit and that of the Secured Parties
and their respective successors and assigns (a “Mortgage Policy”) issued by a
nationally recognized title insurance company reasonably acceptable to the
Collateral Agent in form and substance and in an amount reasonably acceptable to
the Collateral Agent (not to exceed 100% of the fair market value of the real
properties covered thereby), insuring the Mortgages to be valid subsisting first
priority Liens on the property described therein, free and clear of all Liens
other than Liens permitted pursuant to Section 6.02 and other Liens reasonably
acceptable to the Collateral Agent, each of which shall (A) contain a “tie-in”
or “cluster” endorsement, if available in the applicable jurisdiction at
commercially reasonable rates (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount), and (B) have been supplemented by such endorsements as
shall be reasonably requested by the Collateral Agent (including endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity, doing
business, public road access, variable rate, environmental lien, subdivision,
mortgage recording tax, separate tax lot, revolving credit, same as survey and
so-called comprehensive coverage over covenants and restrictions, to the extent
such endorsements are available in the applicable jurisdiction at commercially
reasonable rates), (C) a survey (which may take the form of an aerial survey,
ExpressMap or equivalent photographic depiction) in form and substance
sufficient to obtain the Mortgage Policy without the standard survey exception
and otherwise reasonably satisfactory to the Collateral Agent, (D) an opinion of
local counsel to the Loan Parties in the state in which such Mortgaged Property
is located, with respect to the enforceability and perfection of such Mortgage
and any related fixture filings, in form and substance reasonably satisfactory
to the Collateral Agent, and (E) to the extent not previously delivered, a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property on which any
“building” (as defined in the Flood Insurance Laws) is located, and if such
property is in a special flood hazard area, duly executed and acknowledged by
the appropriate Loan Party, together with evidence of flood insurance as and to
the extent required under Section 5.05 hereof.

 

83

--------------------------------------------------------------------------------

 

 

Notwithstanding anything herein or in any other Loan Document to the contrary,
the Loan Parties shall not be required to comply with Section 5.09(c)(ii) with
respect to a Material Real Property unless and until (i) the Administrative
Agent and Collateral Agent shall have provided at least forty-five (45) days’
prior notice to the Lenders that a Mortgage is expected to be entered into with
respect to such Material Real Property, (ii) each Lender shall have advised the
Administrative Agent in writing that it has completed its due diligence with
respect to any applicable flood insurance requirements relating to such Material
Real Property and (iii) the Administrative Agent shall have provided the Company
with written notice of the satisfaction of the requirements in the foregoing
clauses (i) and (ii) and shall have requested, in a writing delivered to the
Company,  that such Loan Parties comply with the applicable requirements of
Section 5.09(c)(ii), which compliance shall not be required until the later of
(x) the dates provided for in Section 5.09(c), as applicable, and (y) the date
that is ten (10) Business Days (or such longer period as the Administrative
Agent may agree in its sole discretion) after such written notice is delivered
to the Company pursuant to this clause (iii).

 

SECTION 5.10.  Most Favored Lender Status. (a) If the Company enters into any
amendment or other modification of the Senior Secured Term Loan Facility that
results in one or more additional or more restrictive Financial Covenants than
those contained in this Agreement, then the terms of this Agreement, without any
further action on the part of the Company, the Administrative Agent or any of
the Lenders, will unconditionally be deemed on the date of execution of any such
amendment or other modification to be automatically amended to include each such
additional or more restrictive Financial Covenant, together with all definitions
relating thereto, and any event of default in respect of any such additional or
more restrictive covenant(s) so included herein shall be deemed to be an Event
of Default under Section 7.01(e), subject to all applicable terms and provisions
of this Agreement, including, without limitation, all grace periods, all
limitations in application, scope or duration, and all rights and remedies
exercisable by the Administrative Agent and the Lenders hereunder. For purposes
of this Section 5.10, “Financial Covenant” means any covenant (or other
provision having similar effect) the subject matter of which pertains to
measurement of the Company’s financial condition or financial performance,
including a measurement of the Company’s leverage, ability to cover expenses,
earnings, net income, fixed charges, interest expense, net worth or other
component of the Company’s consolidated financial position or results of
operations (however expressed and whether stated as a ratio, a fixed threshold,
as an event of default or otherwise).

 

(b)  If, after the date of execution of any amendment or modification under the
Senior Secured Term Loan Facility that results in the amendment or deemed
amendment of this Agreement as contemplated in Section 5.10(a), the subject
Financial Covenant is excluded, terminated, loosened, relaxed, amended or
otherwise modified under the Senior Secured Term Loan Documents, or the Senior
Secured Term Loan Facility itself is terminated and not replaced, then such
Financial Covenant, without any further action on the part of the Company, the
Administrative Agent or any of the Lenders, shall unconditionally be deemed on
the date of execution of any such amendment or modification to be then and
thereupon be so excluded, terminated, loosened, relaxed or otherwise amended or
modified under this Agreement and Section 7.01(e) shall be modified accordingly,
or if the Senior Secured Term Loan Facility itself is terminated and not
replaced, such Financial Covenant shall be deemed on the date of such
termination to provide as it would have in the absence of any amendment or
deemed amendment of this Agreement as contemplated in Section 5.10(a); provided
that (i) if a Default or Event of Default shall exist at the time any such
Financial Covenant is to be so excluded, terminated, loosened, relaxed, amended
or modified under this Agreement pursuant to this Section 5.10(b), the prior
written consent thereto of the Required Lenders shall be required as a condition
to the exclusion, termination, loosening, relaxation or other amendment or
modification of any such Financial Covenant for so long as such Default or Event
of Default continues to exist; (ii) in any and all events, the affirmative and
negative covenants and related definitions and Events of Default contained in
this Agreement as in effect on the Effective Date or as subsequently amended
(other than pursuant to operation of Section 5.10(a)) shall not in any event be
deemed or construed to be excluded, terminated, loosened or relaxed by operation
of the terms of this Section 5.10(b), and only any such Financial Covenant
included pursuant to Section 5.10(a) shall be so excluded, terminated, loosened,
relaxed, amended or otherwise modified pursuant to the terms hereof; and (iii)
in no event shall any Financial Covenant as in effect on the Effective Date or
as subsequently amended (other than pursuant to operation of Section 5.10(a)) be
deemed or construed to be excluded, terminated, loosened or relaxed pursuant to
this Section 5.10(b) in a manner that would cause such Financial Covenant to be
excluded, terminated, loosened, relaxed, amended or otherwise made less
restrictive than as in effect on the Effective Date or as subsequently amended
(other than pursuant to operation of Section 5.10(a)).

 

84

--------------------------------------------------------------------------------

 

 

SECTION 5.11.  Post-Closing Conditions. Notwithstanding anything to the contrary
in any Loan Document, no later than ten (10) days after the Effective Date (or
such longer period as the Administrative Agent may agree in its sole
discretion), the Company shall deliver to the Administrative Agent certificates
of insurance listing the Collateral Agent as (i) lender loss payee for the
property casualty insurance policies of the Loan Parties, together with separate
lender loss payable endorsements, and (ii) additional insured with respect to
the liability insurance of the Loan Parties, together with separate additional
insured endorsements.

 

SECTION 5.12.  Further Assurances. The Company shall, or shall cause each
applicable Loan Party to, promptly upon reasonable request by the Administrative
Agent or the Collateral Agent, (i) correct any material defect or error that may
be discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Intercreditor Agreement (if in effect) or the
Collateral Documents, to the extent required pursuant to the Collateral
Documents. If the Collateral Agent reasonably determines that it is required by
applicable law to have appraisals prepared in respect of the Mortgaged Property
of any Loan Party, the Company shall cooperate with the Administrative Agent to
obtain appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA.

 

SECTION 5.13.  Intellectual Property. The Borrower and its Subsidiaries shall,
and shall cause each Subsidiary to, (a) conduct its business without knowingly
infringing any intellectual property of any other Person which infringement
would reasonably be expected to result in a Material Adverse Effect, and (b)
comply in all material respects with the obligations under its material
intellectual property licenses, except to the extent that the failure to so
comply would not reasonably be expected to result in a Material Adverse Effect.

 

ARTICLE VI
 
Negative Covenants

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated, in each case, without any
pending draw (or otherwise become subject to cash collateralization or other
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Banks), and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

 

85

--------------------------------------------------------------------------------

 

 

SECTION 6.01.  Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)  the Obligations and any other Indebtedness created under the Loan
Documents;

 

(b)  Indebtedness existing on the date hereof under the 2017 Supplemental
Indenture (other than Indebtedness issued pursuant to the 2020 Supplemental
Indenture) or otherwise set forth in Schedule 6.01, and extensions, renewals,
refinancings (including successive refinancings) and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof except to the extent of unpaid accrued
interest on such Indebtedness and fees and expenses reasonably incurred in
connection with such extensions, renewals, refinancings and replacements;

 

(c)  Indebtedness constituting loans or advances not prohibited by Section 6.04;

 

(d)  Guarantees by the Company of obligations of any Subsidiary and by any
Subsidiary of obligations of the Company or any other Subsidiary;

 

(e)  Indebtedness of the Company or any Subsidiary incurred to finance or
refinance (including successive refinancings) the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$50,000,000 at any time outstanding;

 

(f)  Indebtedness of the Company or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $200,000,000 at
any time outstanding;

 

(g)  Indebtedness of the Company or any Subsidiary owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person)
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(h)  Indebtedness of the Company or any Subsidiary (including obligations in
respect of letters of credit for the benefit of the issuer thereof) in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

 

(i)  Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition which was not incurred in contemplation of such Permitted
Acquisition, provided that the aggregate principal amount of such Indebtedness
permitted by this clause (i) shall not exceed $100,000,000 at any time
outstanding;

 

86

--------------------------------------------------------------------------------

 

 

(j)  (i) unsecured Indebtedness of the Company and its Subsidiaries so long as
the Company, on a pro forma basis giving effect to such incurrence of
Indebtedness, is in compliance with a Fixed Charge Coverage Ratio of no less
than 2.25 to 1.00 and (ii) Indebtedness of the Company and its Subsidiaries not
otherwise permitted by this Section 6.01, so long as the aggregate outstanding
principal amount of such Indebtedness shall not exceed at any time the greater
of (x) $100,000,000 and (y) 25% of Consolidated EBITDA at such time; provided
that no more than $100,000,000 of such Indebtedness permitted by this clause
(ii) may be secured by a Lien on the assets of the Company or one or more of the
Company’s Subsidiaries;

 

(k)  Indebtedness not otherwise permitted under this Section of the Company or
any Subsidiary as an account party in respect of letters of credit or bankers’
acceptances or similar instruments in an aggregate outstanding principal amount
not to exceed $25,000,000 at any time;

 

(l)   Indebtedness in respect of Swap Agreements permitted by Section 6.05;

 

(m)  Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business, provided that such Indebtedness is extinguished
within five Business Days after its incurrence;

 

(n)  customer deposits and advance payments received by the Company or any
Subsidiary in the ordinary course of business from customers for goods or
services purchased in the ordinary course of business;

 

(o)  Indebtedness representing deferred compensation, stock-based compensation
or retirement benefits to employees of the Company or any Subsidiary incurred in
the ordinary course of business;

 

(p)  Indebtedness of the Company or any Subsidiary consisting of
(A) Indebtedness owed to any insurance provider for the financing of insurance
premiums so long as such Indebtedness shall not be in excess of the amount of
such premiums, and shall be incurred only to defer the cost of such premiums,
for the annual period in which such Indebtedness is incurred or (B) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business;

 

(q)  Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
of the Company to any Subsidiary; provided that (i) any such Indebtedness owing
by any Loan Party to a Person that is not a Loan Party shall be expressly
subordinated in right of payment to the Obligations pursuant to a customary
subordination agreement (which may be in the form of a global intercompany note)
in form and substance reasonably satisfactory to the Administrative Agent and
(ii) any such Indebtedness owing by any Person that is not a Loan Party to any
Loan Party shall be evidenced by an intercompany note pledged to the Collateral
Agent pursuant to the terms of the Collateral Documents to the extent required
thereby;

 

(r)  Indebtedness of the Company and its Subsidiaries (i) existing on the date
hereof under the Senior Secured Term Loan Documents or (ii) incurred in
connection with any “Incremental Loans” (as defined under the Senior Secured
Term Loan Documents on the Effective Date); provided, that, at the time of
incurrence of Indebtedness under this clause (r), (x) such Indebtedness shall
not have a scheduled maturity earlier than the date that is 180 days after the
Maturity Date, (y) the aggregate outstanding principal amount of all
Indebtedness permitted under this clause (r) shall not exceed an aggregate
principal amount of $1,275,000,000, plus any “Incremental Loans” (as defined
under the Senior Secured Term Loan Documents on the Effective Date) (provided
that the aggregate amount permitted under this clause (y) shall be increased by
the aggregate amount of Indebtedness permitted to be incurred under Section
6.01(s) the proceeds of which have not been applied in accordance with the
proviso to Section 6.01(s)), and (z) if secured, such Indebtedness shall be
subject to the Intercreditor Agreement; and

 

87

--------------------------------------------------------------------------------

 

 

(s)  unsecured Indebtedness of the Borrower incurred in the form of notes under
the 2020 Supplemental Indenture in an aggregate outstanding principal amount not
to exceed $300,000,000; provided that the proceeds of any Indebtedness incurred
in reliance on this Section 6.01(s) shall be used to promptly repay any
Indebtedness incurred in reliance on Section 6.01(r).

 

For purposes of determining compliance with this Section 6.01, if an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described in the above clauses, the Company, in its reasonable discretion, shall
classify, and from time to time may reclassify, such item of Indebtedness and
only be required to include the amount and type of such Indebtedness in one of
such clauses.

 

SECTION 6.02.  Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)  Permitted Encumbrances;

 

(b)  any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof (other than Liens securing the Senior Secured Term Loan
Facility) and set forth in Schedule 6.02; provided that (i) such Lien shall not
apply to any other property or asset of the Company or any Subsidiary and (ii)
such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals, replacements and refinancings thereof that do
not increase the outstanding principal amount thereof except for any accrued but
unpaid interest and premium payable by the terms of such obligations thereon and
other reasonable amounts paid, and reasonable fees and expenses incurred, in
connection with such extension, renewal, replacement or refinancing;

 

(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary or is merged or consolidated with the Company
or any Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary or is so merged or consolidated; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Subsidiary, as the case may be, (ii)
such Lien shall not apply to any other property or assets of the Company or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition, merger or consolidation or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals,
replacements and refinancings thereof that do not increase the outstanding
principal amount thereof except for any accrued but unpaid interest and premium
payable by the terms of such obligations thereon and other reasonable amounts
paid, and reasonable fees and expenses incurred, in connection with such
extension, renewal, replacement or refinancing;

 

88

--------------------------------------------------------------------------------

 

 

(d)  Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% (or 100%
in the case of Capital Lease Obligations) of the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary;

 

(e)  customary bankers’ Liens and rights of setoff arising by operation of law
and incurred on deposits made in the ordinary course of business;

 

(f)  Liens on Permitted Receivables Facility Assets of the Company and its
Subsidiaries in connection with or to secure Indebtedness arising under
Permitted Receivables Facilities;

 

(g)  Liens attaching to commodity trading accounts or brokerage accounts
incurred in the ordinary course of business;

 

(h)  pledges or deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations to (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Company or
any Subsidiary;

 

(i)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(j)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business;

 

(k)  Liens that are customary contractual liens (including rights of set-off and
pledges) encumbering deposits and accounts and (A) relating to the establishment
of depository relations with banks or other financial institutions not given in
connection with the incurrence of any Indebtedness, (B) relating to pooled
deposit or sweep accounts of the Company or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred by the Company or any
Subsidiary in the ordinary course of business or (C) relating to purchase orders
and other agreements entered into with customers of the Company or any
Subsidiary in the ordinary course of business;

 

(l)  Liens solely on cash earnest money deposits or deposits in connection with
indemnity obligations made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement entered into in connection with any
Permitted Acquisition;

 

(m)  precautionary Uniform Commercial Code financing statements filed solely as
a precautionary measure in connection with operating leases or consignment of
goods;

 

(n)   Liens on insurance policies and the proceeds thereof granted in the
ordinary course of business to secure the financing of insurance premiums with
respect thereto as permitted under Section 6.01(p);

 

89

--------------------------------------------------------------------------------

 

 

(o)  customary Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearing house
transfers of funds, all in favor of the provider of such services;

 

(p)  any encumbrance or restriction (including put and call arrangements) with
respect to the transfer of the Equity Interests of any joint venture or similar
arrangement pursuant to the terms thereof;

 

(q)  Liens on specific items of inventory or other goods and the proceeds
thereof securing obligations in respect of documentary letters of credit or
bankers’ acceptances issued or created for the account of the Company or any
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(r)  Liens arising by operation of law under §1120 of the German Civil Code
(Bürgerliches Gesetzbuch), under §369 of the German Commercial Code
(Handelsgesetzbuch) or under similar provisions of Swiss law;

 

(s)  Permitted Supplier Financings and Liens (if any) arising in connection
therewith and financing statements filed under the Uniform Commercial Code
evidencing sales of accounts receivable made pursuant thereto, but only so long
as such Permitted Supplier Financings do not breach Section 6.03;

 

(t)  Liens (i) incurred pursuant to Section 6.01(j)(ii) above (so long as the
Indebtedness secured thereby does not exceed $100,000,000 as set forth in the
proviso of such Section) and (ii) on assets of the Company and its Subsidiaries
not otherwise permitted above so long as the aggregate principal amount of the
Indebtedness and other obligations subject to such Liens does not at any time
exceed $25,000,000;

 

(u)  Liens securing the Obligations; and

 

(v)  Liens on the Collateral securing Indebtedness incurred pursuant to Section
6.01(r) and subject to the Intercreditor Agreement;

 

provided, that notwithstanding anything to the contrary set forth in any
exception to this Section 6.02, the Company shall not, and shall not permit any
of its Subsidiaries to, create, incur or suffer to exist any Lien (A) in
reliance on the CNTA Basket, other than pursuant to the Collateral Documents or
pursuant to clause (v) above, subject to the Intercreditor Agreement, or (B)
that would require any notes issued under the 2017 Supplemental Indenture or the
2020 Supplemental Indenture to be equally and ratably secured with the
obligations secured by such Lien, unless the Obligations are also so secured by
any assets subject to such Lien and all such Liens on common collateral are
subject to an intercreditor agreement in form and substance satisfactory to the
Administrative Agent.

 

SECTION 6.03.  Fundamental Changes. (a) The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise make any Disposition of its property or the Equity Interests
of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that:

 

(i)  the Company and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;

 

90

--------------------------------------------------------------------------------

 

 

(ii)  the Company and its Subsidiaries may enter into and consummate Permitted
Acquisitions;

 

(iii)  any Person may merge into the Company in a transaction in which the
Company is the surviving corporation;

 

(iv)  if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (A) any Subsidiary may merge into
or consolidate with a Loan Party in a transaction in which the surviving entity
is such Loan Party (provided that any such merger or consolidation involving the
Company must result in the Company as the surviving entity) and any Subsidiary
that is not a Loan Party may merge into or consolidate with another Subsidiary
that is not a Loan Party, (B) any wholly owned Subsidiary may merge into or
consolidate with any wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no Person other than the
Company or a wholly owned Subsidiary receives any consideration, provided that
if any such merger or consolidation described in this clause (B) shall involve a
Loan Party, the surviving entity of such merger or consolidation shall be a Loan
Party, (C) any Subsidiary or Joint Venture may sell, transfer, lease or
otherwise dispose of its assets to one or more Loan Parties or one or more
Subsidiaries pursuant to a transaction permitted under Section 6.04 and (D) any
Subsidiary may sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) any of its assets (including Equity Interests)
to one or more Loan Parties and any Subsidiary that is not a Loan Party may
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including Equity Interests) to one or more
Subsidiaries that are not Loan Parties;

 

(v)  the Company or any Subsidiary may transfer, sell and/or pledge Permitted
Receivables Facility Assets under Permitted Receivables Facilities (subject to
the limitation that the Attributable Receivables Indebtedness thereunder shall
not exceed an aggregate amount of $200,000,000);

 

(vi)  the Company and/or any Subsidiary may enter into any Permitted Supplier
Financing so long as the aggregate face amount of all accounts receivable of the
Company and its Subsidiaries that are sold pursuant to this clause (vi) shall
not exceed an amount equal to (x) 20.0% of Consolidated Total Assets during any
one fiscal year of the Company and (y) 7.5% of Consolidated Total Assets during
any one fiscal quarter of the Company, in each case based on Consolidated Total
Assets as of the most recently ended fiscal year of the Company for which
financial statements shall have been delivered pursuant to Section 5.01(a) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a), the most recent financial statements
referred to in Section 3.04(a)(i));

 

(vii)  if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, any Subsidiary may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders;

 

(viii)  the Company or any Subsidiary may sell, transfer or otherwise dispose of
(A) excess, damaged, obsolete or worn out assets and scrap in the ordinary
course of business, and (B) other property or assets of the Company and its
Subsidiaries provided that (1) at the time thereof and immediately after giving
effect to such sale, transfer or other disposition, no Default shall have
occurred and be continuing, (2) such sale, transfer or disposal is for
consideration at least 85% of which is cash, and (3) such consideration is at
least equal to the fair market value of the assets being sold, transferred or
otherwise disposed of; and

 

91

--------------------------------------------------------------------------------

 

 

(ix)  the Company or any Subsidiary may make additional Dispositions that,
together with all other property of the Company and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (ix), do not in the
aggregate exceed the greater of (a) $200,000,000 and (b) 5.0% of Consolidated
Total Assets.

 

(b)  The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing, but excluding purchases of capital stock or
other securities of the Company, and options, warrants or other rights to
acquire any such capital stock or other securities, to the extent permitted
under Section 6.06) of, make or permit to exist any loans or advances to,
Guarantee any Indebtedness of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 

(a)  Permitted Investments;

 

(b)  Receivables owing to the Company or any of its Subsidiaries arising from
sales of inventory and delivery of services under usual and customary terms in
the ordinary course of business;

 

(c)  advances not to exceed $5,000,000 outstanding at any time to employees of
the Company and its Subsidiaries to meet expenses incurred by such employees in
the ordinary course of business;

 

(d)  Loans in the ordinary course of business and generally consistent with past
practices, to officers, directors and employees in connection with the granting
of stock options or as incentive or bonus compensation;

 

(e)  (i) investments by the Company or any of its Subsidiaries existing on the
date hereof in the capital stock of their respective Subsidiaries, (ii)
investments by the Company or any of its Subsidiaries in the capital stock of
its respective Subsidiaries which are Subsidiary Guarantors, whether now
existing or hereafter created or established and (iii) loans and advances by the
Company or any of its Subsidiaries to any other Subsidiaries outstanding on the
date hereof, including the conversion of any such loans or advances to Equity
Interests in the Subsidiaries obligated with respect thereto;

 

(f)  [Reserved];

 

(g)  investments, loans, advances and Guarantees not otherwise permitted by this
Section made by the Company to or in support of the obligations of any
Subsidiary and made by any Subsidiary to or in support of the obligations of the
Company or any other Subsidiary (provided that not more than an aggregate of
$100,000,000 in investments, loans, advances or Guarantees permitted solely by
this paragraph (g) may be outstanding at any time, during the term of this
Agreement, by any Loan Party to or in support of the obligations of a Person
that is not a Loan Party);

 

(h)  Guarantees constituting Indebtedness permitted by Section 6.01;

 

92

--------------------------------------------------------------------------------

 

 

(i)  Permitted Acquisitions;

 

(j)  [Reserved];

 

(k)  Existing Joint Ventures;

 

(l)  contributions of Permitted Receivables Facility Assets and cash deemed
received from proceeds of Permitted Receivables Facility Assets to any
Receivables Entity to the extent required or made pursuant to Permitted
Receivables Facility Documents or to the extent necessary to keep such
Receivables Entity properly capitalized to avoid insolvency or consolidation
with a Loan Party or any of the Subsidiaries;

 

(m)  any other investment, loan, advance or Guarantee not otherwise permitted by
this Section (other than acquisitions, but including investments or capital
contributions by the Company or any Subsidiary in Joint Ventures) so long as the
aggregate amount outstanding of all such other investments, loans, advances and
Guarantees does not exceed $125,000,000 during the term of this Agreement;

 

(n)  other investments, so long as no Default or Event of Default has occurred
and is continuing prior to making such investment or would arise after giving
effect thereto, in an aggregate amount, taken with all other investments made
pursuant to this Section 6.04(n) and all Restricted Payments made pursuant to
Section 6.06(d) (but without duplication as a result of the subtraction of any
such investments or Restricted Payments in accordance with the definition of
“Available Amount”), not to exceed the Available Amount; and

 

(o)  additional investments not otherwise permitted under this Section 6.04 if
the Company is in pro forma compliance with a Leverage Ratio of 4.00:1.00 or
below, so long as no Default or Event of Default has occurred and is continuing
prior to making such investments or would arise after giving effect thereto.

 

For purposes of determining compliance with this Section 6.04, (i) the amount of
any investment, loan or advance shall be the amount actually invested, loaned or
advanced, without adjustment for subsequent increases or decreases in the value
of such investment, loan or advance, less any amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such investment, loan or
advance and (ii) if an investment, loan or advance meets the criteria of more
than one of the types of investments, loans and advances described in the above
clauses, the Company, in its reasonable discretion, shall classify, and from
time to time may reclassify, such investment, loan or advance and only be
required to include the amount and type of such investment, loan or advance in
one of such clauses.

 

SECTION 6.05.  Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual or potential exposure (other than those in respect of Equity
Interests of the Company or any of its Subsidiaries), and (b) Interest Rate Swap
Agreements with respect to any interest-bearing liability or investment of the
Company or any Subsidiary.

 

SECTION 6.06.  Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company may declare and
pay dividends with respect to its Equity Interests payable solely in additional
rights to acquire shares of its stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, employees or directors of the Company and
its Subsidiaries, (d) the Company may make any other Restricted Payment, so long
as no Default or Event of Default has occurred and is continuing prior to making
such Restricted Payment or would arise after giving effect thereto, in an
aggregate amount, taken with all other Restricted Payments made pursuant to this
Section 6.06(d) and all investments made pursuant to Section 6.04(n) (but
without duplication as a result of the subtraction of any such Restricted
Payments or investments in accordance with the definition of “Available
Amount”), not to exceed the Available Amount and (e) the Company may make
additional Restricted Payments not otherwise permitted under this Section 6.06
if the Company is in pro forma compliance with a Leverage Ratio of 4.00:1.00 or
below, so long as no Default or Event of Default has occurred and is continuing
prior to making such Restricted Payment or would arise after giving effect
thereto.

 

93

--------------------------------------------------------------------------------

 

 

SECTION 6.07.  Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to the Company or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties, (b) transactions between or
among the Company and its wholly owned Subsidiaries not involving any other
Affiliate, (c) transactions permitted under Section 6.04 with Joint Ventures
consisting of cash equity contributions by the Company and its Subsidiaries, or
any one or more of them, (d) any Restricted Payment permitted by Section 6.06
and (e) transactions contemplated by any Permitted Receivables Facility
Documents.

 

SECTION 6.08.  Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any material portion of the property or
assets of the Company and its Domestic Subsidiaries, taken as a whole, or (b)
the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by this Agreement, by the
Senior Secured Term Loan Documents or by any financings from time to time
permitted by Section 6.01(j) (such financings permitted by Section 6.01(j), the
“Permitted Financings”) so long as, in the case of Permitted Financings, such
prohibition, restriction or condition is customary for the Indebtedness under
the Permitted Financings, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in Permitted Receivables Facility
Documents or the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

 

SECTION 6.09.  Financial Covenants.

 

(a)  Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on or after the
Effective Date for the period of 4 consecutive fiscal quarters ending with the
end of such fiscal quarter, of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be less than 2.00 to 1.00.

 

94

--------------------------------------------------------------------------------

 

 

(b)  Maximum Secured Leverage Ratio. The Company will not permit the ratio (the
“Secured Leverage Ratio”), determined as of the end of each of its fiscal
quarters set forth below, of (i) Consolidated Total Indebtedness that is secured
by a Lien on such date to (ii) Consolidated EBITDA for the period of 4
consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
greater than (i) 5.90 to 1.00 for each fiscal quarter of the Borrower ending on
or after the Effective Date and before November 27, 2021, (ii) 5.50 to 1.00 for
each fiscal quarter of the Borrower ending on or after November 27, 2021 and
before December 3, 2022, and (iii) 5.25 to 1.00 for each fiscal quarter of the
Borrower ending on or after December 3, 2022.

 

ARTICLE VII
 

SECTION 7.01.  Events of Default. The following events shall each constitute an
“Event of Default” hereunder:

 

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.01(a)) payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days;

 

(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any waiver thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

 

(d)  (i) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08, 5.09 or 5.11 or in Article VI or (ii) any Loan Document shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or the Company or any Subsidiary takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document or
any of its obligations thereunder;

 

(e)  the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (including any Financial Covenant incorporated pursuant to Section
5.10) (other than those specified in Section 7.01(a), (b) or (d)) or any other
Loan Document, and such failure shall continue unremedied for a period of 30
days after the earlier of the Borrower’s or such Subsidiary Guarantor’s
knowledge of such breach or notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

 

(f)  the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;

 

95

--------------------------------------------------------------------------------

 

 

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)  the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 7.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)  the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (excluding the amount of any insurance coverage by
insurance companies with the financial ability to pay the same and who have
agreed in writing to cover the applicable claim(s)) shall be rendered against
the Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Subsidiary to
enforce any such judgment;

 

(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m)  a Change in Control shall occur;

 

(n)  any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any material provisions of
any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any material provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms); or

 

96

--------------------------------------------------------------------------------

 

 

(o)  subject to Section 5.09, and except as released in accordance with Section
9.16, any Collateral Document after the delivery and effectiveness thereof shall
cease to create a valid and perfected Lien, to the extent and in the manner
required under such Collateral Document and, with the priority required by such
Collateral Document, on and security interest in any material portion of the
Collateral taken as a whole, subject to Liens permitted under Section 6.02,
(except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing Equity
Interests or promissory notes pledged under the Collateral Documents or to file
Uniform Commercial Code financing statements or continuation statements,
Intellectual Property Security Agreements (to the extent executed and delivered
to the Collateral Agent) or Mortgages (to the extent executed and delivered to
the Collateral Agent).

 

SECTION 7.02.  Remedies Upon an Event of Default. If an Event of Default occurs
(other than an event with respect to the Company described in Section 7.01(h) or
Section 7.01(i)), and at any time thereafter during the continuance of such
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate the Revolving
Commitments (including the Letter of Credit Commitments), and thereupon the
Revolving Commitments shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) require cash collateral for the LC Exposure in accordance
with Section 2.06(j) hereof; and in case of any event with respect to the
Borrower described in Section 7.01(h) or (i), the Revolving Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, (i)
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity and (ii) at such time or times as the
Administrative Agent may elect, apply all or part of the proceeds constituting
Collateral in payments of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to the preceding sentence, the
Administrative Agent shall, from time to time, apply the proceeds constituting
Collateral, and all other amounts received on account of the Obligations) in
accordance with Section 4.02 of the Security Agreement.

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Secured Parties may exercise all rights and remedies of a secured party under
the UCC or any other applicable law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Loan Party or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived by the Company on behalf of itself and its Subsidiaries), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, or consent to the use by any Loan Party of any
cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Lenders, the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Loan Party, which right or equity is
hereby waived and released by the Company on behalf of itself and its
Subsidiaries. The Company further agrees on behalf of itself and its
Subsidiaries, at the Administrative Agent’s request, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the premises of the
Borrower, another Loan Party or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 7.02, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any other way relating to the Collateral or the rights of the Administrative
Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, need the Administrative Agent account
for the surplus, if any, to any Loan Party. To the extent permitted by
applicable law, the Company on behalf of itself and its Subsidiaries waives all
Liabilities it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

97

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

The Administrative Agent

 

SECTION 8.01.  Authorization and Action.  (a)  Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and each Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than within the United States, each Lender and each Issuing Bank hereby
grants to the Administrative Agent any required powers of attorney in its
capacity as Administrative Agent to execute and enforce any Collateral Document
governed by the laws of such jurisdiction on such Lender’s or such Issuing
Bank’s behalf. Without limiting the foregoing, each Lender and each Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

 

(b)  As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

98

--------------------------------------------------------------------------------

 

 

(c)  In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

 

(i)  the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby;

 

(ii)  where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of any country,
or is required or deemed to hold any Collateral “on trust” pursuant to the
foregoing, the obligations and liabilities of the Administrative Agent to the
Secured Parties in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law; and

 

(iii)  nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

 

(d)  The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

99

--------------------------------------------------------------------------------

 

 

(e)  None of any Co-Syndication Agent, any Co-Documentation Agent or any Co-Lead
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

 

(f)  In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any other Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(i)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under
Sections 2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding;
and

 

(ii)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

 

(g)  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Company or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

 

100

--------------------------------------------------------------------------------

 

 

SECTION 8.02.  Administrative Agent’s Reliance, Limitation of Liability, Etc. 
(a)  Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf, or any other electronic means that reproduces an image of
an actual executed signature page) or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

 

(b)  The Administrative Agent shall be deemed not to have knowledge of any (i)
notice of any of the events or circumstances set forth or described in Section
5.02 unless and until written notice thereof stating that it is a “notice under
Section 5.02” in respect of this Agreement and identifying the specific clause
under said Section is given to the Administrative Agent by the Company, or (ii)
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank. Further, the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent or (vi) the creation,
perfection or priority of Liens on the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any Liabilities, costs or expenses suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or Issuing Bank, or any Exchange
Rate or calculation of any Dollar Amount or Equivalent Amount.

 

(c)  Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

 

101

--------------------------------------------------------------------------------

 

 

SECTION 8.03.  Posting of Communications.  (a)  The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any other Electronic System or
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)  Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

 

(c)  THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY CO-LEAD
ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

102

--------------------------------------------------------------------------------

 

 

(d)  Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

 

(e)  Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(f)  Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

 

SECTION 8.04.  The Administrative Agent Individually. With respect to its
Revolving Commitment, Loans (including Swingline Loans), Letter of Credit
Commitments and Letters of Credit, the Person serving as the Administrative
Agent shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or Issuing Bank, as the case may be. The terms
“Issuing Banks”, “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender, Issuing Bank or as one of the Required
Lenders, as applicable. The Person serving as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust or other business with, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Banks.

 

SECTION 8.05.  Successor Administrative Agent.  (a)  The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Company, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent with
the written consent of the Company, which consent shall not be unreasonably
withheld or delayed; provided, that no such consent of the Company shall be
required if an Event of Default shall have occurred and be continuing on the
date of such appointment. If no successor Administrative Agent shall have been
so appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. In either case, such appointment shall be subject to the prior written
approval of the Company (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

 

103

--------------------------------------------------------------------------------

 

 

(b)  Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.

 

SECTION 8.06.  Acknowledgments of Lenders and Issuing Banks.  (a)  Each Lender
and each Issuing Bank represents and warrants that (i) the Loan Documents set
forth the terms of a commercial lending facility, (ii) it is engaged in making,
acquiring or holding commercial loans and in providing other facilities set
forth herein as may be applicable to such Lender or Issuing Bank, in each case
in the ordinary course of business and not for the purpose of purchasing,
acquiring or holding any other type of financial instrument (and each Lender and
each Issuing Bank agrees not to assert a claim in contravention of the
foregoing), (iii) it has, independently and without reliance upon the
Administrative Agent, any Co- Lead Arranger, any Co-Syndication Agent, any
Co-Documentation Agent or any other Lender or Issuing Bank, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder and (iv) it is sophisticated with respect to decisions to make,
acquire and/or hold commercial loans and to provide other facilities set forth
herein, as may be applicable to such Lender or such Issuing Bank, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities. Each Lender and each Issuing Bank also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
Co-Lead Arranger any Co-Syndication Agent, any Co-Documentation Agent or any
other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

104

--------------------------------------------------------------------------------

 

 

(b)  Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

 

SECTION 8.07.  Collateral Matters. (a)  Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.

 

(b)  In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Obligations and no Swap Agreement the obligations under which
constitute Obligations, will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any Banking Services Agreement or Swap
Agreement the obligations under which constitute Obligations, as applicable,
shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

 

(c)  The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

 

105

--------------------------------------------------------------------------------

 

 

SECTION 8.08.  Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

SECTION 8.09.  Certain ERISA Matters.  (a)  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Co-Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

(i)   such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Revolving Commitments;

 

(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement;

 

106

--------------------------------------------------------------------------------

 

 

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments and this Agreement;
or

 

(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)  In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Co-Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Administrative Agent, or any Co-Lead
Arranger , any Co-Syndication Agent, any Co-Documentation Agent or any of their
respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related hereto or thereto).

 

(c)  The Administrative Agent, and each Co-Lead Arranger , Co-Syndication Agent
and Co-Documentation Agent hereby informs the Lenders that each such Person is
not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Revolving Commitments,
this Agreement and any other Loan Documents (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Revolving Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Revolving Commitments by such Lender or (iii) may receive fees
or other payments in connection with the transactions contemplated hereby, the
Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

107

--------------------------------------------------------------------------------

 

 

SECTION 8.10.  Defined Terms. For purposes of this Article VIII, the term
“Administrative Agent” includes the Collateral Agent (unless the context shall
otherwise require).

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)  if to the Borrower, to it c/o H.B. Fuller Company, 1200 Willow Lake
Boulevard, St. Paul, Minnesota 55110, Attention of Max Marcy (Telecopy No. (651)
236-5724);

 

(ii)  if to the Administrative Agent, (A) in the case of Dollar-denominated
Borrowings, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10
South Dearborn L2, Chicago, Illinois 60603, Attention of Leonida Mischke
(Telecopy No. (888) 490-5663; Email: jpm.agency.servicing.1@jpmorgan.com) and
(B) in the case of Borrowings denominated in another currency, to J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777-2360), and in each case
with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, Chicago, Illinois,
Attention of Christopher Salek (Telecopy No. (312) 429-4503);

 

(iii)  if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., 0 South Dearborn L2, Chicago, Illinois 60603,
Attention of Chicago LC Agency Closing Team (Email:
Chicago.LC.Agency.Closing.Team@jpmorgan.com; Chicago.LC.Agency.Activity.Team
@jpmorgan.com);

 

(iv)  if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn L2, Chicago, Illinois 60603, Attention
of Leonida Mischke (Telecopy No. (888) 490-5663; Email:
jpm.agency.servicing.1@jpmorgan.com);

 

(v)  if to the Collateral Agent, to JPMorgan Chase Bank, N.A., 10 South Dearborn
L2, Chicago, Illinois 60603, Attention of Loan and Agency; and

 

(vi)  if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)  Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

108

--------------------------------------------------------------------------------

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

SECTION 9.02.  Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)  Except as provided in Section 2.20 with respect to Schedule 2.01, and
subject to Section 2.14 and clauses (c) and (e) below, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Revolving Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.09(c) or Section 2.18(b) or (c) in a manner that would alter the
ratable reduction of Revolving Commitments or the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change the
payment waterfall provisions of Section 2.18(b) or 2.25(e) or in the Security
Agreement without the written consent of each Lender, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vii) release
the Company or all or substantially all of the Subsidiary Guarantors from, its
obligations under Article X or the Subsidiary Guaranty, as applicable, without
the written consent of each Lender, (viii) waive any condition set forth in
Section 4.02 without the written consent of the Required Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02) or any other Loan Document, including any amendment of
any affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of a condition set forth in Section 4.02 for purposes of this
Section 9.02) or (ix) except as provided in clause (f) of this Section 9.02, or
in any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.25 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lender); provided further, that no such agreement shall
amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Company and any Issuing Bank
regarding such Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Company and such Issuing Bank in connection
with the issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such Issuing Bank, respectively. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

 

109

--------------------------------------------------------------------------------

 

 

(c)  Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans, and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

 

(d)  Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

(e)  If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (other than an Ineligible Institution) which is reasonably
satisfactory to the Company, the Administrative Agent, each Issuing Bank and the
Swingline Lender shall agree, as of such date, to purchase for cash the Loans
and other Obligations due to the Non-Consenting Lender pursuant to an Assignment
and Assumption and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Non-Consenting Lender to be terminated as of
such date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) such Non-Consenting Lender shall have received in same day funds on the day
of such replacement an amount equal to (1) the outstanding principal amount of
its Loans and participations in LC Disbursements and all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each party hereto agrees that (x) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (y) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided that any such documents shall be without
recourse to or warranty by the parties thereto.

 

110

--------------------------------------------------------------------------------

 

 

(f)  The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release, or to direct the Collateral Agent
to release, any Liens granted to the Administrative Agent or the Collateral
Agent by the Loan Parties on any Collateral (i) upon the termination of all the
Revolving Commitments, payment in full of the principal of and interest on each
Loan and all fees payable hereunder, expiration or termination of all Letters of
Credit without any pending draw (or otherwise subject to cash collateralization
or other arrangements reasonably satisfactory to the Administrative Agent and
the Issuing Banks), and reimbursement of all LC Disbursements, (ii) under any
circumstance described in Section 9.16(d), or (iii) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Section 7.02.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. In addition, each of the Lenders, on behalf
of itself and any of its Affiliates that are Secured Parties, irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (i) to
subordinate, or direct the Collateral Agent to subordinate, any Lien on any
assets granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(d) or (ii) in the event that the Company shall have
advised the Administrative Agent that, notwithstanding the use by the Company of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document be released, to release the Administrative Agent’s
Liens, or to direct the Collateral Agent to release the Collateral Agent’s
Liens, on such assets.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of any one primary
counsel for the Administrative Agent, the Collateral Agent and their respective
Affiliates collectively, and one additional local counsel in each jurisdiction
as to which the Administrative Agent and the Collateral Agent (as applicable)
reasonably determines local counsel is appropriate, for the Administrative Agent
or the Collateral Agent (as applicable), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facility provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender (provided that the Company’s obligations to pay
fees of counsel shall be limited to one counsel for the Administrative Agent,
the Collateral Agent and the Lenders taken as a whole and, solely in the case of
any actual or perceived conflict of interest, one additional counsel to all
similarly affected Lenders (and, if reasonably necessary, of one local counsel
in any relevant jurisdiction (and any special counsel reasonably retained by the
Administrative Agent) to the Administrative Agent and the Lenders taken as a
whole, and solely in the case of any such conflict of interest, one additional
local counsel to all similarly affected Lenders taken as a whole, in each such
relevant jurisdiction and one additional special counsel to all similarly
affected Lenders taken as a whole)), in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

111

--------------------------------------------------------------------------------

 

 

(b)  The Company shall indemnify the Administrative Agent, the Collateral Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all Liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective Proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any of its
Subsidiaries or their respective equity holders, Affiliates or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
Liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

 

(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, and without limiting the obligation of the
Company to do so, the Collateral Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent (as applicable), each Issuing
Bank and the Swingline Lender, and each Related Party of any of the foregoing
Persons (each, an “Agent Related Person”) or the such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) (or, if such payment is sought after the date
upon which the Revolving Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with such Applicable Percentage
immediately prior to such date) of such unpaid amount (it being understood that
the Company’s failure to pay any such amount shall not relieve the Company of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, such Issuing Bank or the Swingline Lender in its capacity as such. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

112

--------------------------------------------------------------------------------

 

 

(d)  To the extent permitted by applicable law (i) the Company and any Loan
Party shall not assert, and the Company and each Loan Party hereby waives, any
claim against the Administrative Agent, any Co-Lead Arranger, any Co-Syndication
Agent, any Co-Documentation Agent any Issuing Bank and any Lender, and any
Related Party of any of the foregoing Persons (each such Person being called a
“Lender-Related Person”) for any Liabilities arising from the use by others of
information or other materials (including, without limitation, any personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto shall
assert, and each such party hereby waives, any Liabilities against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this Section 9.03(d) shall relieve the Company or any Loan Party of
any obligation it may have to indemnify an Indemnitee, as provided in Section
9.03(b), against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

 

(e)  All amounts due under this Section shall be payable not later than 15 days
after written demand therefor.

 

SECTION 9.04.  Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitments and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof), provided that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

113

--------------------------------------------------------------------------------

 

 

(B) the Administrative Agent;

 

(C) each Issuing Bank; and

 

(D) the Swingline Lender.

 

(ii)      Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

(E) the assignee shall not be an Ineligible Institution.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

114

--------------------------------------------------------------------------------

 

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Company, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.

 

(iii)      Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)      The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)      Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)     (i) Any Lender may, without the consent of the Company, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

 

115

--------------------------------------------------------------------------------

 

 

(ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Revolving
Commitments or Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Revolving Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Revolving Commitment, Loans, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.      Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Revolving Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

116

--------------------------------------------------------------------------------

 

 

SECTION 9.06.      Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
the reductions of the Letter of Credit Commitment of any Issuing Bank constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of (x) this Agreement,
(y) any other Loan Document and/or (z) any document, amendment, approval,
consent, information, notice (including, for the avoidance of doubt, any notice
delivered pursuant to Section 9.01), certificate, request, statement, disclosure
or authorization related to this Agreement, any other Loan Document and/or the
transactions contemplated hereby and/or thereby (each an “Ancillary Document”)
that is an Electronic Signature transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement, such other Loan Document or such Ancillary Document, as applicable.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement, any other Loan Document and/or any
Ancillary Document shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in any electronic form (including deliveries by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be; provided that nothing herein shall require the Administrative Agent to
accept Electronic Signatures in any form or format without its prior written
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (i) to the extent the Administrative Agent has agreed to
accept any Electronic Signature, the Administrative Agent and each of the
Lenders shall be entitled to rely on such Electronic Signature purportedly given
by or on behalf of the Company or any other Loan Party without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic Signature and (ii) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by a
manually executed counterpart. Without limiting the generality of the foregoing,
the Company and each Loan Party hereby (i) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders, the Company and the Loan Parties, Electronic
Signatures transmitted by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page and/or any
electronic images of this Agreement, any other Loan Document and/or any
Ancillary Document shall have the same legal effect, validity and enforceability
as any paper original, (ii) the Administrative Agent and each of the Lenders
may, at its option, create one or more copies of this Agreement, any other Loan
Document and/or any Ancillary Document in the form of an imaged electronic
record in any format, which shall be deemed created in the ordinary course of
such Person’s business, and destroy the original paper document (and all such
electronic records shall be considered an original for all purposes and shall
have the same legal effect, validity and enforceability as a paper record),
(iii) waives any argument, defense or right to contest the legal effect,
validity or enforceability of this Agreement, any other Loan Document and/or any
Ancillary Document based solely on the lack of paper original copies of this
Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and (iv)
waives any claim against any Lender-Related Person for any Liabilities arising
solely from the Administrative Agent’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any Liabilities arising as a result of the failure of the
Company and/or any Loan Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

 

117

--------------------------------------------------------------------------------

 

 

SECTION 9.07.      Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.      Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.25
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

SECTION 9.09.      Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b)      Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender or Secured Party relating to this Agreement, any other Loan Document,
the Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

 

118

--------------------------------------------------------------------------------

 

 

(c)      The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan
(or if such court lacks subject matter jurisdiction, the Supreme Court of the
State of New York sitting in the Borough of Manhattan), and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

 

(d)      The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (c) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(e)      Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

119

--------------------------------------------------------------------------------

 

 

SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facility provided for herein, (h) with the consent of the Company or (i)
to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company or any of its Subsidiaries. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Revolving Commitments.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13.      USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

120

--------------------------------------------------------------------------------

 

 

SECTION 9.14.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.15.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.16.      Release of Subsidiary Guarantors and Collateral.

 

(a)      A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty and the other Loan Documents to which
it is a party (including its obligations to pledge and grant any Collateral
owned by it pursuant to the Collateral Documents) and any pledge of Equity
Interests in such Subsidiary Guarantor and the Collateral owned by such
Subsidiary Guarantor, in each case pursuant to the Collateral Documents, shall
automatically be released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release, including directions
to the Collateral Agent to effect any such release. Any execution and delivery
of documents pursuant to this Section shall be without recourse to or warranty
by the Administrative Agent.

 

(b)     Further, if no Event of Default is continuing, the Administrative Agent
shall (and is hereby irrevocably authorized by each Lender to), upon the request
of the Company, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty and the other Loan Documents to which it is a party
(including its obligations to pledge and grant any Collateral owned by it
pursuant to the Collateral Documents) if such Subsidiary Guarantor is no longer
a Material Subsidiary; provided that, once any Elected Subsidiary becomes a
Subsidiary Guarantor, such Subsidiary shall thereafter constitute a Material
Subsidiary under this Agreement and shall not be released as a Subsidiary
Guarantor thereafter unless such Person ceases to be a Subsidiary as a result of
a transaction permitted by this Agreement.

 

121

--------------------------------------------------------------------------------

 

 

(c)      At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations in respect of Swap
Agreements or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Revolving Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the Subsidiary Guaranty and all obligations (other
than those expressly stated to survive such termination) of each Subsidiary
Guarantor thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

 

(d)     Notwithstanding anything to the contrary in any Loan Document, the
Collateral and any other collateral security for the Obligations shall
automatically be released, and the Administrative Agent shall direct the
Collateral Agent to release such Collateral or other collateral security, from
any security interest or Lien created by the Loan Documents (i) upon the
Disposition of such Collateral to any Person other than a Loan Party pursuant to
a transaction not restricted by this Agreement (or permitted pursuant to a
waiver or consent of a transaction otherwise prohibited hereby) (and the
Administrative Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (ii) upon the expiration or termination of a lease of such property to
the Company or any Subsidiary under a lease permitted under this Agreement,
(iii) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (except in the case of a release of all or substantially
all of the Collateral (other than in connection with a transaction not
restricted by Sections 6.03), which release shall require the written consent of
all Lenders), (iv) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon release of such Subsidiary Guarantor from its obligations under
its Subsidiary Guaranty pursuant to this Section 9.16, or (v) as expressly
provided in any Collateral Document; and the Administrative Agent shall then
deliver to the Loan Parties all Collateral and any other collateral held under
the Loan Documents and related documents in the custody or possession of such
Person and, if reasonably requested by any Loan Party, shall execute and deliver
(to the extent applicable) to such Loan Party for filing in each office in which
any financing statement relative to such collateral, or any part thereof, shall
have been filed, a termination statement under the Uniform Commercial Code or
like statute in any other jurisdiction releasing or evidencing the release of
the Administrative Agent’s interest therein, and such other documents and
instruments as any Loan Party may reasonably request at the cost and expense of
the Borrower. The Administrative Agent shall not be liable for any action taken
by it at the reasonable request of a Loan Party pursuant to this Section
9.16(d).

 

SECTION 9.17.      Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may, to the extent such liability is
unsecured, be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)      the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

 

122

--------------------------------------------------------------------------------

 

 

(i)      a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

SECTION 9.18.      Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent to enter into the Intercreditor Agreement and any other
intercreditor agreement or arrangement permitted under this Agreement and the
Lenders acknowledge that any such intercreditor agreement shall be binding upon
the Lenders. Notwithstanding anything herein to the contrary, (i) the Liens
granted to the Administrative Agent and the Collateral Agent pursuant to the
Collateral Documents are expressly subject to the Intercreditor Agreement (if in
effect) and any other intercreditor agreement entered into pursuant hereto and
(ii) the exercise of any right or remedy by the Administrative Agent hereunder
or under the Intercreditor Agreement (if in effect) and any other intercreditor
agreement entered into pursuant hereto is subject to the limitations and
provisions of the Intercreditor Agreement (if in effect) and any other
intercreditor agreement entered into pursuant hereto. In the event of any
conflict between the terms of the Intercreditor Agreement (if in effect) or any
other such intercreditor agreement and the terms of this Agreement, the terms of
the Intercreditor Agreement (if in effect) or such other intercreditor
agreement, as applicable, shall govern.

 

SECTION 9.19.      MIRE Events.     Notwithstanding anything else to the
contrary in this Agreement, no MIRE Event may be closed until the Administrative
Agent shall have received written confirmation from the Lenders that flood
insurance due diligence and flood insurance compliance has been completed by the
Lenders (such written confirmation not to be unreasonably conditioned, withheld
or delayed). If the Lenders have not informed the Administrative Agent and the
Borrower of any outstanding flood diligence requirements by the date that is
thirty (30) days (or 5 Business Days if no pledged real estate is in an SFHA
Zone) after the date on which the Administrative Agent made available to the
Lenders (which may be delivered electronically) the following documents with
respect to each pledged real property: (i) a completed flood hazard
determination from a third party vendor; (ii) for each real property located in
a “special flood hazard area”, (A) a notification to the applicable Loan Party
of that fact and (if applicable) notification to the applicable Loan Party flood
insurance coverage is not available and (B) evidence of the receipt by the
applicable Loan Party of such notice; and (iii) if such notice is required to be
provided to the applicable Loan Party and flood insurance is available in the
community in which such real property is located, evidence of required flood
insurance with respect to such Mortgage, Lenders will be deemed to have
completed its flood insurance due diligence and flood insurance compliance and
to have consented to such Mortgage.

 

SECTION 9.20.      Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

123

--------------------------------------------------------------------------------

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

ARTICLE X

 

Company Guarantee

 

In order to induce the Lenders to extend credit hereunder, the Company hereby
absolutely and irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Obligations
(other than, for the avoidance of doubt, Obligations of the Company). The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment. The obligations of the
Company hereunder shall not be affected by: (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of this Agreement, any Banking Services Agreement, any Swap
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document, any Banking Services Agreement, any Swap Agreement or other
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; (e) the failure of the Administrative
Agent to take any steps to perfect and maintain any security interest in, or to
preserve any rights to, any security or collateral for the Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Subsidiary or any other guarantor of any of the Obligations;
(g) the enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Subsidiary
or any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Company to
subrogation.

 

124

--------------------------------------------------------------------------------

 

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Subsidiary
or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
any other circumstance.

 

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, any Issuing
Bank or any Lender upon the insolvency, bankruptcy or reorganization of any
Subsidiary or otherwise (including pursuant to any settlement entered into by a
holder of the Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, any
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Subsidiary, as the case may be, to the Administrative
Agent, the Issuing Banks and the Lenders.

 

125

--------------------------------------------------------------------------------

 

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Subsidiary Guaranty
in respect of Specified Swap Obligations (provided, however, that the Company
shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.

 

ARTICLE XI

 

Limitation on Foreign Subsidiaries.

 

Notwithstanding any other provision of this Agreement, including but not limited
to Section 2.06 and Article X, no Foreign Subsidiary shall be liable under this
Agreement or any other Loan Document for or on account of any Loans made to or
Letters of Credit issued for the account of the Company or any Domestic
Subsidiary.

 

 

 

[Signature Pages Follow]

 

126

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

H.B. FULLER COMPANY, as the Company 

 

 

 

 

 

 

 

 

 

 

By

/s/ John J. Corkrean 

 

 

 

Name: John J. Corkrean 

 

 

 

Title:   Executive Vice President and Chief

 Financial Officer 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., individually

as a Lender, as an Issuing Bank, as Swingline

Lender and as Administrative Agent 

 

 

 

 

 

 

By

/s/ Christopher A. Salek 

 

 

 

Name: Christopher A. Salek 

 

 

 

Title:   Vice President 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

individually as a Lender, Co-Syndication Agent

and as an Issuing Bank 

 

 

 

 

 

 

By

/s/ Mila Yakovlev

 

 

 

Name: Mila Yakovlev 

 

 

 

Title:   Senior Vice President 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., individually as a Lender,

Co-Syndication Agent and as an Issuing Bank 

 

 

 

 

 

 

By

/s/ Millie Schild

 

 

 

Name: Millie Schild 

 

 

 

Title:   Vice President 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

MUFG BANK, LTD., individually as a Lender

and as an Issuing Bank 

 

 

 

 

 

 

By

/s/  Eric Hill

 

 

 

Name: Eric Hill 

 

 

 

Title:   Authorized Signatory 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

MORGAN STANLEY BANK, N.A.,

individually as a Lender and as an Issuing Bank 

 

 

 

 

 

 

By

/s/ Julie Lilienfeld

 

 

 

Name: Julie Lilienfeld 

 

 

 

Title:   Authorized Signatory 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender 

 

 

 

 

 

 

 

 

 

 

By

/s/ Chad Kardash

 

 

 

Name: Chad Kardash 

 

 

 

Title:   Vice President 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

HSBC BANK USA, NATIONAL

ASSOCIATION, as a Lender 

 

 

 

 

 

 

 

 

 

 

By

/s/ Shaun Kleinman 

 

 

 

Name: Shaun Kleinman 

 

 

 

Title:   Senior Vice President 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

Lender 

 

 

 

 

 

 

 

 

 

 

By

/s/ Debra Hoffenkamp 

 

 

 

Name: Debra Hoffenkamp 

 

 

 

Title:   Assistant Vice President 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

 

THE NORTHERN TRUST COMPANY, as a

Lender 

 

 

 

 

 

 

 

 

 

 

By

/s/ Molly Drennan

 

 

 

Name: Molly Drennan 

 

 

 

Title:   Senior Vice President 

 

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

H.B. Fuller Company

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

COMMITMENTS

 

 

LENDER

REVOLVING
COMMITMENT

   

JPMORGAN CHASE BANK, N.A.

$59,600,000.00

   

CITIBANK, N.A.

$59,600,000.00

   

U.S. BANK NATIONAL ASSOCIATION

$59,600,000.00

   

MUFG BANK, LTD.

$44,700,000.00

   

MORGAN STANLEY BANK, N.A.

$14,900,000.00

   

BANK OF AMERICA, N.A.

$44,700,000.00

   

HSBC BANK USA, NATIONAL ASSOCIATION

$44,700,000.00

   

PNC BANK, NATIONAL ASSOCIATION

$44,700,000.00

   

THE NORTHERN TRUST COMPANY

$27,500,000.00

   

AGGREGATE COMMITMENTS

$400,000,000.00

 

 

Schedule 2.01

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.02

 

LETTER OF CREDIT COMMITMENTS

 

ISSUING BANK

LETTER OF CREDIT

COMMITMENT

JPMORGAN CHASE BANK, N.A.

$10,000,000

   

U.S. BANK NATIONAL ASSOCIATION

$10,000,000

   

CITIBANK, N.A.

$10,000,000

   

MUFG BANK, LTD.

$7,500,000

   

MORGAN STANLEY BANK, N.A.

$2,500,000

 

 

Schedule 2.02

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.06

 

EXISTING LETTERS OF CREDIT

 

 

Booking

Party

Name

JPMorgan

Reference

Number

Current

Amount

Expiry Date

Beneficiary

H.B. FULLER COMPANY

NUSCGS032509

$866,166.00

December 31, 2020

NEW JERSEY DEPARTMENT OF ENVIROMENT

H.B. FULLER COMPANY

NUSCGS031107

$800,000.00

December 31, 2020

AIG PROPERTY CASUALTY COMPANY

H.B. FULLER COMPANY

NUSCGS024957

$4,022,000.00

October 31, 2020

U.S. ENVIRONMENTAL PROTECTION AGENCY

H.B. FULLER COMPANY

NUSCGS023422

$139,911.39

December 31, 2020

LUMBERMENS MUTUAL CASUALTY

H.B. FULLER COMPANY

NUSCGS022608

$2,264,165.00

December 1, 2020

STARR INDEMNITY & LIABILITY COMPANY

H.B. FULLER COMPANY

NUSCGS021700

$600,000.00

July 14, 2021

SENTRY INSURANCE A MUTUAL COMPANY

H.B. FULLER COMPANY

NUSCGS021224

$298,687.00

December 31, 2020

U.S. ENVIRONMENTAL PROTECTION AGENCY

 

 

Schedule 2.06

 

--------------------------------------------------------------------------------

 

 

Schedule 3.01

 

SUBSIDIARIES

 

Entity Name

Jurisdiction of

Organization

Owner Name(s)

% Owned

Material

Subsidiary

Subsidiary

Guarantor

H.B. Fuller Company

 

USA - Minnesota

External Shareholders

100.000000

                               

ADCO Europe Holding GmbH

 

Germany

H.B. Fuller Royal Luxembourg Holdings S.a.r.l.

11.000000

         

H.B. Fuller Chemisch GmbH

89.000000

   

Branch: Beijing, China

                         

ADCO Global, Inc.

 

USA - Delaware

Royal Holdings, Inc.

100.000000

Material Subsidiary

Subsidiary Guarantor

ADCO Products, LLC

 

USA - Delaware

ADCO Global, Inc.

100.000000

Material Subsidiary

Subsidiary Guarantor

Adecol Industria Quimica Ltda.

 

Brazil

H.B. Fuller Brasil, Ltda.

99.999985

   

 

 

 

Chemical Supply Corporation

0.000015

   

Adhesive Packaging Specialties, LLC

 

USA - Massachusetts

Nutek, LLC

100.000000

   

Adhesivos Mexico Servicios Especializados S. de R.L. de C.V.

 

Mexico

Chemical Supply Corporation

99.966700

         

H.B. Fuller International Holdings Corp.

0.033300

   

AP Plastics, LLC

 

USA - Massachusetts

Nutek, LLC

100.000000

   

Bacon Acquisitions, LLC

 

USA - Oklahoma

H.B. Fuller Adhesive Systems LLC

100.000000

   

Chemical Innovations Limited

1

United Kingdom

Kommerling UK Limited

100.000000

   

Chemical Supply Corporation

 

Panama

H.B. Fuller International Holdings Corp.

100.000000

   

Cyberbond CS S.R.O.

 

Czech Republic

Cyberbond Europe GmbH

75.000000

         

H.B. Fuller Deutschland Holding GmbH

25.000000

   

Cyberbond Europe GmbH

 

Germany

H.B. Fuller Deutschland Holding GmbH

100.000000

   

Cyberbond Iberica, S.L.

 

Spain

Cyberbond Europe GmbH

100.000000

   

Datac Adhesives Limited

 

United Kingdom

H.B. Fuller Company

100.000000

   

Distribuidora Americana, S.A.

1

Ecuador

H.B. Fuller Company

100.000000

   

Engent, Inc.

 

USA - Georgia

H.B. Fuller Company

100.000000

   

Eternabond, LLC

 

USA - Delaware

ADCO Products, LLC

100.000000

   

Extreme Adhesives, LLC

 

USA - New Hampshire

Royal Adhesives and Sealants, LLC

100.000000

   

Gabaldo Holdings Ltd.

 

Cyprus

H.B. Fuller Royal Luxembourg Holdings S.a.r.l.

100.000000

   

H.B. Fuller (Barbados) I SRL

 

Barbados

H.B. Fuller International Holdings Corp.

100.000000

   

H.B. Fuller (China) Adhesives Ltd.

 

China

H.B. Fuller Adhesives Mauritius Ltd.

100.000000

   

H.B. Fuller (Guangzhou) Adhesives Co., Ltd.

 

China

H.B. Fuller Adhesives Hong Kong Limited

100.000000

   

H.B. Fuller (Guangzhou) Trading Co., Ltd.

 

China

H.B. Fuller Company

4.760000

         

H.B. Fuller Singapore Pte. Ltd.

95.240000

   

H.B. Fuller (Nanjing) Chemical Co., Ltd.

 

China

H.B. Fuller Company

36.036000

         

H.B. Fuller Singapore Pte. Ltd.

63.964000

   

H.B. Fuller (New Zealand) Limited

 

New Zealand

H.B. Fuller Company Australia Pty. Ltd.

100.000000

   

 

Schedule 3.01 – 1

--------------------------------------------------------------------------------

 

 

Entity Name

Jurisdiction of

Organization

Owner Name(s) % Owned

Material

Subsidiary

Subsidiary

Guarantor

H.B. Fuller (Philippines), Inc.

 

Philippines

H.B. Fuller Company

93.680000

   

H.B. Fuller (Shanghai) Co. Ltd.

 

China

H.B. Fuller Company

100.000000

   

H.B. Fuller (Suzhou) Advanced Material Co., Ltd.

 

China

Tonsan Adhesive, Inc.

100.000000

   

H.B. Fuller (Thailand) Co., Ltd.

 

Thailand

H.B. Fuller Company

99.999000

         

Minority shareholders

0.001000

   

H.B. Fuller (Vietnam) Company Limited

 

Vietnam

H.B. Fuller International Holdings Corp.

100.000000

   

H.B. Fuller (Yantai) Advanced Materials Co., Ltd.

 

China

H.B. Fuller Singapore Pte. Ltd.

100.000000

                 

H.B. Fuller Adhesive Systems LLC

 

USA-Oklahoma

Royal Adhesives and Sealants, LLC

90.655000

Material Subsidiary

Subsidiary Guarantor

     

ADCO Products, LLC

9.345000

                 

H.B. Fuller Adhesives S.A.E.

 

Egypt

H.B. Fuller Benelux B.V.

99.980028

         

H.B. Fuller Europe GmbH

0.009975

         

H.B. Fuller France

0.009975

                 

H.B. Fuller Adhesives Deutschland GmbH

 

Germany

H.B. Fuller Deutschland Holding GmbH

100.000000

   

Branch: India

           

H.B. Fuller Adhesives France SAS

 

France

H.B. Fuller France

100.000000

   

H.B. Fuller Adhesives Hong Kong Limited

 

Hong Kong

H.B. Fuller Singapore Pte. Ltd.

100.000000

   

H.B. Fuller Adhesives Italia S.r.l.

 

Italy

H.B. Fuller Italia Holding S.r.l.

100.000000

   

H.B. Fuller Adhesives Malaysia Sdn. Bhd.

 

Malaysia

H.B. Fuller Singapore Pte. Ltd.

100.000000

   

H.B. Fuller Adhesives Mauritius Ltd.

 

Mauritius

H.B. Fuller International Holdings Corp.

100.000000

   

H.B. Fuller Adhesives Netherlands B.V.

 

Netherlands

H.B. Fuller Benelux B.V.

100.000000

   

H.B. Fuller Adhesives Romania SRL

 

Romania

H.B. Fuller Adhesives Deutschland GmbH

100.000000

   

H.B. Fuller Adhesives Spain S.L.

 

Spain

H.B. Fuller Adhesives France SAS

100.000000

   

H.B. Fuller Adhesives UK Ltd.

 

United Kingdom

Datac Adhesives Limited

100.000000

   

H.B. Fuller Argentina, S.A.I.C.

 

Argentina

H.B. Fuller Company

2.000000

         

Chemical Supply Corporation

98.000000

   

H.B. Fuller Austria GesmbH

 

Austria

H.B. Fuller Benelux B.V.

90.000000

         

H.B. Fuller Company

10.000000

   

H.B. Fuller Belgie BVBA

 

Belgium

H.B. Fuller Benelux B.V.

100.000000

   

H.B. Fuller Benelux B.V.

 

Netherlands

H.B. Fuller Canada Holding Co.

100.000000

   

H.B. Fuller Brasil, Ltda.

 

Brazil

Chemical Supply Corporation

99.999990

         

H.B. Fuller Company

0.000010

   

H.B. Fuller Canada (partnership)

 

Canada - Ontario

H.B. Fuller Canada Holding Co.

99.990000

         

H.B. Fuller Canada Investment Co.

0.010000

   

H.B. Fuller Canada Holding Co.

 

Canada - Nova Scotia

H.B. Fuller Finance Luxembourg S.a.r.l.

100.000000

   

H.B. Fuller Canada Investment Co.

 

Canada - Nova Scotia

H.B. Fuller Canada Holding Co.

100.000000

   

H.B. Fuller Caribe, S.A.

1

Dominican Republic

Chemical Supply Corporation

99.420000

         

H.B. Fuller Centroamerica, S.A.

0.010000

         

Minority Shareholders

0.570000

   

H.B. Fuller Centroamerica, S.A.

 

Costa Rica

Chemical Supply Corporation

100.000000

   

 

Schedule 3.01 – 2

--------------------------------------------------------------------------------

 

 

Entity Name

Jurisdiction of

Organization

Owner Name(s) % Owned

Material

Subsidiary

Subsidiary

Guarantor

H.B. Fuller Chemisch GmbH

 

Germany

H.B. Fuller Royal Luxembourg Holdings S.a.r.l.

100.000000

   

H.B. Fuller Chile SpA

 

Chile

H.B. Fuller Latin America Adhesives, S.A.

100.000000

                 

H.B. Fuller Colombia S.A.S.

 

Colombia

Chemical Supply Corporation

100.000000

   

H.B. Fuller Company Australia Pty. Ltd.

 

Australia

H.B. Fuller International Holdings Corp.

100.000000

   

Branch: New Zealand

                         

H.B. Fuller Construction Products Inc.

 

USA - Minnesota

H.B. Fuller Company

93.078000

Material Subsidiary

Subsidiary Guarantor

     

Royal Adhesives and Sealants, LLC

6.922000

   

H.B. Fuller Deutschland GmbH

 

Germany

H.B. Fuller Deutschland Holding GmbH

100.000000

   

Branch: Russia

2

         

H.B. Fuller Deutschland Holding GmbH

 

Germany

H.B. Fuller Benelux B.V.

100.000000

   

H.B. Fuller Deutschland Produktions GmbH

 

Germany

H.B. Fuller Company

10.000000

         

H.B. Fuller Deutschland Holding GmbH

90.000000

   

H.B. Fuller Ecuador, S.A.

1

Ecuador

Chemical Supply Corporation

100.000000

   

H.B. Fuller Egymelt, a limited liability company

 

Egypt

H.B. Fuller Egypt Investment LLC

50.000000

         

H.B. Fuller Egypt Trade LLC

50.000000

   

H.B. Fuller Egypt Investment LLC

 

Egypt

H.B. Fuller Deutschland GmbH

50.000000

         

H.B. Fuller Deutschland Holding GmbH

50.000000

   

H.B. Fuller Egypt Trade LLC

 

Egypt

H.B. Fuller Deutschland GmbH

50.000000

         

H.B. Fuller Deutschland Holding GmbH

50.000000

   

H.B. Fuller Espana, S.A.

 

Spain

H.B. Fuller Company

100.000000

   

H.B. Fuller Europe GmbH

 

Switzerland

H.B. Fuller Benelux B.V.

99.000000

   

Branch: Schonenwerd

2

 

H.B. Fuller Canada Holding Co.

1.000000

   

H.B. Fuller Finance (Ireland)

 

Ireland

H.B. Fuller Europe GmbH

100.000000

   

H.B. Fuller Finance Luxembourg S.a.r.l.

 

Luxembourg

H.B. Fuller Luxembourg Group S.a.r.l.

100.000000

   

H.B. Fuller France

 

France

H.B. Fuller Benelux B.V.

100.000000

   

H.B. Fuller Greece S.A.I.C.

 

Greece

H.B. Fuller Adhesives Netherlands B.V.

99.998737

         

H.B. Fuller Adhesives UK Ltd.

0.001263

   

H.B. Fuller Group Limited

 

United Kingdom

Datac Adhesives Limited

100.000000

   

H.B. Fuller Guatemala, S.A.

1

Guatemala

Chemical Supply Corporation

100.000000

   

H.B. Fuller India Adhesives Private Limited

 

India

H.B. Fuller Benelux B.V.

99.588562

         

H.B. Fuller Company

0.370294

         

H.B. Fuller International Holdings Corp.

0.041144

   

H.B. Fuller Industrial Inc.

 

USA - Delaware

H.B. Fuller Company

100.000000

Material Subsidiary

Subsidiary Guarantor

             

H.B. Fuller International Holdings Corp.

 

USA - Delaware

H.B. Fuller Company

100.000000

Material Subsidiary

Subsidiary Guarantor

Branch: Hong Kong

           

Branch: Vietnam

           

H.B. Fuller IP Licensing GmbH

 

Switzerland

H.B. Fuller Europe GmbH

100.000000

   

H.B. Fuller Ireland Limited

1

Ireland

Datac Adhesives Limited

100.000000

   

H.B. Fuller Italia Holding S.r.l.

 

Italy

H.B. Fuller Benelux B.V.

100.000000

   

 

Schedule 3.01 – 3

--------------------------------------------------------------------------------

 

 

Entity Name

Jurisdiction of

Organization

Owner Name(s) % Owned

Material

Subsidiary

Subsidiary

Guarantor

H.B. Fuller Italia Produzione S.r.l.

 

Italy

H.B. Fuller Italia Holding S.r.l.

100.000000

   

H.B. Fuller Italia s.r.l.

 

Italy

H.B. Fuller Italia Holding S.r.l.

100.000000

   

H.B. Fuller Japan G.K.

 

Japan

H.B. Fuller Company

100.000000

   

H.B. Fuller Kenya Limited

 

Kenya

H.B. Fuller Benelux B.V.

99.000000

         

Datac Adhesives Limited

1.000000

   

H.B. Fuller Kimya Sanayi Ticaret Anonim Sirketi

 

Turkey

Datac Adhesives Limited

0.000005

         

H.B. Fuller Benelux B.V.

99.999980

         

H.B. Fuller Deutschland GmbH

0.000005

         

H.B. Fuller Deutschland Holding GmbH

0.000005

         

H.B. Fuller Deutschland Produktions GmbH

0.000005

   

H.B. Fuller Korea Co., Ltd.

 

Korea, Republic Of

H.B. Fuller Company

100.000000

   

H.B. Fuller Latin America Adhesives S.A.

 

Panama

H.B. Fuller Company

99.941100

         

Minority shareholders

0.058900

   

H.B. Fuller Latin America Shared Services, S.R. Ltda

 

Costa Rica

H.B. Fuller International Holdings Corp.

100.000000

   

H.B. Fuller Lebanon S.A.R.L.

1

Lebanon

H.B. Fuller Company

100.000000

   

H.B. Fuller Luxembourg Group S.a.r.l.

 

Luxembourg

H.B. Fuller Luxembourg Holdings S.a.r.l.

100.000000

   

H.B. Fuller Luxembourg Holdings S.a.r.l.

 

Luxembourg

H.B. Fuller International Holdings Corp.

100.000000

   

H.B. Fuller Mexico, S.A. de C.V.

 

Mexico

H.B. Fuller International Holdings Corp.

99.999980

         

H.B. Fuller Latin America Adhesives, S.A.

0.000020

   

H.B. Fuller Middle East FZE

 

United Arab Emirates

H.B. Fuller Benelux B.V.

100.000000

   

H.B. Fuller Pension Trustees Limited

 

United Kingdom

H.B. Fuller Company

50.000000

         

H.B. Fuller U.K. Manufacturing Limited

50.000000

   

H.B. Fuller Peru, S.A.

1

Peru

Chemical Supply Corporation

99.000000

         

Minority Shareholder

1.000000

   

H.B. Fuller Poland Sp.Z.o.o.

 

Poland

H.B. Fuller Deutschland GmbH

100.000000

   

H.B. Fuller Portugal - SGPS, Lda.

 

Portugal

H.B. Fuller Benelux B.V.

90.000000

       

Portugal

H.B. Fuller Company

10.000000

   

H.B. Fuller Portugal, Produtos Quimicos, S.A.

 

Portugal

H.B. Fuller Portugal - SGPS, Lda.

100.000000

   

H.B. Fuller Royal Luxembourg Holdings S.a.r.l.

 

Luxembourg

ADCO Global, Inc.

100.000000

   

H.B. Fuller Rus Ltd.

 

Russia

H.B. Fuller Benelux B.V.

99.000000

         

H.B. Fuller Deutschland GmbH

1.000000

   

H.B. Fuller Schweiz GmbH

2

Switzerland

H.B. Fuller Deutschland Produktions GmbH

100.000000

   

H.B. Fuller Singapore Pte. Ltd.

 

Singapore

H.B. Fuller Canada

47.570000

         

H.B. Fuller International Holdings Corp.

52.430000

   

H.B. Fuller South Africa (Pty) Ltd

 

South Africa

H.B. Fuller Benelux B.V.

100.000000

   

H.B. Fuller Sverige AB

 

Sweden

H.B. Fuller Benelux B.V.

100.000000

   

H.B. Fuller Taiwan Co., Ltd.

 

Taiwan, Province of China

H.B. Fuller Company

100.000000

   

H.B. Fuller U.K. Limited

 

United Kingdom

H.B. Fuller U.K. Operations Limited

100.000000

   

H.B. Fuller U.K. Manufacturing Limited

 

United Kingdom

H.B. Fuller U.K. Operations Limited

100.000000

   

H.B. Fuller U.K. Operations Limited

 

United Kingdom

H.B. Fuller Group Limited

100.000000

   

 

Schedule 3.01 – 4

--------------------------------------------------------------------------------

 

 

Entity Name

Jurisdiction of

Organization

Owner Name(s) % Owned

Material

Subsidiary

Subsidiary

Guarantor

H.B. Fuller Uruguay, S.A.

2

Uruguay

Chemical Supply Corporation

100.000000

   

H.B. Fuller Venezuela, C.A.

1

Venezuela

Chemical Supply Corporation

100.000000

   

H.B. Fuller, Isar-Rakoll, S.A.

 

Portugal

H.B. Fuller Portugal - SGPS, Lda.

100.000000

   

H.B.F. Ltd.

1

United Kingdom

H.B. Fuller U.K. Operations Limited

100.000000

   

HBF Realty Corporation

 

Philippines

H.B. Fuller Company

39.800000

         

Bank of Philippine Islands Asset Management and Trust Group

59.700000

         

Minority Shareholders

0.500000

   

Isar-Rakoll Chemie, GmbH

2

Germany

H.B. Fuller Deutschland Produktions GmbH

100.000000

   

Koemmerling (Nanjing) Advanced Materials Co. Ltd.

 

China

Koemmerling Hong Kong Limited

100.000000

   

Koemmerling Hong Kong Limited

 

Hong Kong

ADCO Europe Holding GmbH

100.000000

   

Kömmerling Chemische Fabrik GmbH

 

Germany

ADCO Europe Holding GmbH

100.000000

   

Branch: Russia

           

Kömmerling Chimie S.a.r.l.

 

France

ADCO Europe Holding GmbH

100.000000

   

Kommerling UK Limited

 

United Kingdom

ADCO Europe Holding GmbH

100.000000

   

Mansfield (Sixth Avenue) Properties LLC

 

USA - Delaware

H.B. Fuller Construction Products Inc.

100.000000

   

Millennium Adhesive Holding, LLC

 

USA - Ohio

Millennium Adhesives Products, LLC

100.000000

   

Millennium Adhesive Products, LLC

 

USA - Ohio

ADCO Products, LLC

100.000000

   

Nutek, LLC

 

USA-Massachusetts

Royal Adhesives and Sealants, LLC

100.000000

   

Oy H.B. Fuller Nordic AB

 

Finland

H.B. Fuller Benelux B.V.

100.000000

   

Paul Heinicke GmbH & Co. (partnership with limited partner and general partner)

 

Germany

H.B. Fuller Deutschland Holding GmbH (Limited Partner)

100.000000

         

H.B. Fuller Adhesives Deutschland GmbH (General Partner)

     

Plexbond Quimica S/A

 

Brazil

H.B. Fuller Brasil, Ltda.

99.990000

         

Chemical Supply Corporation

0.000100

   

PT H.B. Fuller Indonesia

 

Indonesia

H.B. Fuller Singapore Pte. Ltd.

97.930000

         

H.B. Fuller Company

2.050000

         

H.B. Fuller International Holdings Corp.

0.020000

   

PT. HBFuller Adhesives Indonesia

 

Indonesia

H.B. Fuller Singapore Pte. Ltd.

96.060000

         

H.B. Fuller International Holdings Corp.

3.940000

   

Resistol, S.A.

1

Guatemala

H.B. Fuller Guatemala, S.A.

100.000000

   

Royal Acquisition Corp.

 

USA - Delaware

H.B. Fuller International Holdings Corp.

100.000000

Material Subsidiary

Subsidiary Guarantor

Royal Adhesives & Sealants Canada Ltd.

 

Canada - Ontario

Royal Adhesives and Sealants, LLC

100.000000

   

Royal Adhesives and Sealants, LLC

 

USA - Delaware

Royal Holdings, Inc.

100.000000

Material Subsidiary

Subsidiary Guarantor

Royal Holdings, Inc.

 

USA - Delaware

Royal Acquisition Corp.

100.000000

Material Subsidiary

Subsidiary Guarantor

S.A.R.L. Cyberbond France

 

France

Cyberbond Europe GmbH

100.000000

   

Sekisui-Fuller Co. Ltd.

 

Japan

H.B. Fuller Company

50.000000

   

Simpsonville Properties LLC

 

USA - Delaware

Royal Adhesives and Sealants, LLC

100.000000

Material Subsidiary

Subsidiary Guarantor

 

Schedule 3.01 – 5

--------------------------------------------------------------------------------

 

 

Entity Name

Jurisdiction of

Organization

Owner Name(s) % Owned

Material

Subsidiary

Subsidiary

Guarantor

South Bend Properties LLC

 

USA - Delaware

Royal Adhesives and Sealants, LLC

100.000000

Material Subsidiary

Subsidiary Guarantor

Stag Limited

1

United Kingdom

Kommerling UK Limited

100.000000

   

The Dolphin Company, LLC

 

USA - Ohio

ADCO Products, LLC

100.000000

   

Tonsan Adhesive, Inc.

 

China

H.B. Fuller Singapore Pte. Ltd.

100.000000

   

Tonsan Suzhou Adhesive Co., Ltd.

 

China

Tonsan Adhesive, Inc.

100.000000

   

WTT Systems, LLC

 

USA - Ohio

Millennium Adhesive Holding, LLC

100.000000

   

 

 

Existing Joint Ventures:

 

●

Sekisui-Fuller Co. Ltd.

 

Schedule 3.01 – 6

--------------------------------------------------------------------------------

 

 

Schedule 3.06

 

Disclosed Matters

 

 

None.

 

 

 

Schedule 3.06 – 1

--------------------------------------------------------------------------------

 

 

Schedule 5.09

 

Certain Mortgaged Properties

 

 

Entity of Record

Address

City

County

State

H.B. Fuller Company

1200 Willow Lake Blvd

St. Paul

Ramsey

MN

H.B. Fuller Company

3450 Labore Road

St. Paul

Ramsey

MN

H.B. Fuller Company

5000 Charter Oak Drive 

Paducah

McCracken

KY

H.B. Fuller Company

417 N.W. 136th St. 

Vancouver

Clark

WA

 

Schedule 5.09 – 1

--------------------------------------------------------------------------------

 

 

Schedule 6.01

 

EXISTING INDEBTEDNESS

(as of October 15, 2020)

 

 

Obligor

USD Equivalent

Obligees

Collateral

Guarantor

H.B. Fuller Brazil, Ltda.

 9,650,025 

Citibank N.A.

None

H.B. Fuller Company

H.B. Fuller Plexbond S/A

2,896,974 

Citibank N.A.

None

H.B. Fuller Company

PT HBFULLER ADHESIVE INDONESIA

 7,063,572 

HSBC Indonesia

None

H.B. Fuller Company

 

Schedule 6.01 – 1

--------------------------------------------------------------------------------

 

 

Schedule 6.02

 

EXISTING LIENS

 

 

Mortgage in favor of Stadtsparkasse Wunstorf on the real property and facility
of Cyberbond Europe GmbH located in Germany to secure outstanding debt of
Cyberbond Europe GmbH in existence prior to the acquisition thereof in the
outstanding principal amount of $442,623.

 

Schedule 6.02 – 1

--------------------------------------------------------------------------------

 

 

Schedule 6.08

 

RESTRICTIVE AGREEMENTS

 

None.

 

Schedule 6.08 – 1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

           

2.

Assignee:

        [and is an Affiliate/Approved Fund of [identify Lender]1]      

3.

Borrower:

H.B. Fuller Company

     

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

--------------------------------------------------------------------------------

 

1 Select as applicable.

 

1

--------------------------------------------------------------------------------

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of October 20, 2020 among
H.B. Fuller Company, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

      6. Assigned Interest:  

 

Aggregate Amount of

Commitment/Loans for all

Lenders

   

Amount of

Commitment/
Loans Assigned

   

Percentage Assigned

of

Commitment/Loans2

 $       $           %  $       $           %  $       $           %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

     

[NAME OF ASSIGNOR]

     

By:

   

 

Name:

Title:

     

ASSIGNEE

     

[NAME OF ASSIGNEE]

     

By:

   

 

Name:

Title:

 

--------------------------------------------------------------------------------

 

2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2

--------------------------------------------------------------------------------

 

 

[Consented to and] Accepted:

     

JPMORGAN CHASE BANK, N.A., as

Administrative Agent[, Swingline Lender and an

Issuing Bank]

 

 

By:

   

 

Name:

Title:

 

 

 

 

[OTHER ISSUING BANKS IF REQUIRED]

 

By:    

          

 

Name:

Title:

 

 

[Consented to:]3

H.B. FULLER COMPANY

 

By:

   

 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

3

--------------------------------------------------------------------------------

 

 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement and under applicable
law, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Collateral Agent, any Co-Lead Arranger, any
Co-Syndication Agent, any Co-Documentation Agent or any other Lender or any of
their respective Related Parties, and (vi) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Collateral Agent, any Co-Lead Arranger, any
Co-Syndication Agent, any Co-Documentation Agent, the Assignor or any other
Lender or any of their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

 

--------------------------------------------------------------------------------

 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

OPINION OF U.S. COUNSEL FOR THE LOAN PARTIES

 

[Attached]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of October 20, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among H.B. Fuller
Company (the “Company”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments under the Credit
Agreement by requesting one or more Lenders to increase the amount of its
Revolving Commitment;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the aggregate Revolving Commitments pursuant to such
Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Revolving Commitment increased by $[__________], thereby making the aggregate
amount of its total Revolving Commitments equal to $[__________].

 

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

--------------------------------------------------------------------------------

 

 

 

[INSERT NAME OF INCREASING LENDER] 

 

 

 

 

 

 

By:

 

 

 

Name:
Title: 

 

 

 

Accepted and agreed to as of the date first written above:

 

H.B. FULLER COMPANY

 

By:

 

 

Name:
Title: 

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

By:

 

 

Name:
Title: 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of October 20, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among H.B. Fuller
Company (the “Company”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Revolving Commitments under the
Credit Agreement subject to the approval of the Company and the Administrative
Agent, by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Revolving Commitment of $[__________].

 

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[___________]

 

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF AUGMENTING LENDER]           By:     Name:
Title:

 

 

Accepted and agreed to as of the date first written above:

 

H.B. FULLER COMPANY

 

By:     Name:
Title:  

 

Acknowledged [and consented to] as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent [, an Issuing Bank and

Swingline Lender]

 

  By:     Name:
Title:      

 

  [OTHER ISSUING BANKS IF REQUIRED]             By:     Name:
Title:      

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

LIST OF CLOSING DOCUMENTS4

 

H.B. FULLER COMPANY

October 20, 2020

 

 

A. LOAN DOCUMENTS

 

1.

Amended and Restated Credit Agreement (the “Credit Agreement”) by and among H.B.
Fuller Company, a Minnesota corporation (the “Company” or the “Borrower”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrower from the Lenders in an initial aggregate
principal amount of $400,000,000.

 

SCHEDULES

 

Schedule 2.01 -- Commitments Schedule 2.02 -- Letter of Credit Commitments
Schedule 2.06 -- Existing Letters of Credit Schedule 3.01 -- Subsidiaries
Schedule 3.06 -- Disclosed Matters Schedule 5.09 -- Certain Mortgaged Properties
Schedule 6.01 -- Existing Indebtedness Schedule 6.02 -- Existing Liens Schedule
6.08 -- Restrictive Agreements

 

EXHIBITS

 

Exhibit A  -- Form of Assignment and Assumption Exhibit B -- Form of Opinion of
Loan Parties’ U.S. Counsel Exhibit C-1 -- Form of Increasing Lender Supplement
Exhibit C-2 -- Form of Augmenting Lender Supplement Exhibit D -- List of Closing
Documents Exhibit E -- [Reserved] Exhibit F -- [Reserved] Exhibit G --
[Reserved] Exhibit H -- Form of Perfection Certificate Exhibit I -- Form of
Perfection Certificate Supplement Exhibit J -- Form of Mortgage

 

    

--------------------------------------------------------------------------------

4 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel

 

--------------------------------------------------------------------------------

 

 

2.

Notes executed by the Company in favor of each of the Lenders, if any, which has
requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3.

Reaffirmation Agreement executed by the Borrower and the initial Subsidiary
Guarantors (collectively with the Borrower, the “Loan Parties”) in favor of the
Administrative Agent and the Collateral Agent.

 

4.

Perfection Certificate executed by each Loan Party in favor of the
Administrative Agent and the Collateral Agent, together with pledged instruments
and allonges, stock certificates, stock powers executed in blank, pledge
instructions and acknowledgments, as appropriate.

 

Schedule 1 -- Legal and Prior Names; Type of Entity; Tax Identification Number;
Jurisdiction of Formation Schedule 2 -- Chief Executive Office; Locations of
Books and Records Schedule 3 -- UCC Financing Statements Schedule 4 -- UCC
Filing Offices Schedule 5 -- Material Real Property; Leases Schedule 6 --
Termination Statements Schedule 7 -- Ownership; Other Equity Interests Schedule
8 -- Instruments; Chattel Paper Schedule 9 -- Intellectual Property Schedule 10
-- Commercial Tort Claims Schedule 11 -- Letter-of-Credit Rights

 

5.

Trademark Security Agreement made by certain of the Loan Parties in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

 

Schedule I     –     Short Particulars of U.S. Trademark Collateral

 

6.

Patent Security Agreement made by certain of the Loan Parties in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

 

Schedule I     –     Short Particulars of U.S. Patent Collateral

 

7.

Subject to Section 5.11 of the Credit Agreement, Certificates of Insurance
listing the Collateral Agent as (x) lender loss payee for the property casualty
insurance policies of the Loan Parties, together with separate lender loss
payable endorsements and (y) additional insured with respect to the liability
insurance of the Loan Parties, together with separate additional insured
endorsements.

 

 

B. UCC DOCUMENTS

 

8.

UCC, tax lien and name variation search reports, and federal intellectual
property search reports, naming each Loan Party from the appropriate offices in
relevant jurisdictions.

 

 

--------------------------------------------------------------------------------

 

 

C. CORPORATE DOCUMENTS

 

9.

Certificate of the Secretary, Assistant Secretary or other authorized officer of
each Loan Party certifying (i) that there have been no changes in the
Certificate of Incorporation or other charter document of such Loan Party, as
attached thereto and as certified as of a recent date by the Secretary of State
(or analogous governmental entity) of the jurisdiction of its organization,
since the date of the certification thereof by such governmental entity, (ii)
the By-Laws or other applicable organizational document, as attached thereto, of
such Loan Party as in effect on the date of such certification, (iii)
resolutions of the Board of Directors or other governing body of such Loan Party
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, and (iv) the names and true signatures of the incumbent
officers of each Loan Party authorized to sign the Loan Documents to which it is
a party, and (in the case of each Borrower) authorized to request a Borrowing or
the issuance of a Letter of Credit under the Credit Agreement.

 

10.

Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 

 

D. OPINION

 

11.

Opinion of Faegre Drinker Biddle & Reath LLP, U.S. counsel for the Loan Parties.

 

 

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

12.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following as of the Effective Date: (i) all of the
representations and warranties of the Company set forth in the Credit Agreement
are true and correct on and as of the Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (ii) no Default or Event of Default
has occurred and is then continuing.

 

13.

Amendment to the Existing Mortgage in respect of the Material Property located
in Paducah, Kentucky.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

[FORM OF]

 

PERFECTION CERTIFICATE

 

October 20, 2020

 

Reference is hereby made to that certain Security Agreement dated as of October
20, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), among H.B. Fuller Company (the “Borrower”), the
other Grantors party thereto as of the date hereof whether originally or by
joinder, supplement or other agreement and signatory hereto (collectively with
the Borrower, the “Companies” and each, a “Company”), the other parties thereto
and JPMorgan Chase Bank, N.A. (“JPM”), as collateral agent thereunder, under
which each Company secures the “Obligations” defined under that certain Amended
and Restated Credit Agreement, dated as of October 20, 2020, among the Borrower,
the lenders from time to time party thereto and JPM, as administrative agent.
Capitalized terms used but not defined herein have the meanings assigned to them
in the Security Agreement, as applicable.

 

I, the undersigned officer of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

 

1.        Names. (a) The exact legal name of each Company, as such name appears
in its respective certificate of incorporation or comparable organizational
document, is set forth in Schedule 1(a). Each Company is the type of entity
disclosed next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is
the Federal Taxpayer Identification Number of each Company and the jurisdiction
of formation of each Company.

 

(b) Set forth in Schedule 1(b) hereto are any other corporate or organizational
names that any Company, or any business or organization to which any Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise at any time in the past five
years, has had in the past five years, together with the date of the relevant
change.

 

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

 

2.        Current Locations. (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.

 

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.

 

3.        UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been filed or prepared for filing in the proper
Uniform Commercial Code filing offices in the jurisdictions identified in
Schedule 4 hereof.

 

 

--------------------------------------------------------------------------------

 

 

4.        Schedule of Filings. Attached hereto as Schedule 4 is a schedule of
the appropriate filing offices for the financing statements attached hereto as
Schedule 3.

 

5.        Real Property. Attached hereto (a) as Schedule 5(a) is a list of all
real property owned by each Company constituting Material Real Property as of
the date hereof and filing offices for Mortgages as of the date hereof and (b)
as Schedule 5(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which any Company is
party as owner, lessor, sublessor, licensor, franchisor or grantor with respect
to any of the real property described on Schedule 5(a).

 

6.        Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.

 

7.        Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 7(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company (other
than the Borrower) and its direct Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 7(b) is each equity investment of
each Company (other than the equity interest set forth on Schedule 7(a)) setting
for the percentage of such equity interest pledged under the Security Agreement.

 

8.        Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8
is a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness held by each
Company as of the date hereof having an aggregate value or face amount in excess
of $5,000,000, including all intercompany notes between or among any two or more
Companies.

 

9.        Intellectual Property. Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s applications and registrations for Patents
and Trademarks (each as defined in the Security Agreement) registered with the
United States Patent and Trademark Office, including the name of the registered
owner and the registration number or application number of each such Patent and
Trademark owned by each Company. Attached hereto as Schedule 9(b) is a schedule
setting forth all of each Company’s United States registered Copyrights and
exclusive Copyright Licenses with respect to United States Copyrights under
which a Company is the licensee (each as defined in the Security Agreement),
including the name of the registered owner and the registration number of each
such Copyright or such Copyright licensed under such Copyright License owned by
each Company.

 

10.      Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $5,000,000, including a brief
description thereof.

 

11.      Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$5,000,000.

 

[The Remainder of this Page has been intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

 

H.B. FULLER COMPANY, as the Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 

 

[SUBSIDIARY GUARANTORS], as a Grantor 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

Perfection Certificate

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

[FORM OF]

 

PERFECTION CERTIFICATE SUPPLEMENT

 

[_____], 20[__]

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of October 20, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among H.B. Fuller Company (the “Borrower”), the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), (b) that certain Security Agreement dated as of October
20, 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) among the Borrower, the
other Grantors from time to time party thereto (collectively with the Borrower,
the “Companies” and each, a “Company”) and JPMorgan Chase Bank, N.A., as
collateral agent, (c) that certain Perfection Certificate dated as of October
20, 2020 (as supplemented by any perfection certificate and/or perfection
certificate supplement delivered prior to the date hereof, the “Prior Perfection
Certificate”), executed by the Companies signatory thereto. Capitalized terms
used but not defined herein have the meanings assigned in the Security
Agreement.

 

I, the undersigned [Treasurer and Secretary] of [_____], a [_____] (the “New
Subsidiary”), do hereby certify on behalf of the New Subsidiary, solely in my
capacity as an officer of the New Subsidiary and not in my individual capacity,
as follows:

 

1.       Names. (a) The exact legal name of the New Subsidiary, as such name
appears in its certificate of incorporation or comparable organizational
document, is set forth in Schedule 1(a). The new Subsidiary is the type of
entity disclosed next to its name in Schedule 1(a). Also set forth in Schedule
1(a) is the Federal Taxpayer Identification Number of the New Subsidiary and the
jurisdiction of formation of the New Subsidiary.

 

(b) Set forth in Schedule 1(b) hereto are any other corporate or organizational
names that the New Subsidiary, or any business or organization to which the New
Subsidiary became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise at any time in the
past five years, has had in the past five years, together with the date of the
relevant change.

 

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by the New Subsidiary. Except as
set forth in Schedule 1(c), the New Subsidiary has not changed its jurisdiction
of organization at any time during the past four months.

 

2.        Current Locations. (a) The chief executive office of the New
Subsidiary is located at the address set forth in Schedule 2(a) hereto.

 

(b) Set forth in Schedule 2(b) are all locations where the New Subsidiary
maintains any material books or records relating to any Collateral.

 

3.        UCC Filings. Financing statements (duly authorized by the New
Subsidiary), including the indications of the collateral, attached as Schedule 3
have been prepared for filing in the proper Uniform Commercial Code filing
offices in the jurisdictions identified in Schedule 4 hereof.

 

 

--------------------------------------------------------------------------------

 

 

4.        Schedule of Filings. Attached hereto as Schedule 4 is a schedule of
the appropriate filing offices for the financing statements attached hereto as
Schedule 3.

 

5.       Real Property. Attached hereto (a) as Schedule 5(a) is a list of all
real property owned by the New Subsidiary constituting Material Real Property as
of the date hereof and filing offices for Mortgages as of the date hereof and
(b) as Schedule 5(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which the New Subsidiary
is party as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 5(a).

 

6.      Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.

 

7.        Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 7(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of the New Subsidiary and
its direct Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 7(b) is each equity investment of the New Subsidiary (other
than the equity interest set forth on Schedule 7(a)) setting for the percentage
of such equity interest pledged under the Security Agreement.

 

8.        Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8
is a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness held by the
New Subsidiary as of the date hereof having an aggregate value or face amount in
excess of $5,000,000, including all intercompany notes between or among any two
or more of the Companies and the New Subsidiary.

 

9.       Intellectual Property. Attached hereto as Schedule 9(a) is a schedule
setting forth all of the New Subsidiary’s applications and registrations for
Patents and Trademarks (each as defined in the Security Agreement) registered
with the United States Patent and Trademark Office, including the name of the
registered owner and the registration number or application number of each such
Patent and Trademark owned by the New Subsidiary. Attached hereto as Schedule
9(b) is a schedule setting forth all of the New Subsidiary’s United States
registered Copyrights and exclusive Copyright Licenses with respect to United
States Copyrights under which the New Subsidiary is the licensee (each as
defined in the Security Agreement), including the name of the registered owner
and the registration number of each such Copyright or such Copyright licensed
under such Copyright License owned by the New Subsidiary.

 

10.      Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by the New Subsidiary in excess of $5,000,000, including a brief
description thereof.

 

11.      Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of the New Subsidiary, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$5,000,000.

 

[The Remainder of this Page has been intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate
Supplement as of the date first above written.

 

 

[NEW SUBSIDIARY], as the New Subsidiary 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

FORM OF MORTGAGE5

 

  Subject to local counsel review and comment6

 

 


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

[______]
[______]
[______]
Attn: [______]

 

 

 

[______], as Mortgagor
To
JPMORGAN CHASE BANK, N.A.,
AS COLLATERAL AGENT, as Mortgagee

 

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

Dated: [_______]     Location: [_______]   [_______]   [_______]   [_______]    
County: [_______]     Property Identification Number(s): [_______]   [_______]  
[_______]   [_______]    

 

 

 

 

--------------------------------------------------------------------------------

 

5 To be converted to a form of Deed of Trust for Deed of Trust states.

 

6 Mortgage to be capped in states with mortgage registry taxes or allocated as
provided by local law.  [In addition, in states with mortgage registry taxes a
single mortgage will secure both the revolving facility and the Term B facility
to the extent feasible.]  To make appropriate changes to this form to reflect
both sets of obligations.

 

 

--------------------------------------------------------------------------------

 

 

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

This [OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Mortgage”), executed on the acknowledgment date of the
signature hereto and effective as of [_______], (the “Effective Date”), is made
by [_____], a [_____] (“Mortgagor”)7, whose address is [_______], in favor of
JPMorgan Chase Bank, N.A. (“JPM”), whose address is c/o JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 10 South Dearborn L2, Chicago, Illinois
60603, Attention of [______], as Collateral Agent (as each such term is defined
in the Credit Agreement, which is hereinafter defined) (JPM, in such capacity,
“Mortgagee”). References to this “Mortgage” shall mean this instrument and any
and all renewals, modifications, amendments, supplements, extensions,
consolidations, substitutions, spreaders and replacements of this instrument.

 

Background

 

A.      Mortgagor is the fee owner of that certain parcel of real property
described on Exhibit A attached hereto and made a part hereof (the “Land”) and
all of the buildings, improvements, structures and fixtures now or subsequently
located on the Land (collectively, the “Improvements”; the Land and the
Improvements being hereinafter collectively referred to as the “Real Estate”).

 

B.      All capitalized terms used herein but not defined herein shall have the
respective meanings ascribed to them in that certain Amended and Restated Credit
Agreement, dated as of October 20, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Revolver
Credit Agreement”) by and among H.B. Fuller Company, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. H.B.
Fuller Company entered into that certain Term Loan Credit Agreement, dated as of
October 20, 2017, by and among H.B. Fuller Company, Morgan Stanley Senior
Funding, Inc., as Administrative Agent, JPMorgan Chase Bank, N.A., as Collateral
Agent, and the Lenders from time to time party thereto (as may be further
amended, supplemented, restated, substituted, replaced or otherwise modified
from time to time, the “Term Loan Credit Agreement”; together with the Revolver
Credit Agreement, the “Credit Agreement”). References in this Mortgage to a
“Default” shall have the meaning assigned thereto in the Credit Agreement and
shall include any failure of Mortgagor to fulfill any of its obligations under
this Mortgage. References in this Mortgage to an “Event of Default” shall have
the meaning assigned thereto in the Credit Agreement and shall include any
Default under this Mortgage which is not cured or waived within 30 days.

 

C.      (A) Under the Revolver Credit Agreement, (i) Mortgagor executed and
delivered to the Administrative Agent that certain Security Agreement dated as
of October 20, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Revolver Security Agreement”), among
Mortgagor, the other Grantors from time to time party thereto and the
Administrative Agent and (ii) is required to enter into and deliver this
Mortgage to secure the Obligations and (B) under the Term Loan Agreement, (i)
Mortgagor executed and delivered to Morgan Stanley Senior Funding, Inc. that
certain Security Agreement dated as of October 20, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Security Agreement”; and together with the Revolver Security
Agreement, the “Security Agreement”) among Mortgagor, the other Grantors from
time to time party thereto and Mortgagee, as the Collateral Agent thereunder and
(ii) is required to enter into and deliver this Mortgage to secure the
Obligations. Capitalized terms used in this Mortgage (including in the recitals
hereto), but not otherwise defined herein, are defined in, or are defined by
reference in, the Credit Agreement, and if not defined therein, then in the
Security Agreement (as applicable), and have the same meanings herein as
therein.

 

 

--------------------------------------------------------------------------------

 

7 To be updated for appropriate Mortgagor, if applicable.

 

- 1 -

--------------------------------------------------------------------------------

 

 

[THIS MORTGAGE CONSTITUTES AN “OPEN-END MORTGAGE” UNDER THE APPLICABLE LAWS OF
THE STATE OF [_____] AND SECURES OBLIGATIONS THAT INCLUDE FUTURE AND/OR
REVOLVING ADVANCES MADE PURSUANT TO THE CREDIT AGREEMENT. THE TOTAL AMOUNT OF
THE PRINCIPAL INDEBTEDNESS THAT MAY BE SECURED BY THIS MORTGAGE MAY INCREASE OR
DECREASE FROM TIME TO TIME, BUT THE TOTAL UNPAID PRINCIPAL BALANCE SO SECURED AT
ANY ONE TIME SHALL NOT EXCEED $[___________] PLUS INTEREST THEREON, COLLECTION
COSTS, SUMS ADVANCED FOR THE PAYMENT OF TAXES, ASSESSMENTS, MAINTENANCE AND
REPAIR CHARGES, INSURANCE PREMIUMS AND ANY OTHER COSTS AND OBLIGATIONS INCURRED
TO PROTECT THE SECURITY ENCUMBERED HEREBY OR THE LIEN OF THIS MORTGAGE,
REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY MORTGAGEE BY REASON
OF ANY EVENT OF DEFAULT BY MORTGAGOR UNDER THE TERMS OF THIS MORTGAGE, WITH
INTEREST ON ANY SUCH ADVANCES AND DISBURSEMENTS, TOGETHER WITH ALL OTHER SUMS
SECURED HEREBY.

 

THIS MORTGAGE COVERS FIXTURES AND IS INTENDED FOR FILING WITH THE RECORDER OF
DEEDS FOR [_______] COUNTY, [STATE].]

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the Obligations, MORTGAGOR
HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND HEREBY
MORTGAGES AND BARGAINS, WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO
MORTGAGEE, AS ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WITH
MORTGAGE COVENANTS AND WITH POWER OF SALE, subject to Liens not prohibited by
Section 6.02 of the Credit Agreement:

 

(A)   all right, title and interest of Mortgagor in and to the Land;

 

(B)   all right, title and interest of Mortgagor in and to the Real Estate;

 

(C)   all right, title and interest of Mortgagor in, to and under all easements,
rights of way, strips and gores of land, streets, ways, alleys, passages, sewer
rights, waters, water courses, water and riparian rights, oil and gas rights,
development rights, air rights, mineral rights and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
issues, profits and revenue thereof and all land lying in the bed of any street,
road or avenue, in front of or adjoining the Real Estate to the center line
thereof;

 

- 2 -

--------------------------------------------------------------------------------

 

 

(D)  all right, title and interest of Mortgagor in and to all of the fixtures,
chattels, business machines, machinery, apparatus, equipment, movable
appliances, furnishings, fittings and articles of personal property of every
kind and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts, and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air- cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D) being
referred to as the “Equipment”);

 

(E)   all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

 

(F)   all right, title and interest of Mortgagor, as lessor, ground lessor,
licensor, or sublessor, in, to and under all leases, subleases, underlettings,
concession agreements, licenses and other occupancy agreements relating to the
use or occupancy of the Real Estate or the Equipment, now existing or
subsequently entered into by Mortgagor and whether written or oral and all
guarantees of any of the foregoing (collectively, as any of the foregoing may be
amended, restated, extended, renewed or modified from time to time, a “Lease” or
the “Leases”), and all rights of Mortgagor in respect of cash and securities
deposited thereunder and the right to receive and collect the revenues, income,
rents, issues and profits thereof, together with all other rents, royalties,
issues, profits, revenue, income and other benefits arising from the use and
enjoyment of the Mortgaged Property (as defined below) (collectively, the
“Rents”);

 

(G)  all right, title and interest of Mortgagor in and to all trade names,
trademarks, logos, copyrights, good will, and books and records relating solely
to the operation of the Real Estate, the Leases, or the Equipment, and all
general intangibles related to the operation of the Improvements, now existing
or hereafter arising;

 

(H)   all right, title and interest of Mortgagor in and to all unearned premiums
under insurance policies now or subsequently obtained by Mortgagor relating to
the Real Estate or Equipment and Mortgagor’s interest in and to all proceeds of
any such insurance policies relating solely to the Real Estate or Equipment
(including title insurance policies) including the right to collect and receive
such proceeds, subject to the provisions relating to insurance generally set
forth below and in the other Loan Documents; and, including the interest payable
thereon and the right to collect and receive the same, made to the present or
any subsequent owner of the Real Estate or Equipment for the taking by eminent
domain, condemnation or otherwise, of all or any part of the Real Estate or
Equipment;

 

(I)   all right, title and interest of Mortgagor in and to (i) all contracts
from time to time executed by Mortgagor or any manager or agent on its behalf
relating solely to the ownership, construction, design, maintenance, repair,
operation, management, sale or financing of the Real Estate or Equipment and all
agreements relating to the purchase or lease of any portion of the Real Estate
or any property which is adjacent or peripheral to the Real Estate, together
with the right to exercise such options and all leases of Equipment, (ii) all
consents, licenses, building permits, entitlements, certificates of occupancy
and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or Equipment, (iii) all
warranties and guaranties relating to the construction, completion, occupancy,
use or operation of the Real Estate or Equipment, and (iv) all drawings, plans,
specifications and similar or related items relating to the Real Estate,
excluding the Excluded Property of the type described in clause (f) of such
definition under the Credit Agreement;

 

- 3 -

--------------------------------------------------------------------------------

 

 

(J)    all right, title and interest of Mortgagor in and to any and all refunds
of real estate taxes, monies now or subsequently on deposit for the payment of
real estate taxes or special assessments against the Real Estate or for the
payment of premiums on insurance policies covering the foregoing property or
otherwise on deposit with or held by Mortgagee as provided in this Mortgage or
the other Loan Documents; all capital, operating, reserve or similar accounts
held by or on behalf of Mortgagor and related to the operation of the Mortgaged
Property, whether now existing or hereafter arising; and all monies held in any
of the foregoing accounts and any certificates or instruments related to or
evidencing such accounts; and

 

(K)   all proceeds, both cash and noncash, of the foregoing;

 

(all of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (A)
through (E) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (A) through (K) are collectively referred to as the
“Mortgaged Property”); provided that notwithstanding anything to the contrary in
this Mortgage or any other Loan Document, this Mortgage shall not constitute a
grant of a lien over or security interest in or a mortgage, bargain, warrant,
grant, assignment, transfer or set over to Mortgagee of (and the terms “Land,”
“Improvements,” “Real Estate,” “Equipment,” “Lease,” “Leases,” “Rents,”
“Premises” and “Mortgaged Property” shall not include) any Excluded Property
(other than the Excluded Property of the type described in clause (g) of such
definition under the Credit Agreement); and provided further that
notwithstanding (i) this Mortgage does not constitute a Permitted Mortgage and
(ii) any provision of this Mortgage or any other Loan Document to the contrary,
if and to the extent the Mortgaged Property constitutes or includes any
Restricted Property (as defined below), this Mortgage shall not secure such
Obligations to the extent that (a) the amount of such Obligations, together with
the amount of all other CNTA Covered Indebtedness, would at any time exceed the
CNTA Limit; provided that, for the avoidance of doubt, only such excess amount
shall not be secured by the lien created by this Mortgage, or (b) the grant of
the lien created by this Mortgage would otherwise require any notes issued
pursuant to the 2017 Indenture to be equally and ratably secured with the
Obligations. As used herein, “Restricted Property” means, with respect to any
Obligation, any assets constituting a Principal Property when such Obligations
are incurred;

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns, for the uses and purposes
set forth, until the Obligations are fully paid and performed, or as provided in
Section 37 hereof.

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

 

Payment of Mortgagor Obligations. Mortgagor shall pay and perform the
Obligations at the times and places and in the manner specified in the Loan
Documents.

 

Covenants from Other Loan Documents. All of the covenants and agreements of
Mortgagor contained in the Loan Documents are incorporated herein by reference;
provided, however, notices made by Mortgagor pursuant to Section 5.02 of the
Credit Agreement shall be deemed delivered hereunder.

 

- 4 -

--------------------------------------------------------------------------------

 

 

Lien Law Compliance. Mortgagor shall preserve and protect the lien and security
interest status, subject to Liens not prohibited by Section 6.02 of the Credit
Agreement, of this Mortgage.

 

Condemnation Awards and Insurance Proceeds. Mortgagor assigns all awards and
compensation to which it is entitled for any condemnation, eminent domain or
other taking, or any purchase in lieu thereof, to Mortgagee and authorizes
Mortgagee to collect and receive such awards and compensation and to give proper
receipts and acquittances therefor, in accordance with, and to the extent
required by, the terms of the Credit Agreement. In accordance with, and to the
extent required by, the terms of the Credit Agreement, Mortgagor assigns to
Mortgagee all proceeds of any insurance policies insuring against loss or damage
to the Mortgaged Property, subject to the terms of the Credit Agreement. In
accordance with, and to the extent required by, the terms of the Credit
Agreement, Mortgagor authorizes Mortgagee to collect and receive such proceeds
and authorizes and directs the issuer of each such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, subject to the terms of the Credit Agreement.

 

Casualty Events. Mortgagor shall promptly notify Mortgagee in writing of any
Casualty Event (as hereinafter defined). As used herein, “Casualty Event” means
any loss of title (other than through a consensual conveyance, sale, lease,
sublease, exclusive license, exclusive sublicense, assignment, transfer,
exchange or other disposition of the Mortgaged Property) or any material loss of
or damage to or destruction of, or any condemnation or other taking (including
by any governmental authority) of, the Mortgaged Property, including, without
limitation, the temporary requisition of the use or occupancy of all or any part
of the Mortgaged Property or any part thereof by any governmental authority, or
any settlement in lieu thereof.

 

Due on Sale. Mortgagor shall not sell, transfer, or otherwise dispose of all or
any part of the Mortgaged Property or any interest therein except as permitted
by the Credit Agreement.

 

Mortgagee’s Rights of Cure. At its option, Mortgagee may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Mortgaged Property and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Mortgaged Property to the extent Mortgagor
fails to do so as required by the Credit Agreement, this Mortgage or any other
Loan Document and within a reasonable period of time after Mortgagee has
requested in writing that Mortgagor do so. Any and all reasonable amounts so
expended by Mortgagee pursuant to this Section 7 shall be reimbursed by
Mortgagor within fifteen (15) Business Days after demand for any payment made in
respect of such amounts that are due and payable or any reasonable expense
incurred by Mortgagee pursuant to the foregoing authorization in accordance with
Section 5.03 of the Security Agreement. Nothing in this paragraph shall be
interpreted as excusing Mortgagor from the performance of, or imposing any
obligation on Mortgagee or any Secured Party to cure or perform, any covenants
or other promises of Mortgagor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents. If, at the time Mortgagee elects to
so cure or perform such covenants or other promises of Mortgagor pursuant to
this Section 7, Mortgagee shall hold any insurance or condemnation proceeds or
other sums pursuant to this Mortgage or any other Loan Document, and Mortgagee
may, at its option and upon written notice to Mortgagor, apply such funds
pursuant to this Section 7, in such order as it deems appropriate, to the
payment of all costs of such cure, notwithstanding anything to the contrary
elsewhere contained in the Loan Documents, in lieu of advancing its own funds
for such purpose. If Mortgagee has advanced its own funds to so cure or perform
such covenants or other promises of Mortgagor, Mortgagee shall have the right,
at any time that any such advances remain unpaid, without notice to Mortgagor,
to apply any proceeds, escrows or other sums then held by Mortgagee pursuant to
this Mortgage or any other Loan Document, notwithstanding anything to the
contrary elsewhere contained in the Loan Documents, to the payment of such
advances and all outstanding and unpaid interest, if any, thereon. Upon demand
by Mortgagee, Mortgagor shall promptly replenish the amount of any proceeds,
escrows or other sums so applied by Mortgagee so that Mortgagee shall thereafter
hold the same amount of proceeds, escrows and other sums which Mortgagee would
have held but for the exercise of the rights granted to Mortgagee in this
Section 7.

 

- 5 -

--------------------------------------------------------------------------------

 

 

Future Advances. Mortgagee may, but shall not be obligated to, make such
additional advances and readvances to Mortgagor from time to time and said
advances and readvances shall become part of the Obligations secured hereby to
the fullest extent permitted by law and to the same extent and with the same
priority of lien as if such future advances and readvances were made on the
effective date of the Credit Agreement.

 

Reimbursement of Expenses.

 

The parties hereto agree that Mortgagee shall be entitled to reimbursement of
its reasonable and documented out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 9.03 of
the Credit Agreement; provided that each reference therein to a “Borrower” shall
be deemed to be a reference to a “Mortgagor”.

 

Any such amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Collateral Documents. The provisions of this
Section 9 shall remain operative and in full force and effect regardless of the
termination of this Mortgage or any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Mortgage or any
other Loan Document, or any investigation made by or on behalf of Mortgagee or
any other Secured Party.

 

After-Acquired Property. Any greater or additional estate in the Mortgaged
Property which is hereafter acquired by Mortgagor which, by the terms hereof, is
required or intended to be subjected to the lien of this Mortgage shall,
immediately upon the acquisition thereof by Mortgagor, and without any further
mortgage, conveyance, assignment or transfer, become subject to the lien of this
Mortgage.

 

Bankruptcy Related Provisions.

 

Without limiting the generality of any provision of this Mortgage, if a
proceeding under Chapter 11 of Title 11 of the United States Code (as amended,
the “Bankruptcy Code”) is commenced by or against Mortgagor, then, pursuant to
Section 552(b)(2) of said Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by Mortgagor after the
commencement of the case and such Rents shall constitute cash collateral under
Section 363(a) of said Bankruptcy Code.

 

During the continuance of any Event of Default, Mortgagee shall have the right,
but shall not be obligated, to file, in its own name or on behalf of Mortgagor,
any proof of claim or any bankruptcy or insolvency proceeding in which the
debtor is a lessee under a Lease or a guarantor thereof.

 

Appointment of Receiver. Mortgagee, in any action to foreclose this Mortgage, or
upon the occurrence and during the continuance of an Event of Default, shall be
at liberty, but under no obligation, to apply for the appointment of a receiver
of the rents and profits and the Premises without notice, and Mortgagee shall be
entitled, to the fullest extent permitted by applicable law, to the appointment
of such receiver as a matter of right, without consideration of the value of the
Premises as security for the amounts due Mortgagee or the solvency of any person
or corporation liable for the payment of such amounts.

 

- 6 -

--------------------------------------------------------------------------------

 

 

Right of Entry. On demand during the continuation of an Event of Default and to
the fullest extent permitted by applicable law, Mortgagee, personally or by its
agents and attorneys, may enter upon the Premises, and exclude Mortgagor and its
agents and servants wholly therefrom, without liability for trespass, damages or
otherwise, and take possession of all books, records and accounts relating
thereto and all other items constituting the Premises, and Mortgagor agrees to
surrender possession of the Premises including such books, records and accounts
to Mortgagee; and having and holding the same may use, operate, manage,
preserve, control and otherwise deal therewith and conduct the business thereof,
either personally or by its superintendents, managers, agents, servants,
attorneys or receivers, without interference from Mortgagor; and upon each such
entry and from time to time thereafter may, at the expense of Mortgagor, without
interference by Mortgagor and as Mortgagee may deem advisable, maintain, restore
and keep secure the Premises, insure or reinsure the Premises, make all
necessary or proper repairs, renewals, replacements, alterations, additions,
betterments and improvements thereto and thereon and in every such case in
connection with the foregoing have the right to exercise all rights and powers
of Mortgagor with respect to the Premises, either in Mortgagor’s name or
otherwise; and Mortgagee shall be entitled to collect and receive all earnings,
revenues, rents, issues, profits and income of the Premises and every part
thereof; and in furtherance of such right Mortgagee may, subject as above
stated, collect the rents payable under all leases of the Premises directly from
the lessees thereunder upon notice to each such lessee that an Event of Default
exists accompanied by a demand on such lessee for the payment to Mortgagee of
all rents due and to become due under its lease in accordance with this
Mortgage, and Mortgagor for the benefit of Mortgagee and each such lessee,
hereby covenants and agrees that such lessee shall be under no duty to question
the accuracy of Mortgagee’s statement of Event of Default and shall
unequivocally be authorized to pay said rents to Mortgagee without regard to the
truth of Mortgagee’s statement of Event of Default and notwithstanding notices
from Mortgagor disputing the existence of an Event of Default, with the result
that the payment of rent by such lessee to Mortgagee pursuant to such demand
shall constitute performance in full of such lessee’s obligation under its lease
for the payment of rents by such lessee to Mortgagor; and after deducting the
reasonable and documented out-of-pocket expenses of conducting the business
thereof and of all maintenance, repairs, renewals, replacements, alterations,
additions, betterments and improvements and amounts necessary to pay for taxes,
assessments, insurance and other proper charges upon the Premises or any part
thereof, as well as reasonable compensation for the service contractors and
employees by it engaged and employed, Mortgagee shall apply the moneys arising
as aforesaid, but subject as aforesaid, to the Obligations secured herein in
such order as Mortgagee shall determine in its discretion, subject to and in
accordance with the Security Agreement. To the extent any expenses incurred by
Mortgagee pursuant to the terms of this Section 13 exceed the amounts so
collected by Mortgagee, all such excess amounts shall bear interest at the
default rate set forth in Section 2.13(c) of the Credit Agreement (the “Default
Rate”) from the date of incurrence until the date of reimbursement and shall
constitute Obligations secured hereby. Nothing in this Section 13 shall
constitute a limitation on the rights granted to Mortgagee under this Mortgage.
For the purpose of carrying out the provisions of this Section 13, Mortgagor
hereby constitutes and appoints Mortgagee the true and lawful attorney-in-fact
of Mortgagor, which appointment is irrevocable and shall be deemed to be coupled
with an interest, in Mortgagor’s name and stead, to do and perform, from time to
time, any and all actions necessary and incidental to such purpose and does by
these presents ratify and confirm any and all actions of said attorney-in-fact
in and with respect to the Premises.

 

UCC. Upon the occurrence and during the continuance of any Event of Default,
Mortgagee shall have the right to take all actions permitted under the Uniform
Commercial Code as enacted in the state where the Premises are located (the
“UCC”).

 

- 7 -

--------------------------------------------------------------------------------

 

 

All Legal and Equitable Remedies.8 Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the right from time to
time to enforce any legal or equitable remedy against Mortgagor including
specific performance of any of the provisions contained in any of the Loan
Documents and to sue for any sums whether interest, damages for failure to pay
principal or any installment thereof, taxes, installments of principal, or any
other sums required to be paid under the terms of this Mortgage, as the same
become due, without regard to whether or not the principal sum secured or any
other sums secured by this Mortgage and the other Loan Documents shall be due
and without prejudice to the right of Mortgagee thereafter to enforce any
appropriate remedy against Mortgagor including an action of foreclosure, or any
other action available hereunder or pursuant to applicable law.

 

Foreclosure and Sale.

 

Upon the occurrence and during the continuance of an Event of Default:

 

Mortgagee shall have the right to proceed against all real and personal property
constituting the Mortgaged Property or any part thereof or interest therein by
foreclosure, including, without limitation, non-judicial foreclosure (to the
extent permitted by and in accordance with applicable law), public or private
sale, judicial foreclosure or otherwise as may be permitted by the laws of the
state where the Premises are located;

 

Mortgagor hereby waives any right it may have to require the marshaling of its
assets; and

 

Mortgagee shall have the right to foreclose and/or sell the Premises in its
entirety or any part thereof or interest therein as Mortgagee in its sole and
absolute discretion shall determine, in one or more sales in such order and
priority as Mortgagee may in its sole and absolute discretion deem necessary or
advisable.

 

All sums realized from any such foreclosure or sale, less all reasonable and
documented out-of-pocket costs and expenses of such sale, shall be applied as
provided in Section 16(c) hereof. If, following any such sale, any Obligations
secured hereby, whether or not then due and payable, shall remain unpaid or
unsatisfied in any respect, the Loan Documents and all Obligations of Mortgagor
thereunder shall continue in full force and effect until such unpaid and
unsatisfied Obligations are fully paid and satisfied as therein provided, or as
provided in Section 37 hereof.

 

Upon the completion of any sale or sales made or caused by Mortgagee pursuant to
Section 16(a) hereof:

 

Mortgagor or an officer of any court empowered to do so shall execute and
deliver to the accepted purchaser or purchasers a good and sufficient
instrument, or good and sufficient instruments, conveying, assigning and
transferring all estate, right, title and interest in and to the property and
rights sold;

 

Mortgagor hereby irrevocably appoints Mortgagee as Mortgagor’s true and lawful
attorney in fact, coupled with an interest, in Mortgagor’s name and stead, to
make all necessary conveyances, assignments, transfers and deliveries of the
Premises and rights so sold;

 

 

--------------------------------------------------------------------------------

 

8 All remedial provisions are subject to local counsel review and comment.

 

- 8 -

--------------------------------------------------------------------------------

 

 

Mortgagee may execute all necessary instruments of conveyance, assignment and
transfer and may substitute one or more persons with like power;

 

Mortgagor hereby ratifies and confirms all that Mortgagor’s said attorney or
such substitutes(s) shall lawfully do by virtue hereof;

 

Mortgagor, if requested by Mortgagee, shall ratify and confirm any such sale or
sales by executing and delivering to Mortgagee or to such purchaser or
purchasers all such instruments as may be necessary, for such purpose, and as
may be designated in such request;

 

Any such sale or sales made under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, shall operate to divest all the
estate, right, title, interest, claim and demand whatsoever, whether at law or
in equity, of Mortgagor in and to the properties and rights so sold, and shall
be a perpetual bar both at law and in equity against Mortgagor and against any
and all persons claiming or who may claim the same, or any part thereof from,
through or under Mortgagor.

 

The purchase money, proceeds or avails of any such sale or sales made pursuant
to Section 16(a) hereof, together with any other sums which then may be held by
Mortgagee under this Mortgage, shall be applied, in accordance with the Security
Agreement, Credit Agreement [and the Intercreditor Agreement].

 

Upon any sale or sales under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, Mortgagee may bid for and acquire,
provided it is the highest responsive bidder, the Mortgaged Property or any part
thereof and in lieu of paying cash in whole or in part therefor may make
settlement for the purchase price by crediting upon the Obligations secured
hereby the net sales price after deducting therefrom the reasonable and
documented out-of-pocket expenses of the sale and the costs of the action and
any other sums which Mortgagee is authorized to deduct under this Mortgage.

 

Upon the occurrence and during the continuance of an Event of Default, Mortgagee
may from time to time, if permitted by law, take action to recover any sums,
whether interest, principal or any other sums, required to be paid under this
Mortgage or any other Loan Documents as the same become due, without prejudice
to the right of Mortgagee thereafter to bring an action of foreclosure, or any
other action available upon an Event of Default. Mortgagee may also foreclose
this Mortgage for any sums due under this Mortgage or any other Loan Document
and the lien of this Mortgage shall continue to secure the balance of the
Obligations and the interest hereon not then due, until released as provided in
Section 37 hereof.

 

Rights Pertaining to Sales. Subject to the provisions or other requirements of
law and except as otherwise provided herein and in the other Loan Documents, the
following provisions shall apply to any sale or sales of all or any portion of
the Mortgaged Property under or by virtue of Section 16:

 

Mortgagee may conduct any number of sales of the Mortgaged Property from time to
time. The power of sale set forth in Section 16 above shall not be exhausted by
any one or more such sales as to any part of the Mortgaged Property which shall
not have been sold, nor by any sale which is not completed or is defective in
Mortgagee’s opinion, until the Obligations shall have been paid in full, or as
provided in Section 37 hereof.

 

Any sale may be postponed or adjourned by public announcement at the time and
place appointed for such sale or for such postponed or adjourned sale without
further notice. Without limiting the foregoing, in case Mortgagee shall have
proceeded to enforce any right or remedy under this Mortgage by receiver, entry
or otherwise, and such proceedings have been discontinued or abandoned for any
such reason or shall have been determined adversely to Mortgagee, then in every
such case Mortgagor and Mortgagee shall be restored to their former positions
and rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been instituted.

 

- 9 -

--------------------------------------------------------------------------------

 

 

After each sale, Mortgagee or an officer of any court empowered to do so shall
execute and deliver to the purchaser or purchasers at such sale a good and
sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Mortgagor in and to the property
and rights sold and shall receive the proceeds of said sale or sales and apply
the same as provided in Section 16(c). Mortgagee is hereby appointed the true
and lawful attorney-in-fact of Mortgagor, which appointment is irrevocable and
shall be deemed to be coupled with an interest, in Mortgagor’s name and stead,
to make all necessary conveyances, assignments, transfers and deliveries of the
property and rights so sold, and for that purpose Mortgagee may execute all
necessary instruments of conveyance, assignment, transfer and delivery, and may
substitute one or more persons with like power, Mortgagor hereby ratifying and
confirming all that said attorney or such substitute or substitutes shall
lawfully do by virtue thereof. Nevertheless, Mortgagor, if requested by
Mortgagee, shall ratify and confirm any such sale or sales by executing and
delivering to Mortgagee or such purchaser or purchasers all such instruments as
may be advisable, in Mortgagee’s reasonable judgment, for the purposes as may be
designated in such request.

 

The receipt by Mortgagee of the purchase money paid at any such sale, or the
receipt of any other person authorized to receive the same, shall be sufficient
discharge therefor to any purchaser of any property or rights sold as aforesaid,
and no such purchaser, or its representatives, grantees or assigns, after paying
such purchase price and receiving such receipt, shall be bound to see to the
application of such purchase price or any part thereof upon or for any trust or
purpose of this Mortgage or, in any manner whatsoever, be answerable for any
loss, misapplication or nonapplication of any such purchase money, or part
thereof, or be bound to inquire as to the authorization, necessity, expediency
or regularity of any such sale.

 

Any such sale or sales shall operate to divest all of the estate, right, title,
interest, claim and demand whatsoever, whether at law or in equity, of Mortgagor
in and to the properties and rights so sold, and shall be a perpetual bar both
at law and in equity against Mortgagor and any and all persons claiming or who
may claim the same, or any part thereof or any interest therein, by, through or
under Mortgagor to the fullest extent permitted by applicable law.

 

Upon any such sale or sales, Mortgagee may bid for and acquire, provided it is
the highest responsive bidder, the Mortgaged Property and, in lieu of paying
cash therefor, may make settlement for the purchase price by crediting against
the Obligations the amount of the bid made therefor, after deducting therefrom
the reasonable and documented out-of-pocket expenses of the sale, the cost of
any enforcement proceeding hereunder, and any other sums which Mortgagee is
authorized to deduct under the terms hereof, to the extent necessary to satisfy
such bid.

 

In the event that Mortgagor, or any person claiming by, through or under
Mortgagor, shall transfer or refuse or fail to surrender possession of the
Mortgaged Property after any sale thereof, then Mortgagor, or such person, shall
be deemed a tenant at sufferance of the purchaser at such sale, subject to
eviction● by means of forcible entry and unlawful detainer proceedings, or
subject to any other right or remedy available hereunder or under applicable
law.

 

Upon the foreclosure of this Mortgage, any Leases then existing shall not be
destroyed or terminated as a result of such foreclosure unless Mortgagee or any
purchaser at a foreclosure sale shall so elect by notice to the lessee in
question.

 

- 10 -

--------------------------------------------------------------------------------

 

 

Expenses. In any proceeding, judicial or otherwise (to the extent permitted by
applicable law), to foreclose this Mortgage or enforce any other remedy of
Mortgagee under the Loan Documents, there shall be allowed and included as an
addition to and a part of the Obligations in the decree for sale or other
judgment or decree all reasonable and documented out-of-pocket expenditures and
expenses which may be paid or incurred in connection with the exercise by
Mortgagee of any of its rights and remedies provided herein or any comparable
provision of any other Loan Document, together with interest thereon at the
Default Rate from the date such expense is incurred, and the same shall be part
of the Obligations and shall be secured by this Mortgage.

 

Additional Provisions as to Remedies.

 

Without affecting the lien or charge of this Mortgage upon any portion of the
Mortgaged Property not then or theretofore released as security for the full
amount of the Obligations, Mortgagee may, from time to time and without notice,
agree to  release any person liable for the Obligations, extend the maturity or
alter any of the terms of the Loans or any guaranty thereof, grant other
indulgences, release or reconvey, or cause to be released or reconveyed at any
time at Mortgagee’s option any parcel, portion or all of the Mortgaged Property,
take or release any other or additional security for any obligation herein
mentioned, or make compositions or other arrangements with debtors in relation
thereto.

 

Neither the acceptance of this Mortgage nor its enforcement, shall prejudice or
in any manner affect Mortgagee’s right to realize upon or enforce any other
security now or hereafter held by Mortgagee, it being agreed that Mortgagee
shall be entitled to enforce this Mortgage and any other security now or
hereafter held by Mortgagee in such order and manner as Mortgagee may determine
in its absolute discretion.

 

No remedy herein conferred upon or reserved to Mortgagee is intended to be
exclusive of any other remedy herein or by law provided or permitted, but each
shall be separate, distinct and cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute. Every power or remedy given by any of the Loan Documents to
Mortgagee or to which it may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee, and no act of Mortgagee shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision.

 

No action by Mortgagee in the enforcement of any rights or remedies under this
Mortgage or any other Loan Document or otherwise at law or equity shall be
deemed to cure any Event of Default.

 

If Mortgagee shall have proceeded to invoke any right or remedy permitted under
the Loan Documents, Mortgagee shall have the unqualified right thereafter to
elect to discontinue or abandon such right or remedy for any reason, and in such
event Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Mortgaged Property, and
otherwise, and the rights and remedies of Mortgage shall continue as if the
right or remedy had not been invoked, but no such discontinuance or abandonment
shall waive any Event of Default that may then exist or the right of Mortgagee
thereafter to exercise any right or remedy under the Loan Documents for such
Event of Default.

 

- 11 -

--------------------------------------------------------------------------------

 

 

Mortgagor’s Waiver of Rights. To the fullest extent permitted by law, Mortgagor
waives the benefit of all laws now existing or that may subsequently be enacted
providing for  any appraisement before sale of the Mortgaged Property, any
extension of the time for the enforcement of the collection of the Obligations
or the creation or extension of a period of redemption from any sale made in
collecting such debt, exemption of the Mortgaged Property from attachment, levy
or sale under execution or exemption from civil process, and  any right to a
marshalling of assets. To the full extent Mortgagor may do so, Mortgagor agrees
that Mortgagor shall not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, exemption, extension or redemption, or requiring
foreclosure of this Mortgage before exercising any other remedy granted
hereunder and Mortgagor, for Mortgagor and its successors and assigns, and for
any and all persons ever claiming any interest in the Mortgaged Property, to the
extent permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the secured Obligations and marshalling in the event of
foreclosure of the liens hereby created. To the fullest extent of the law,
Mortgagor hereby waives any defense to the recovery by Mortgagee against
Mortgagor or the Mortgaged Property of any deficiency after a foreclosure sale
(whether judicial or, to the extent permitted by applicable law, non-judicial).

 

Cross-Collateralization. [Subject to the terms of the Intercreditor Agreement,]
Mortgagor acknowledges that the Obligations are secured by other collateral as
more specifically set forth in the Credit Agreement and the other Loan
Documents. Upon the occurrence and during the continuance of an Event of
Default, Mortgagee shall have the right to institute a proceeding or proceedings
or take such action with regard to such other collateral under any applicable
provision of law, for all of the Obligations or any portion of the Obligations.
Neither the acceptance of this Mortgage or the other Loan Documents shall
prejudice Mortgagee’s enforcement rights relative to such other collateral.

 

Security Agreement Under Uniform Commercial Code.

 

It is the intention of the parties hereto that this Mortgage shall constitute a
“security agreement” within the meaning of the UCC. The Mortgaged Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Mortgagor in the Mortgaged
Property. By executing and delivering this Mortgage, Mortgagor has granted and
hereby grants to Mortgagee, as security for the Obligations, a security interest
in all of Mortgagor’s right, title and interest in the Mortgaged Property to the
full extent that the Mortgaged Property may be subject to the UCC (the portion
of the Mortgaged Property so subject to the UCC being referred to in this
paragraph as the “Personal Property”). If an Event of Default shall occur and be
continuing, Mortgagee shall have any and all rights and remedies granted to a
secured party upon default under the UCC, including the right to take possession
of the Personal Property or any part thereof and to take such other measures as
Mortgagee may deem necessary for the care, protection and preservation of the
Personal Property. Upon reasonable request or demand of Mortgagee, Mortgagor
shall at its expense assemble the Personal Property and make it available to
Mortgagee at a convenient place acceptable to Mortgagee. Any notice of sale,
disposition or other intended action of Mortgagee with respect to the Personal
Property sent to Mortgagor in accordance with the provisions hereof at least ten
(10) days prior to such action shall constitute commercially reasonable notice
to Mortgagor. In the event of any conflict between the terms of this Section 22
and terms of Article V of the Credit Agreement, the terms of Article V of the
Credit Agreement shall control.

 

Pursuant to applicable law, Mortgagor authorizes Mortgagee to file or record
financing statements, continuation statements, and other filing or recording
documents or instruments with respect to the Personal Property or fixtures
without the signature of Mortgagor in such form and in such offices as the
Mortgagee reasonably determines appropriate to perfect the security interests of
Mortgagee under this Mortgage it being understood that Mortgagee shall have no
obligation to file or record such documents. Mortgagor hereby ratifies and
authorizes the filing by Mortgagee of any financing statement with respect to
such Mortgaged Property made prior to the Effective Date.

 

- 12 -

--------------------------------------------------------------------------------

 

 

In the event that any of the Mortgaged Property hereunder is also subject to a
valid and enforceable Lien under the terms of the Security Agreement and the
terms thereof are inconsistent with the terms of this Mortgage, then with
respect to such Mortgaged Property, the terms of this Mortgage shall control in
the case of fixtures, and the terms of the Security Agreement shall control in
the case of all other Collateral (as defined in the Security Agreement).

 

Fixture Filing. To the extent permitted by law, a portion of the Mortgaged
Property is or is to become fixtures upon the Real Estate. The filing of this
Mortgage in the real estate records of the county in which the Mortgaged
Property is located shall also operate from the time of filing a financing
statement filed as a “fixture filing” within the meaning of Article 9 (or such
equivalent section) of the UCC with respect to all portions of the Mortgaged
Property that are or are to become fixtures related to the Real Estate. For such
purpose, Mortgagor is the record owner of the Real Estate, Mortgagee is the
secured party and Mortgagor is the debtor, their respective addresses are set
forth in the preamble to this Mortgage, and Mortgagor’s organizational
identification number is [________].

 

Assignment of Leases and Rents.

 

In furtherance of and in addition to the assignment made by Mortgagor in the
granting clauses of this Mortgage, Mortgagor hereby irrevocably and absolutely
grants, transfers and assigns all of its right, title and interest as landlord
in the Leases and Rents to Mortgagee. The foregoing grant, transfer and
assignment is a present and absolute assignment and not merely the passing of a
security interest. Such assignment shall continue in effect until the
Obligations are paid in full, or as provided in Section 37 hereof. Upon the
occurrence and during the continuance of an Event of Default, Mortgagor also
grants to Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged Property or any part thereof, and
to apply the Rents on account of the Obligations. So long as no Event of Default
shall have occurred and be continuing, Mortgagor shall have a license from
Mortgagee to exercise all rights granted to the landlord under the Leases,
including the right to receive and collect all Rents. During the continuance of
an Event of Default, the license hereby granted to Mortgagor shall be
temporarily suspended, and Mortgagor shall promptly pay over to Mortgagee, or to
any receiver appointed to collect the Rents, any lease security deposits and
rent prepayments.

 

Mortgagor hereby further grants to Mortgagee the right to notify the lessee
under any Lease of the assignment thereof and, after the occurrence and during
the continuance of an Event of Default, to demand that such lessee pay all
amounts due under such Lease directly to Mortgagee, to enter upon and take
possession of the Mortgaged Property for the purpose of collecting the Rents,
 to dispossess by the usual summary proceedings any lessee defaulting in the
payment thereof,  to let the Mortgaged Property, or any part thereof, and to
apply the Rents, after payment of all necessary charges and reasonable and
documented out-of-pocket expenses, on account of the Obligations. Mortgagor
hereby irrevocably authorizes and directs each lessee under any Lease to rely
upon any such notice. Nothing contained in this Section 24 shall be construed to
bind Mortgagee to the performance of any of the covenants, conditions or
provisions contained in any Lease or otherwise to impose any obligation on
Mortgagee thereunder, except that Mortgagee shall be accountable for any Rents
actually received pursuant to such assignment. Mortgagor shall not modify,
amend, terminate or consent to the cancellation, surrender or assignment of any
Lease if any modification, amendment, termination or assignment would have a
Material Adverse Effect (it being understood that the preceding portions of this
sentence shall not apply to the expiration or early termination of any Lease by
its terms). Mortgagor shall not accept prepayments of installments of Rent to
become due for a period of more than one month in advance (except for security
deposits and estimated payments of percentage rent or operating costs, if any).
The collection of Rents by Mortgagee shall in no way waive the right of
Mortgagee to foreclose this Mortgage in the event of any Event of Default.
Mortgagor shall furnish to Mortgagee promptly after a written request by
Mortgagee to do so, a written statement containing the names of all lessees,
sublessees and concessionaires of the Mortgaged Property, the terms of any
Lease, the space occupied, the rentals or license fees payable thereunder,
whether each such lessee is in default under its Lease and if so, the nature
thereof.

 

- 13 -

--------------------------------------------------------------------------------

 

 

Mortgagor acknowledges that it has taken all actions necessary for the Mortgagee
to obtain, and that upon recordation of this Mortgage Mortgagee shall have, to
the extent permitted under applicable law, a valid and fully perfected, first
priority, present assignment of the Rents, subject to Liens not prohibited by
Section 6.02 of the Credit Agreement.

 

Changes in Method of Taxation. In the event of the passage after the Effective
Date of any law of any governmental authority deducting from the value of the
Premises for the purposes of taxation, or changing in any way the laws for the
taxation of mortgages or debts secured thereby for federal, state or local
purposes, or the manner of collection of any such taxes, and imposing a tax,
either directly or indirectly, on mortgages or debts secured thereby, Mortgagor
shall, to the fullest extent permitted by applicable law, assume as an
Obligation hereunder the payment of any tax so imposed until full payment of the
Obligations, subject, however, to Mortgagor’s right to contest the amount or
validity thereof pursuant to applicable law. In the event that Mortgagor
exercises such right to consent, Mortgagor shall either pay all such disputed
amounts to the applicable governmental authority in full prior to instituting
such contest or deposit such amount in dispute with Mortgagee until the final
resolution of such contest. Mortgagor shall not claim, demand or be entitled to
receive any credit or credits toward the satisfaction of this Mortgage or on any
interest payable thereon for any taxes assessed against the Mortgaged Property
or any part thereof, and shall not claim any deduction from the taxable value of
the Mortgaged Property by reason of this Mortgage.

 

Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement.

 

Waivers; Amendment.

 

No failure or delay by Mortgagee, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of Mortgagee, the Issuing Bank and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Mortgage or consent to any departure by
Mortgagor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 27, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether Mortgagee, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.

 

Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the parties with respect to which such waiver, amendment or modification is
to apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement.

 

- 14 -

--------------------------------------------------------------------------------

 

 

Partial Invalidity. Any provision of this Mortgage held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

No Third Party Beneficiary; Covenants Run with the Land; Successors and Assigns.
All covenants of Mortgagor contained in this Mortgage are imposed solely and
exclusively for the benefit of Mortgagee and Lenders and their respective
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if in its sole discretion it deems
such waiver advisable. Until the Obligations have been paid in full, or as
provided in Section 37 hereof, all such covenants of Mortgagor shall run with
the land and bind Mortgagor, the successors and assigns of Mortgagor (and each
of them) and all subsequent owners, encumbrances and tenants of the Mortgaged
Property, and shall inure to the benefit of Mortgagee and Lenders and their
respective successors and assigns.

 

Survival of Agreement. All covenants, agreements, representations and warranties
made by Mortgagor in this Mortgage and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Mortgage shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf, and shall continue in full force and effect until the
termination of this Mortgage in accordance with Section 37.

 

Relationship of Mortgagee and Mortgagor. The relationship between Mortgagor and
Mortgagee created hereunder is that of creditor/debtor. Mortgagee does not owe
any fiduciary duty or special obligation to Mortgagor or any of Mortgagor’s
officers, partners, agents, or representatives. Nothing herein is intended to
create a joint venture, partnership, tenancy-in-common or joint tenancy
relationship between Mortgagor and Mortgagee.

 

[Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
exercise of any right or remedy by Mortgagee hereunder is subject to the
limitations and provisions of the Intercreditor Agreement. Notwithstanding
anything herein to the contrary, in the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this Mortgage regarding the
priority of the liens and the security interests granted to Mortgagee or
exercise of any rights or remedies by Mortgagee, the terms of the Intercreditor
Agreement shall govern. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of the Credit Agreement regarding the
priority of the liens and the security interests granted to Mortgagee or
exercise of any rights or remedies by Mortgagee, the terms of the Intercreditor
Agreement shall govern.]

 

GOVERNING LAW. THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE REAL
ESTATE IS LOCATED, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, SHALL GOVERN THE
CREATION, PERFECTION, PRIORITY, VALIDITY AND ENFORCEMENT OF THE MORTGAGE LIEN
AND SECURITY INTEREST PROVIDED FOR HEREIN. NEW YORK LIEN LAW AND SECTIONS 1301
AND 1371 OF THE NEW YORK REAL PROPERTY ACTIONS AND PROCEEDINGS LAW SHALL NOT
APPLY TO THIS MORTGAGE IN ANY WAY WHATSOEVER.

 

- 15 -

--------------------------------------------------------------------------------

 

 

Sole Discretion of Mortgagee. Whenever Mortgagee’s judgment, consent, action or
approval is required hereunder for any matter, or Mortgagee shall have an option
or election hereunder, such judgment, the decision whether or not to consent to
or approve the same or the exercise of such option or election shall be in the
sole discretion of Mortgagee acting solely at the written direction of the
Lenders, except as otherwise expressly provided herein. It is understood that
all rights granted herein shall not be interpreted or construed to create any
additional obligation on the Mortgagee.

 

Construction of Provisions. The following rules of construction shall be
applicable for all purposes of this Mortgage and all documents or instruments
supplemental hereto, unless the context otherwise requires:

 

All references herein to numbered Articles or Sections or to lettered Schedules
or Exhibits are references to the Articles and Sections hereof and the Schedules
and Exhibits annexed to this Mortgage, unless expressly otherwise designated in
context. All Article, Section, Schedule and Exhibit captions herein are used for
reference only and in no way limit or describe the scope or intent of, or in any
way affect, this Mortgage.

 

The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”.

 

The terms “Land”, “Improvements”, “Equipment”, “Mortgaged Property,” “Real
Estate,” and “Premises” shall be construed as if followed by the phrase “or any
part thereof”.

 

The word “Mortgagor” shall be construed as if it read “Mortgagors” whenever the
sense of this Mortgage so requires and if there shall be more than one
Mortgagor, the obligations of the Mortgagors shall be joint and several.

 

The term “Obligations” shall be construed as if followed by the phrase “or any
other sums secured hereby, or any part thereof”.

 

References herein to the “Credit Agreement,” and the “Loan Documents” shall mean
the Credit Agreement and the Loan Documents, respectively, as in effect on the
Effective Date hereof, and as the same may be amended, supplemented, restated,
substituted, replaced or otherwise modified from time to time from and after
such date, including any of the foregoing and/or any refinances [(pursuant to
the Intercreditor Agreement)] that increase the principal amount or interest
rate of the Obligations secured hereby.

 

Words of masculine, feminine or neuter gender shall mean and include the
correlative words of the other genders, and words importing the singular number
shall mean and include the plural number, and vice versa.

 

The term “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity, whether or not a legal entity.

 

All obligations of Mortgagor hereunder shall be performed and satisfied by or on
behalf of Mortgagor at Mortgagor’s sole cost and expense.

 

No inference in favor of or against any party shall be drawn from the fact that
such party has drafted any portion hereof.

 

- 16 -

--------------------------------------------------------------------------------

 

 

Receipt of Copy. Mortgagor acknowledges that it has received a true and correct
copy of this Mortgage.

 

Release.

 

This Mortgage, the lien and all other security interests granted hereby shall
automatically terminate with respect to all Obligations upon termination of the
Commitments and payment in full of all Obligations (other than indemnities and
contingent obligations with respect to which no claim for reimbursement has been
made, and other than Letters of Credit that have been cash collateralized
pursuant to arrangements mutually agreed between the applicable Issuing Bank and
the Company or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank).

 

Mortgagor shall automatically be released or subordinated from its obligations
hereunder in accordance with, and to the extent provided by, Section 9.16 of the
Credit Agreement.

 

The lien and security interest granted hereunder by Mortgagor in any Mortgaged
Property shall be automatically released (i) at the time the property subject to
such security interest is transferred or to be transferred as part of or in
connection with any transfer not prohibited by the Credit Agreement (and
Mortgagee may rely conclusively on a certificate to that effect provided to it
by Mortgagor upon its reasonable request without further inquiry) to any person
other than a Grantor (as defined in the Security Agreement); (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders; and
(iii) upon release of Mortgagor from its obligations hereunder pursuant to
Section 37(b) above.

 

In connection with any termination or release pursuant to paragraph (a), (b) or
(c) of this Section 37, Mortgagee shall execute and deliver to Mortgagor, at
Mortgagor’s expense, all documents and take all such further actions that
Mortgagor shall reasonably request to evidence such termination or release, in
each case in accordance with the terms of Article VIII and Section 9.16 of the
Credit Agreement. Any execution and delivery of documents pursuant to this
☒Section 37 shall be without recourse to or warranty by Mortgagee.

 

General Authority of Mortgagee. By acceptance of the benefits of this Mortgage,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of Mortgagee as its agent
hereunder, (b) to confirm that Mortgagee shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provisions of
this Mortgage against Mortgagor, the exercise of remedies hereunder and the
giving or withholding of any consent or approval hereunder relating to any
Mortgaged Property or Mortgagor’s obligations with respect thereto, (c) to agree
that it shall not take any action to enforce any provisions of this Mortgage
against Mortgagor, to exercise any remedy hereunder or to give any consents or
approvals hereunder except as expressly provided in this Mortgage and (d) to
agree to be bound by the terms of this Mortgage.

 

Conflicts With Credit Agreement. Notwithstanding anything in this Mortgage to
the contrary, but subject to Section 32, in the event of any conflict or
inconsistency between the terms and provisions of this Mortgage (including the
terms and conditions set forth in Exhibit B) and the terms and provisions of the
Credit Agreement, the terms and provisions of the Credit Agreement shall govern.

 

State-Specific Provisions. The terms and conditions set forth in Exhibit B
attached hereto are made a part hereof and are incorporated into this Mortgage
by reference. In the event of any conflict or inconsistency between the terms
and conditions of Exhibit B and the other provisions of this Mortgage, the terms
and conditions of Exhibit B shall govern.

 

- 17 -

--------------------------------------------------------------------------------

 

 

Time of the Essence. With regard to all dates and time periods set forth in this
Mortgage, time is of the essence.

 

WAIVER OF JURY TRIAL. MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS MORTGAGE
AND/OR TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS MORTGAGE OR
ANY APPLICABLE LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Signature Page Follows]

 

- 18 -

--------------------------------------------------------------------------------

 

 

This Mortgage has been duly executed by Mortgagor on the date of the
acknowledgement below, intending it to be effective as of the Effective Date.

 

 

MORTGAGOR:

 

 

[______]
a [_____]

 

 

 

By:

       

Name:

   

Title:

 

Acknowledgement9

 

State of

)

 

ss.:

couNty of

)

 

On the ___ day of ________ in the year 20__, before me, the undersigned notary
public, personally appeared _________________as the ___________ of [CF
INDUSTRIES SALES, LLC], a [Delaware limited liability company], personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same as his/her free act and deed, and the free act and deed
of said corporation.

 

 

Notary Public Expires _________________

 

 

 

--------------------------------------------------------------------------------

 

9 Subject to local counsel review and comment.

 

[Signature Page to Mortgage]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Property Address:     [_________]   [_________]   [_________]   [_________]    
Tax Parcel ID Nos:     [_________]   [_________]   [_________]   [_________]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

State-Specific Provisions10

 

 

 

 

--------------------------------------------------------------------------------

 

10 Local counsel to provide local law provisions.

 

 